PETROLEUM AGREEMENT
BY AND AMONG

GOVERNMENT OF THE REPUBLIC OF GHANA

GNPC
GHANA NATIONAL PETROLEUM CORPORATION

‘SWISS AFRICAN
OIL Limited

SWISS AFRICAN OIL COMPANY LIMITED

Tet Volt
Investments Lid

PET VOLTA INVESTMENTS LIMITED

IN RESPECT OF
Onshore/Offshore Keta Delta Block

Nea

= pa See” eee eee: eee ec ey aioe |

ARTICLE

Nn Qn fF

TABLE OF CONTENTS

DEFINITIONS

SCOPE OF THE AGREEMENT, INTERESTS
OF THE PARTIES AND CONTRACT AREA

EXPLORATION PERIOD

MINIMUM EXPLORATION PROGRAMME
RELINQUISHMENT

JOINT MANAGEMENT COMMITTEE

OBLIGATIONS OF CONTRACTOR AND GNPC;
RIGHTS OF CONTRACTOR

COMMERCIALITY

SOLE RISK ACCOUNT

SHARING OF CRUDE OIL

MEASUREMENT AND PRICING OF CRUDE OIL
TAXATION AND OTHER IMPOSTS

FOREIGN EXCHANGE TRANSACTIONS

SPECIAL PROVISIONS FOR NATURAL GAS
DOMESTIC SUPPLY REQUIREMENT (CRUDE OIL)
INFORMATION AND REPORTS: CONFIDENTIALITY

INSPECTION, SAFETY AND ENVIRONMENTAL
PROTECTION

ACCOUNTING AND AUDITING

TITLE TO AND CONTROL OF GOODS AND EQUIPMENT
PURCHASING AND PROCUREMENT

EMPLOYMENT AND TRAINING

PAGE
ARTICLE
22.
23.

24.

25.
26.
2¢5

ANNEX 1

ANNEX 2

ANNEX 3

ANNEX 4
ha

FORCE MAJEURE
TERM AND TERMINATION

CONSULTATION, ARBITRATION AND
INDEPENDENT EXPERT

ASSIGNMENT
MISCELLANEOUS
NOTICE

- CONTRACT AREA
- ACCOUNTING GUIDE

- CONFIDENTIALITY AGREEMENT
- SAMPLE AOE CALCULATION ; f
cx

PAGE

79
81

84
87
89
93

ili
= a |

THIS PETROLEUM AGREEMENT, made this day of 2015 by and among

1. The Government of the Republic of Ghana (hereinafter referred to as the “State”),
represented by the Minister for Petroleum, (hereinafter referred to as the
“Minister”),

2. The Ghana National Petroleum Corporation, a public corporation established by
the Ghana National Petroleum Corporation Act, 1983 (PNDCL 64), with its
registered address as Petroleum House, Harbour Road, Private Mail Bag, , Tema,
(hereinafter referred to as “GNPC”).

3. Swiss African Oil Company Limited, a limited liability company duly incorporated
in accordance with the laws of Ghana with its registered address at #10 Asafena
Crescent, Platinum Estate, Regimanuel Estates, Spintex Road, P.O. Box KADTA
5325, Airport, Accra and represented by its authorised
PEPTSOREHTIVE, . nor enatennsaen-nennsapeannne and

4, Pet Volta Investments Limited, a limited liability company duly incorporated in
accordance with the laws of Ghana with its registered address as #H11, Manet Court,
Spintex Road, P.O. Box 17162, Accra and represented by its authorised

TOPICS NALIN E ccysveussmunnenrsvecewenaineocees (together 2™ and 3" Party hereinafter
teferred to as “Contractor(s)”).

WITNESSES THAT:

1, All Petroleum existing in its natural state within Ghana is the property of the
Republic of Ghana and held in trust by the State on behalf of the people of Ghana.

2. In accordance with the Petroleum Law, the Minister has prepared a reference
map showing areas of potential petroleum fields within the jurisdiction of Ghana,
divided into numbered areas and cach of which is described as a “Block”.

By GNPC has by virtue of the Petroleum Law the right to undertake Exploration,
Development and Production of Petroleum over all Blocks declared by the
Minister to be open for Petroleum Operations.

4, GNPC is further authorised to enter into association by means of a Petroleum
Agreement with a contractor for the purpose of Exploration, Development and
Production of Petroleum.

5: The Contract Area that is the subject matter of this Petroleum Agreement has
been declared open for Petroleum Operations by the Minister and the State
desires to encourage and promote Exploration, Development and Production
within the said area. The State assures Contractor that all of said area is within
the jurisdiction of Ghana.

6. Contractor, having the financial ability, technical competence and professional
skills necessary for carrying out the Petroleum Operations herein 3

ig 7
desires to associate with GNPC in the Exploration for, and Development and
Production of, the Petroleum resources of the said area,

Ti Contractor shall comply with all the applicable laws of Ghana, in effect from
time to time, including without limitation any regulations, policies or directives
issued by or other acts of the Petrolcum Commission pursuant to the Petroleum
Commission Act, 2011 (Act 821), as the same may be amended from time to
time.

8. The Parties are committed to providing qualified Ghanaian nationals with
employment at all levels in the Petroleum industry, including technical,
administrative and managerial positions, and Contractor accordingly commits to
providing and supporting a programme of training for Ghanaian nationals as an
integral part of this Agreement.

9. GNPC has aspirations of becoming a stand-alone Operator in the shortest
possible time. Without prejudice to the rights of the Parties under this
Agreement, Contractor is committed to supporting GNPC to develop its
institutional capacity to cnable GNPC to fulfill its aspirations.

10. The Parties are committed to providing an annual local content plan in line with
State policy and Local Content Regulations, for fulfilling the applicable
Ghanaian content requirements with respect to the provision of goods and
services. ,

NOW THEREFORE, in consideration of the mutual covenants herein contained, it is
hereby agreed and declared as follows:

ai
df
ARTICLE 1

DEFINITIONS
In this Agreement:

NM

11

12

Is

1.4

1.6

1.7

139.

“Accounting Guide” means the accounting guide which is attached
hereto as Annex 2 and made a part hereof:

“Additional Interest” means the additional interest of GNPC provided
in Article 2.5

“Affiliate” means any person, whether a natural person, corporation,
partnership, unincorporated association or other entity which directly, or
indirectly through one or more intermediaries, controls, or is controlled
by, or is under common control with a Party. For this purpose control
means the direct or indirect ownership of in agercgate fifty percent (50%)
or more of voting capital or voting rights of the entitlement (directly or
indirectly) to appoint a majority of the directors or equivalent
management body of, or to direct the policies or operations of the other
entity;

“Agreement” means this Agrecment between the State, GNPC and
Contractor, and includes the Annexes attached hereto in each case as may
be amended by mutual written agreement from time to time;

“Appraisal” means operations or activities carried out pursuant to an
Appraisal Programme following a Discovery of Petroleum for the
purpose of delineating the accumulations of Petroleum to which that
Discovery relates in terms of thickness and lateral extent and estimating
the quantity of recoverable Petroleum therein and all operations or
activities to resolve uncertaintics required for determination of a
Commercial Discovery:

“Appraisal Programme” means a programme approved by the
Petroleum Commission pursuant to Article 8.5 for the conduct of
Appraisal;

“Appraisal Well” means a well drilled pursuant to an Appraisal
Programme;

“Associated Gas” means Natural Gas produced from a well in
association with Crude Oil

“Barrel” means a quantity or unit of Crude Oil equal to forty-two (42)
United States gallons at a temperature of sixty (60) degrees Fahrenheit
and at fourteen and sixty-five onc-hundredths per square inch at
atmospheric(14.65 psia) pressure;

@ +
1.10

1.12

1:13

1.14

1.15

1.16

1.17

1.19

1.20

“Block” means an area of approximately 685 square kilometres depicted
on the reference map prepared by the Minister in accordance with the
provisions of the Petroleum Law;

“Business Day” means a day on which banks are open for business in
London, New York and Accra;

“Calendar Year” means the period of twelve (12) Months of the
Gregorian calendar, commencing on January 1 and ending on the
succeeding December 31;

“Carried Interest” means an interest held by GNPC, pursuant to this
Agreement in respect of which Contractor pays for the conduct of
Petroleum Operations as set out in this Agreement, without any
entitlement to reimbursement from GNPC;

“Commercial Discovery” means a Discovery which is determined to be
commercial in accordance with the provisions of Article 8 of this
Agreement;

“Commercial Production Period” means in respect of each
Development and Production Area the period from the Date of
Commencement of Commercial Production until the termination of this
Agreement or carlicr relinquishment of such Development and
Production Area;

“Contract Area” means the area of approximately three thousand square
kilometers (3,000km?) covered by this Agreement in which Contractor is
authorised in association with GNPC to explore for, develop and produce
Petroleum, which is described in Annex 1 attached hereto and made a
part of this Agreement, but excluding any portions of such area in respect
of which Contractor’s rights hereunder are from time to time relinquished
or surrendered pursuant to this Agreement;

“Contractor” means, collectively Swiss African Oil Company Limited
and Pet Volta Investments Limited and their respective permitted
successors and assignees and each of them individually a “Contractor
Party” as the context may require;

“Contract Year” means a period of twelve (12) calendar Months,
commencing on the Effective Date or any anniversary thereof;

“Crude Oil” means hydrocarbons which are liquid at fourteen and sixty-
five one-hundredths per square inch at atmospheric pressure (14.65 psia)
and sixty degrees Fahrenheit (60 F) and includes condensates and
distillates obtained from Natural Gas;

“Date of Commencement of Commercial Production” means, in
respect of each Development and Production Arca, the date on which

7

4,

4
1.21

1.22

1.23

1.24

1.25

1.26

1.27

1,28

production of Petroleum under a programme of regular production, lifling
and sale commences as defined in a Development Plan;

“Date of Commercial Discovery” means the date referred to in Article
8.15;

“Development” or “Development Operations” means the following
activities carried out in connection with a Devclopment Plan; the building
and installation of facilitics for Production, including drilling of
Development Wells, construction and installation of equipment,
pipelines, facilities, plants and systems, in and outside the Contract Area,
which are required for achieving Production, treatment, transport, storage
and lifting of Petroleum, and preliminary Production activities carried out
prior to the Date of Commencement of Commercial Production,
including all related planning and administrative work, and may also
include the construction and installation of approved secondary and
tertiary recovery systems;

“Development Costs” means allowable Petroleum Costs incurred in
Development Operations;

“Development and Production Area” means that portion of the
Contract Area reasonably determined by the JMC (or by GNPC if of a
Sole Risk Operation pursuant to Article 9) on the basis of the available
seismic and well data to cover the arcal extent of an accumulation or
accumulations of Petroleum constituting a Commercial Discovery,
enlarged in area by ten percent (10%), such enlargement to extend
uniformly around the perimeter of such accumulation;

“Development Period” means in respect of each Development and '
Production Arca, the period from the Date of Commercial Discovery
until the Date of Commencement of Commercial Production;

“Development Plan” means the plan for development of a Commercial
Discovery prepared by Contractor in consultation with the JMC and
approved by the Minister pursuant to Article 8;

“Development Well” means a well drilled in accordance with a
Development Plan for producing Petroleum including wells for pressure
maintenance or for increasing the Production rate;

“Discovery” means finding within a well at the end of drilling under
Exploration Operations (an) accumulation(s) of Petroleum whose
existence until that finding was unproved by drilling, which is or can be
recovered at the surface in a flow measurable by conventional
international petroleum industry testing methods (and in the case of water
depths greater than four hundred (400) metres, including Modular
Formation Dynamics Testing (also referred to as “MDT” by

Schlumberger); KK
5

¥
M\

1.29

1.30

1.31

1.32
1.33

1.34

b35:

1.37

“Discovery Area” means that portion of the Contract Area, reasonably
determined by the JMC (or by GNPC if such area occurs as a result of a
Sole Risk Operation pursuant to Article 9) on the basis of the available
seismic and well data, that covers the areal extent of the geological
structure in which a Discovery is made. A Discovery Area may be
modified at any time by the JMC (or by GNPC to the extent permitted by
Article 9, if applicable), if justified on the basis of new information, but
may not be modified after the date of completion of the Appraisal
Programme and submission of a report under Article 8.10;

“Discovery Date” means the date on which a Discovery Notice is issued
by Contractor;

“Discovery Notice” mcans a written notification of Discovery to the
Minister, Petroleum Commission and GNPC pursuant to Article 8
providing information which shall include the name and location of the
well from which the accumulation(s) have been found, the depth
interval(s), estimates of gross and net pay thickness, stratigraphy, and
type of reservoir and fluids encountered;

“Effective Date” shall have the meaning ascribed to it in Article 26.11;

“Exploration” or “Exploration Operations” means the scarch for
Petroleum by geological, geophysical and other methods and the drilling
of Exploration Well(s) and includes any activity in connection therewith
or in preparation thereof and any relevant processing and Appraisal work,
including technical and economic feasibility studies, that may be carried
out to determine whether a Discovery of Petroleum constitutes a
Commercial Discovery;

“Exploration Costs” means allowable Petroleum Costs incurred, both
within and outside Ghana, in conducting Exploration Operations
hereunder determined in accordance with the Accounting Guide attached
hereto as Annex 2;

“Exploration Period” means the period commencing on the Effective
Date and continuing during the time provided for in Article 3.1 within
which Contractor is authorised to carry out Exploration Operations and
shall include any periods of extensions provided for in this Agreement.
The period shall terminate with respect to any Discovery Area on the
Date of Commercial Discovery in respect of such Discovery Arca;

“Exploration Phase” means any one of the Initial Exploration Period,
the First Extension Period or the Second Extension Period;

“Exploration Well” mcans a well drilled in the course of Exploration
Operations conducted hereunder during the Exploration Period; _ ‘

ok
fc. - 138 “Extension Period” means either of the First Extension Period or
Second Extension Period, as applicable;

= 139 “Force Majeure” means any event beyond the reasonable control of
the Party claiming to be affected by such eyent which has not been
brought about directly or indirectly at its own instance or which has not
ie been brought about directly or indirectly at the instance of an
Affiliate. Force Majeure events may include, but are not limited to, acts
of God, accidents, fires, explosions, earthquake, storm, flood,
- hurricanes, tidal waves, cyclones, tornados, lightning or other adverse

s weather conditions or any other natural disasters, war, acts of war, acts
te of terrorism, embargo, blockade, riot, civil disorder, or strikes;

140 “Foreign National Employee” means an expatriate employee of
Contractor, its Affiliates, or its Subcontractors who is not a citizen of
= Ghana;

141 “Ghana” -means the territory of the Republic of Ghana and includes
pra rivers, streams, water courses, the territorial sea, seabed and subsoil, the

me ey contiguous zone, the exclusive economic zone, continental shelf, the
airspace and all other areas within the jurisdiction of Ghana;

1.42 “Gross Negligence” or “Wilful Misconduct” means any act, failure to
: act or failure to exercise such minimum degree of care and prudence by
a Party which was in reckless disregard of or wanton indifference to the
harmful consequences that the person knew, or should reasonably have
known, could result; .

Bowens |

1.43 “Gross Production” means the total amount of Petroleum produced
and saved from a Development and Production Area during Production
Operations which is not used by Contractor in Petroleum Operations
and is available for distribution to the Parties in accordance with
Article 10;

“naa Income Tax Act” means the Income Tax Act, 2015 (Act 896) as the
Same may be amended from time to time 5

' . 145 “Indigenous Ghanaian company” means a company incorporated
under the Companies Act,1963 (Act 179) of Ghana as may be amended
from time to time:

a) that has at least fifty-one percent of its equity owned by a citizen or
citizens of Ghana; and

b) that has Ghanaian citizens holding at least eighty percent of senior
management positions and one hundred percent of non-managerial and

other positions; li
ft \r
1.46

1,47

1.48

1.49

1.52

“Initial Interest” means the interest of GNPC in all Petroleum
Operations provided for in Article 2.4

“International Best Oil Field Practice” means uses and practices that
are generally accepted in the international petroleum industry as good,
safe, economical and efficient in exploring for, developing, producing,
processing and transporting Petroleum;

“Joint Management Committee (JMC)” means the committee
established pursuant to Article 6.1 hereof:

“LIBOR” means the rate which the Ghana International Bank, London
quotes or, if the Ghana International Bank, London ceases to exist, then
as published in the Financial Times London or any successor thereto to
be the London Interbank offered rate (LIBOR) in the London Interbank
Eurodollar market on thirty (30) day deposits, in effect on the last
business day of the immediately preceding Month. In the event that the
Financial Times London or successor thereto is not published, the
Parties shall endeavour to agree on a source of certification for LIBOR
in reference to market practice. If the Parties are unable to agree on a
source of certification for LIBOR, any Party may refer the matter to a
Sole Expert for certification. If the aforesaid rate is contrary to any
applicable usury law, the rate of interest to be charged shall be the

‘ maximum rate permitted by such applicable law;

“LNG” means Liquefied Natural Gas;

“Local Content Regulations” means the Petroleum (Local Content and
Local Participation) Regulations, 2013, L.I. 2204 as the same may be
amended from time to time;

“Market Price” means the market price for Crude Oil realized by
Contractor under this Agreement as determined in accordance with

_ 2Article 11.7 hereof:

1.53
1.54

1.55
1,56

“Minister” means Minister for Petroleum;

“Minimum Work Obligation” mcans the Contractor’s obligations set
forth in Article 4.3a)(i) with respect to the Initial Exploration Period,
Article 4.3(b) with respect to the First Extension Period and Article
4.3(c) with respect to the Second Extension Period, as the case may be;

“Month” means a month of the Calendar Year;

“Natural Gas” means all hydrocarbons which are gascous at fourteen
and sixty-five one-hundredths (14.65) pounds per square inch at
atmospheric pressure and sixty (60) degrees Fahrenheit temperature and
includes wet gas, dry gas and residue gas remaining after the extraction
cf liquid hydrocarbons from wet gas: :

8 os
Eee

1.57 “Non-Associated Gas” means Natural Gas produced from a well other
than in association with Crude Oil;

1.58 “Operator” means Swiss African Oil Company, or a person as may
be jointly proposed by GNPC and Contractor and approved by the
Minister.,

1.59 “Participating Interest” means the interest held by Contractor in
accordance with the provisions of Article 2.5

1.60 “Party” means each of the State, GNPC, Swiss African Oil Company
Limited, and Pet Volta Investments Limited, as the case may be;

1.61 “Paying Interest” means an interest held by GNPC in respect of which
GNPC pays for the conduct of Petroleum Operations as expressly
provided for in Article 2.5;

1.62 “Petroleum” means Crude Oil or Natural Gas or a combination of both;

1.63 “Petroleem Commission” means a body established by an Act of
Parliament (Petroleum Commission Act, 2011, (Act 821) for the
regulation and the management of the utilization of petroleum resources
in the upstream sector;

1.64 “Petroleum Costs” means all expenditures made and costs incurred in
conducting Petroleum Operations hereunder determined in accordance
" with the Accounting Guide attached hereto as Annex 2;

1.65 ““Petroleum Law” means the Petroleum (Exploration and Production)
"Law, 1984 (PNDCL 84) as the same may be amended from time to
time;

1.66. “Petroleum Operations” means all activities, both in and outside
Ghana, relating to the Exploration for, Appraisal of, Development,
Production, handling, storage, processing, transportation to the Delivery
Point, of Petroleum contemplated under this Agreement and includes.
Exploration Operations, Development Operations and Production
Operations and all activities in connection therewith; :

+

1:67 “Petroleum Product” means any product derived from Petroleum by
any refining or other process;

1.68 “Pre-Award Attachment” means any order, decree, injunction or other
decision (however designated) of any court, arbitral body or other
competent authority requested by a Party and issued prior to a final .
arbitral award issued pursuant to Article 24 of this Agreement that
attaches, seizes, freezes or otherwise restricts the use or alienation of
any property (whether tangible or intangible) of the other Party pending
issuance of the final arbitral award, whether such property is in the

possession or control of a Party or of a third a

E}

Fyn
a

1.69 “Production” or “Production Operations” means activities, other than
Exploration Operations or Development Operations, undertaken in
order to extract, save, treat, measure, handle, store and transport (to the
Delivery Point) Petroleum to storage and/or loading points and to carry
out any type of primary, secondary or tertiary recovery operations,
including recycling, Tecompression, injection for maintenance of
pressure and water flooding and all related activities such as planning

Area;
1.70 “Production Costs” means Petroleum Costs incurred in Production
Operations;

1.71 “Proposed Appraisal Programme” means a draft of a programme for
the conduct of an Appraisal to be presented to the Petroleum
Commission for approval;

1.72 “Quarter” means a period of three (3) Months, commencing January 1,
April, July1 or October 1 and ending March 31, June 30,
September 30, or December 31, respectively;

1.73 “Sole Expert” means the person appointed to resolve a dispute pursuant
to Article 24 hereof

1.74 “Sole Risk” means an operation conducted at the sole cost, risk,
expense and liahility of GNPC referred to in Article 9;

1.75 “Specified Rate” means LIBOR plus three percent (3%);

1.76 “Standard Cubic Foot” or “SCF” means the quantity of gas that
_Oceupies one (1) cubic foot at 14.65 psia pressure and sixty degrees

“Fahrenheit (60°F) temperature;

1.77 “State” means the Government of the Republic of Ghana represented
by the Minister;

1.78 “Subcontractor? means a third party with whom GNPC or the
Contractor has entered into a contract for provision of poods or services
for or in connection with Petroleum Operations;

1,79 “Yermination” means termination of this Agreement pursuant to
Article 23 hereof

1.80 “Work Programme” means the annual plan for the conduct of
Petroleum Operations prepared pursuant to Articles 6.4 and 6.5; and

1.81 “Year” means a continuous twelve (12) Month period,

a 10
wo
ARTICLE 2

SCOPE OF THE AGREEMENT, INTERESTS OF THE PARTIES
AND CONTRACT AREA

2.1. This Agreement provides for the Exploration for and Development and Production
of Petroleum in the Contract Area by GNPC in association with Contractor.

2.2. Subject to the provisions of this Agreement, the Contractor shall be responsible for
the execution of such Petroleum Operations as are required by the provisions of
this Agreement and, subject to Article 9, is hereby appointed the exclusive entity
to conduct Petroleum Operations in the Contract Area. In order that the Parties
may cooperate in the implementation of Petroleum Operations, GNPC and
Contractor shall establish a Joint Management Committee to conduct and manage
Petroleum Operations.

2.3 In the event that no Commercial Discovery is made in the Contract Area or that
Gross Production achieved from the Contract Area is insufficient to fully reimburse
Contractor in accordance with the terms of this Agreement, then Contractor shall
bear its own loss; GNPC and the State shall have no obligations whatsoever to
Contractor in respect of such loss.

2.4 GNPC shall have a twelve percent (12%) Initial Interest in all Petroleum
Opcrations under this Agreement. With respect to all Exploration Operations and
Development Operations, the Initial Interest shall be a Carried Interest. With
respect to all Production Operations GNPC’s Initial Interest shall be a Paying
Intcrest.

2.5 In addition to the Initial Interest provided for in Article 2.4, GNPC shall have the :
option in respect of each Development and Production Area to acquire an
Additional Interest of up to ten percent (10%) in the Petroleum Operations in such
Development and Production Area, by contributing the corresponding
proportionate share to all the Petroleum Costs incurred after the Date of
Commercial Discovery, in respect of such Development and Production Arca (or
make arrangements satisfactory to the Contractor to that effect). With respect to
all Development Operations and Production Operations, the Additional Interest
shall be a Paying Interest. GNPC shall notify the Contractor of the exercise of its
intention to acquire the Additional Interest within ninety (90) days of the Date of
Commercial Discovery . GNPC and Contractor shall agree on the mode of
financing such Additional Interest.

In the cvent that Contractor decides to seek project finance from a bank or group
of banks for the financing of Development Operations, Contractor shall offer
GNPC the opportunity ( but not the obligation) to join in the said project financing
with respect to the Additional Interest. /

2.6 If GNPC opts to take an Additional Interest as provided for in Article 2.5 then
within six (6) Months of the date of its clection , GNPC shall reimburse the
ene for all expenditures attributable to GNPC’s Additional Interest incurred,

1

2.7

2.8

2.9

from the Date of Commercial Discovery to the date GNPC notifics Contractor as
provided for in Article 2.5 of its election to acquire such interest.

For the avoidance of doubt GNPC shall only be liable to contribute to Petroleum
Costs:

a) incurred in respect of Development Operations in any Development and
Production Area to the extent only of any Additional Interest acquired in
such Development and Production Area under Article 2.5; and

b) incurred in respect of Production Operations in any Development and
Production Area both to the extent of:

i) its twelve percent (12%) Initial Interest; and
ii) any Additional Interest acquired under Article 2.5.

GNPC may during the Exploration Period contribute to Petroleum Operations
by providing such relevant services as may be requested by the Contractor from time
to time. Prior to the provision of such services, and subject to JMC Approval,
Contractor must specify in writing whether GNPC is either to (i) be paid in cash for
such services by Contractor upon reccipt of invoice from GNPC, or (ii) earn credit
for the costs of providing such services against GNPC’s share, if any, of future
Development and/or Production Costs. The amount of costs to be invoiced or
credit carned by GNPC pursuant to this paragraph must be approved by the JMC
prior to provision of the relevant scrviccs, and shall be at fair market rates at
which such services could be obtained under freely competitive conditions at the
time of such approval. Likewise, if the Contractor provides services, it shall earn
credit for the costs of providing such services in accordance with the Accounting
Guide.

Upon notifying Contractor of its decision to acquire an Additional Interest pursuant
to Article 2.5, GNPC may specify in the notification onc or more of the following:

a) that notwithstanding the provisions in Article 2.6 GNPC shall elect to have
Contractor advance GNPC’s total proportionate share of Development
Costs incurred in respect of the Additional Interest. Such advances shall be
reimbursed with interest at the Specified Rate from the proceeds of the sales
of GNPC’s petroleum entitlement; and

b) _ notify the Contractor of any arrangements for the payment of the balance of
GNPC’s total proportionate share of Development Costs.

Contractor’s Participating Interest in all Petroleum Operations and in all rights
under this Agreement shall be eighty three percent (83%), reduced proportionately
on each Contractor Party pro rata to its Participating Intcrest, at any given time and
in any given part of the Contract Area by the exercise of the option of Additional
Interest of GNPC pursuant to Article 2.5 or the exercise of the Sole Risk interest
of GNPC pursuant to Article 9.

Y

12
2.10 For the avoidance of doubt, the Participating Interest shall be divided as at the
Effective Date as follows:

a) Swiss African Oil Company Limited 83%
b)  GNPC 12%
c) Pet Volta Investments Limited 5%

2.11 As of the Effective Date, the Contract Area shall cover a total of approximately
three thousand square kilometers (3,000km”) as depicted by Annex 1 and shall
from time to time during the term of this Agreement be reduced according to
the terms herein. During the term of the Agreement, Contractor shall pay rentals
to the State for that area included within the Contract Area at the beginning of
each Contract Year according to the provisions of Article 12.1(e) below.

pr He
—

—_ —-

ARTICLE 3

EXPLORATION PERIOD

3.1

32

AN

The Exploration Period shall begin on the Effective Date and, subject to Article
22.8, shall not extend beyond six and one half (6/2) years except as provided for in
accordance with the Petroleum Law.

a) The Exploration Period shall be divided into an Initial Exploration Period
of three (3) years (“Initial Exploration Period”) and two (2) extension
periods, the first of two (2) years and the second of one and one half (1'4)
years each (respectively, “First Extension Period” and “Second Extension
Period”) and where applicable the further periods for which provision is
made hereafter.

b) Where Contractor has fulfilled its obligations set out in Article 4.3 before
the end of the Initial Exploration Period or, as the case may be, the First
Extension Period, and has exercised its option by applying to the Minister
in writing for an extension, the Minister will be deemed to have granted an
extension into the First Extension Period or, as the case may be, into the
Second Extension Period.

c) For each well drilled by Contractor or with Contractor’s participation during
the Initial Exploration Period beyond those referred to in Article 4.3, the
Initial Exploration Period shall be extended by three (3) Months and the
commencement of subsequent periods shall be postponed in their entirety
accordingly.

Following the end of the Sccond Extension Period, subject to the provisions of
Article 3.4, Contractor will be entitled to an extension or extensions, by reference
to Article 8, of the Exploration Period as follows:

a) Where at the end of the Second Extension Period Contractor is drilling or
testing any well, Contractor shall be cntitled to an extension for such further
period as may be reasonably required to enable Contractor to complete such
work and assess the results and, in the event that Contractor notifies the
Minister that the results from any such well show a Discovery which merits
Appraisal, Contractor shall be entitled to a further extension for such period
as may be reasonably required to carry out an Appraisal Programme and
determine whether the Discovery constitutes a Commercial Discovery;

b) Where at the end of the Second Extension Period Contractor is engaged in
the conduct of an Appraisal Programme in respect of a Discovery which has
not been completed, Contractor shall be entitled to a further extension
following the end of the Second Extension for such period as may be
reasonably required to complete that Appraisal Programme and determine
whether the Discovery constitutes a Commercial Discovery; i

14
c) Where at the end of the Second Extension Period Contractor has undertaken
work not falling under paragraphs (a) or (b) which is not completed,
Contractor shall be entitled to a further extension following the end of the
Second Extension Period for such period as the Minister considers
reasonable for the purpose of enabling such work to be completed;

d) Where pursuant to Article 8 Contractor has before the end of the Second
Extension Period, including extensions under (a), (b) and (c) above, given
to the Minister a notice of Commercial Discovery, Contractor shall, if the
Exploration Period would otherwise have been terminated, be entitled to a
further extension of the Exploration Period in respect of the Discovery Area
during which it must prepare the Development Plan in respect of the
Commercial Discovery until either:

i) the Minister has approved the Development Plan as set out in
Article 8; or

ii) in the cvent that the Development Plan is not approved by the
Minister as set out in Article 8 and the matter or matters in issuc
between the Minister and Contractor have been referred for
resolution under Article 24 one (1) Month after the date on which the
final decision thereunder has been given.

3.3. Where at the end of the Initial Exploration Period or, asthe case may be, at the end
of the First Extension Period, Contractor has failed to complete its Minimum Work
Obligations as specified in Article 4.3(a) or Article 4.3(b) in respect of that period
(including in the circumstances contemplated in Article 4.7(b) but has made
reasonable arrangements during the Initial Exploration Period or the First
Extension Period, as applicable, to remedy its default, Contractor may apply to the
Minister for further extension. The Minister may refuse to grant or grant in his
discretion an extension on the then current applicable period subject to such
reasonable terms and conditions as the Minister may stipulate to assure
performance of the work.

3.4 Save in respect of a Discovery Area:

a) in the circumstances and subject to the limitations set forth in Section 12(3)
of the Petroleum Law;

b) in a case falling within the provisions of Article 3.2(d); or

c) in circumstances where Article 22.8 applies;

Subject to Article 3.5 and Article 8, nothing in Article 3.2 shall be read or construed
as requiring the extension of the Exploration Period beyond seven (7) years from

the Effective Date.

3.5 The provisions of Articles 3.2(a), (b) and (c) and.Article 3.3 so far as they relate to
N the duration of the relevant Extension Period to which Contractor will be entitled ik
We la
shall be read and construed as requiring the Minister to give effect to the provisions
of Article 8 relating to the time within which Contractor must meet the

requirements of that Article. f

16

ARTICLE 4

MINIMUM EXPLORATION PROGRAMME

4.1

4.2

43

DA

Exploration Operations shall begin as soon as practicable and in any case not later
than sixty (60) days after the Effective Date.

GNPC shall, at the request of Contractor, make available to Contractor such
records and information relating to the Contract Area as are relevant to the
performance of Exploration Operations by Contractor and are in GNPC’s
possession, provided that Contractor shall reimburse GNPC for licensing the data
and for other costs reasonably incurred in procuring or otherwise making such
records and information available to Contractor.

Subject to the provisions of this Article 4, in discharge of its obligations to carry
out Exploration Operations in the Contract Area, Contractor shall during the
several phases into which the Exploration Period is divided carry out the
obligations specified hereinafter:

a) Initial Exploration Period: Commencing on the Effective Date and
terminating three (3) years from the Effective Date.

ipti. r’ Minimum Wor ligation:

(i) Acquisition, processing and interpretation of one thousand one
hundred (1,100) line kilometers of 2D seismic data, and
(ii) Drilling of one (1) Exploration well;

Minimum Expenditure: Contractor’s minimum expenditure for the work in the
Initial Exploration Period shall be forty Million United States Dollars (USS
40,000,000).

b) Eirst Extension Period: Commencing at the end of the Initial
Exploration Period and terminating two (2) years from the expiration of
the Initial Exploration Period.

(i) Acquisition, processing and interpretation of a minimum one
hundred and fifty (150) square kilometers or up to a maximum of
three hundred (300) square kilometers of 3D seismic data, and

(ii) Drilling of one (1) Exploration well

Minimum Expenditure: Contractor’s minimum expenditure for the work in the
First Extension Period shall be forty Million United States Dollars (US$
40,000,000). ix
44

“4.5

. at

c) Second Extension Period: Commencing at the end of the First Extension
Period and terminating one and onc half (1'4) years from the expiration of the
First Extension Period or as may be extended under this Agreement.

Description of Contractor’s Minimum Work Obligation:

(i) Geological and Geophysical Studies
(ii) Drilling of one (1) Exploration well

Minimum Expenditure: Contractor’s minimum expenditure for the work in the
Second Extension Period shall be twenty Million United States Dollars
(US$20,000,000).

Work accomplished in any period in excess of the above obligations may be
applied as credit in satisfaction of obligations called for in any other Period.
Without prejudice to Article 23.3(e), should Contractor fail to perform its
Minimum Work Obligations under Article 4.3(a), (b) or (c) as applicable,
Contractor shall pay to GNPC, an amount equal to the unspent amount of
the Minimum Expenditure Obligation for the relevant Exploration Phase.

The seismic programme in Article 4.3(a), when combined with existing data, shall
be such as will enable a study of the regional geology of the Contract Area and the
preparation of a report thereon with appropriate maps, cross sections and
illustrations, as well as a geophysical survey of the Contract Area which, when
combined with existing data, shall provide:

a) A minimum seismic grid adequate to define prospective drill sites over
prospective areas or closures as interpreted from data available to
Contractor; and

b) A seismic evaluation of structural and stratigraphic conditions over the
remaining portions of the Contract Area.

Each Exploration Well shall be drilled at a location and to an objective depth
determined by Contractor in consultation with GNPC. Except as otherwise provided
in Article 4.6 below, the minimum depth of each obligatory Exploration Well in
Articles 4.3 (b) and (c) shall be whichever of the following is first encountered:

a) the depth of four thousand five hundred (4,500) metres measured from the
Rotary Table Kelly Bushing (RTKB);

b) one hundred (100) metres into the Devonian primary target; or

¢) the depth at which Contractor encounters geologic basement...

he ve

a fi
4.6
|
|
i
47
48

i

yar

The minimum depth of one (1) of the obligatory Exploration Wells in Article 4.3
shall be whichever of the following is first encountered:

a) the depth of three thousand metres (3,000m) measured from the Rotary Table
Kelly Bushing (RTKB);

b) the depth sufficient to penetrate one hundred metres (100m) into a
Cretaceous target; and

c) the depth at which Contractor encounters geological basement;

unless GNPC consents otherwise, which consent shall not be unreasonably
withheld or delayed.

If in the course of drilling an Exploration Well the Contractor concludes that
drilling to the minimum depth specified in Article 4.5 or 4.6 above is impossible,
impracticable or imprudent in accordance with International Best Oil Field
Practice, then Contractor may plug and abandon the Exploration Well and GNPC
shall have the option of either:

a) waiving the minimum depth requirement, in which case Contractor will be
deemed to have satisfied the obligation to drill such Exploration Well; or

b) requiring Contractor to drill a substitute Exploration Well at a location
determined by Contractor in consultation with GNPC and to the minimum
depth set forth in Article 4.5 or 4.6 except that if in the course of drilling such
substitute Exploration Well Contractor establishes that drilling to the
minimum depth specified in Article 4.5 or 4.6 above is impossible,
impracticable or imprudent in accordance with International Best Oil Ficld
Practice, then Contractor may plug and abandon the substitute Exploration
Well and will be deemed to have satisfied the obligation to drill one (1)
Exploration Well.

The above option shall be exercised by GNPC within fifteen (15) days from the
notice given by Contractor to GNPC of the completion of the plugging and
abandonment of the Exploration Well, and failure to exercise such option shall
constitute a waiver of the minimum depth requirement pursuant to (a) above.

During the Exploration Period, Contractor shall have the right to perform
additional Exploration Operations subject to the terms of this Agreement and
approval by the JMC, including without limitation performing gravity and
magnetic surveys, drilling stratigraphic wells and performing additional geological
and geophysical studies, provided the Minimum Work Obligations are completed
within the applicable period. Provided further that Contractor may elect to perform
such additional Exploration Operations in the absence of approval by the JMC and
the costs of such additional Exploration Operations shall not be considered
allowable Petroleum Costs. However, such costs shall only be allowable
Petrolcum Costs for purposes of AOE if there arises a subsequent a

19,

¥
—— —_

49

Discovery associated with such additional Exploration Operations. Any such
subsequent Commercial Discovery shall be treated hereunder in the same manner
as if such Commercial Discovery had been made in connection with operations
that were not performed as sole risk operations including, without limitation,
participation by GNPC in such Commercial Discovery.

During the Exploration Period, Contractor shall deliver to GNPC and the Minister
reports on Exploration Opcrations conducted during each Quarter within thirty(30)
days following the end of that Quarter. Further requests for information by the
Minister under Section 9(1) of the Petroleum Law shall be complied with within a
reasonable time and copies of documents and other material containing such
information shall be provided to GNPC.

Hs
My

20
ARTICLE 5

RELINQUISHMENT.

3.1

52

3.3

Ai

Except as provided in Article 5.2, 8.3, 8.6, 8.12, 8.18, 8.19, 8.20, 8.21, 8.22 and
14.9, Contractor shall relinquish portions of the Contract Area in the manner
provided hereafter:

a) If on or before the expiration of the Initial Exploration Period, Contractor
elects to enter into the First Extension Period pursuant to Article 3.1(b) then
subject to Article 5.2 at the commencement of the First Extension Period
the area retained shall not exceed seventy percent (70%) of the Contract
Area as at the Effective Date;

b) Ifon or before the expiration of the First Extension Period, Contractor clects
to enter into the Second Extension Period pursuant to Article 3.1(b) then
subject to Article 5.2 at the commencement of the Sccond Extension Period
the area retained shall not exceed forty percent (40%) of the original
Contract Area as at the Effective Date;

c) On the expiration of the Second Extension Period, Contractor shall subject
to Article 5.2 relinquish the remainder of the retained Contract Area.

The provisions of Article 5.1 shall not be read or construed as requiring Contractor
to relinquish any portion of the Contract Area which constitutes or forms part of
either a Discovery Area (excluding a Discovery Area determined by the terms of
this Agreement to neither merit Appraisal nor to be a Commercial Discovery) or a
Development and Production Area; provided, however, that if at the end of the
Initial Exploration Period or the First Extension Period, as the case may be,
Contractor elects not to enter into the First or Second Extension Period Contractor
shall relinquish the entire Contract Arca, except a Discovery Area or a
Development and Production Area.

Each area to be relinquished pursuant to this Article shall be selected by Contractor
and shall be measured as far as possible in terms of continuous and compact units
of a size and shape which will permit the carrying out of Petroleum Operations in

the relinquished portions. a 3

21
 ——l—

et |

rere j

ARTICLE 6

JOINT MANAGEMENT COMMITTEE

6.1

6.2

ph
as

In order that the Parties may at all times cooperate in the implementation of
Petroleum Operations, GNPC and Contractor shall not later than thirty (30) days
after the Effective Date establish a Joint Management Committee (JMC). Without
prejudice to the rights and obligations of Contractor for day-to-day management of
the operations, the JMC shall oversee, supervise and approve the Petroleum
Operations and ensure that all approved Work Programmes, and Development
Plans are complied with and also that accounting for costs and expenses and the
maintenance of records and reports concerning the Petroleum Operations are
carried out in accordance with this Agreement and with the accounting principles
and procedures generally accepted as International Best Oil Field Practice.

The composition of and distribution of functions within the JMC shall be as
provided hereinafter:

a) The JMC shall be composed of two (2) representatives of GNPC and two
(2) representatives of the Contractor. Any Contractor Party not represented
on the JMC may appoint an observer to attend all JMC meetings and shall
receive copies of all notices and materials distributed to the members of the
JMC concurrently with the distribution of such notices and materials to the
JMC members. GNPC and Contractor shall also designate a substitute or
alternate for each member. In the case of absence or incapacity of a member
of the JMC, such alternate shall automatically assume the rights and
obligations of the absent or incapacitated member;

b) The Chairperson of the JMC shall be designated by GNPC from amongst
the members of the JMC;

c) Contractor shall be responsible, in consultation with GNPC, for the
preparation of an agenda and supporting documents for each meeting of the
JMC and for keeping records of the meetings and decisions of the JMC.
GNPC shall have the right to inspect all records of the JMC within seven
(7) days of request or any reasonable extension provided. Contractor shall
circulate the agenda and supporting documents for cach meeting to all
members and the substitutes or alternates designated pursuant to Article
6.2(a); and

d) At any mecting of the JMC three (3) representatives shall form a quorum.

Mectings of the JMC shall be held and decisions taken as follows:

a) All meetings of the JMC shall be held in Accra or such other place or
electronically as may be agreed upon by members of the JMC; e
#,,
b) The JMC shall meet at least twice per Year and at such times as the members
may agree;

c) A meeting of the JMC may be convened by GNPC or the Contractor giving
not less than twenty (20) days’ notice to the other or, in a case requiring
urgent action, notice of such lesser duration as the members may agree
upon;

d) Decisions of the JMC shall require unanimity;

e) Any member of the JMC may vote by written and signed proxy held by
another member;

t) Decisions of the JMC may be made without holding a meeting if all
representatives of GNPC and the Contractor notify their consent thereto in
the manner provided in Article 27;

g) GNPC and Contractor shall have the right to bring expert advisors to any
JMC mectings to assist in the discussions of technical and other matters
requiring expert advice;

h) The JMC may also establish such subcommittees as it deems appropriate
for carrying out its functions including:

i} a technical subcommittee;

ii) an audit subcommittee;

iii) an accounting subcommittee;

iv) acontract/procurement subcommittee; and

i) Reasonable costs and expenses as evidenced by invoices and/or receipts
related to attendance by GNPC in or outside Accra (e.g. travel,
transportation, lodging, per diem and insurance), in accordance with
applicable laws, regulations and GNPC policies and procedures shall be
borne by Contractor and treated as Petroleum Costs.

-6.4 The JMC shall oversee Exploration Operations as follows:

a) Not later than sixty (60) days after the Effective Date and thereafter at least
ninety (90) days before the commencement of cach Calendar Year,

Contractor shall prepare and submit to the JMC for its review and approval

a detailed Work Programme and budget covering all Exploration Operations

which Contractor proposes to carry out in that Calendar Year and shall also

give an indication of Contractor’s tentative preliminary exploration plans

for the succeeding Calendar Year. Where the Effective Date occurs later

than June 30 in any Calendar Year, Contractor shall have the option of

el\ submitting a single detailed Work Programme and budget covering the

it Way
b)

a)

c)

2)

e\

remaining Months of the Calendar Year in which the Effective Date occurs
and the succeeding Calendar Year;

Upon notice to GNPC, Contractor may amend any Work Programme and
budget submitted to the JMC pursuant to this Article 6 which notice will
state why in Contractor’s opinion the amendment is necessary or desirable.
Any such amendment shall be submitted to the JMC for review and
approval;

Every Work Programme

and associated budget submitted to the JMC pursuant to this Article 6.4 and

every revision or amendment thereof shall be consistent with the
requirements set out in Article 4.3 relating to the minimum work and
expenditure for the period of the Exploration Period in which such Work
Programme and budget falls;

Contractor shall report any Discovery to GNPC immediately following such
Discovery and shall subsequently place before the JMC for review its
Proposed Appraisal Programme. Within thirty (30) days of completion of
the Appraisal Programme a JMC meeting to discuss the results of the
Appraisal Programme shall be convened to take place before submission of
the detailed Appraisal report provided for in Article 8.10;

The JMC will review and approve Work Programmes and budgets and any
amendments or revisions thereto, and Proposed Appraisal Programmes and
any amendments or revisions thereto, submitted to it by Contractor pursuant
to this Article 6, and timely give such advice as it deems appropriate which
Contractor shall consider before submitting Work Programmes and budgets
and any amendments or revisions thereto for approvals required by law or .
this Agreement; and

After the date of the first Commercial Discovery, Contractor shall seek the
approval of GNPC’s JMC represcntatives, which approval shall not be
unreasonably withheld, on any proposal for the drilling of any further
Exploration Well or Wells not associated with the Commercial Discovery
and not otherwise required to be drilled under Article 4.3. If approval is not
secured by Contractor, Contractor may nevertheless elect to drill the
Exploration Well or Wells at its sole risk and the costs of such Exploration
Operations shall not be considered allowable Petroleum Costs. However,
such costs shall only be allowable Petroleum Costs for purposes of AOE if
there arises a subscquent Commercial Discovery associated with such
additional Exploration Operations. Any such subsequent Commercial
Discovery shall be treated hereunder in the same manner as if such
Commercial Discovery had been made in connection with operations that
were not performed as sole risk operations, including, without limitation,
participation by GNPC in such Commercial Discovery. :

“f
6.5

6.6

6.7

6.8

6.9

6.10

From the Date of Commercial Discovery, the JMC shall have supervision of
Petroleum Operations as follows:

a) Within sixty (60) days after the Date of Commercial Discovery, Contractor
shall prepare and submit to the JMC for approval any revisions to its annual
Work Programme and budget that may be necessary for the remainder of
that Calendar Year and, with respect to the Contract Area (excluding the
Discovery Area) for the rest of the Exploration Period;

b) At least ninety (90) days before the Commencement of cach subsequent
Calendar Year Contractor shall submit to the JMC for review and approval
a detailed Work Programme and budget setting forth all Development and
Production Operations which Contractor proposes to carry out in that
Calendar Year and the estimated cost thereof and shall also give an
indication of Contractor plans for the succeeding Calendar Year; and

c) Within sixty (60) days of the Date of commencement of Commercial
Production and thereafter not later than one hundred and twenty (120) days
before the commencement of each Calendar Year Contractor shall submit
to the JMC for its approval an annual production schedule which shall be in
accordance with International Best Oil Field Practice, and shall be designed
to provide the most efficient, beneficial and timely production of the
Petroleum resources.

Lifting schedules for Development and Production Areas and other supplementary
agreements provided for under Article 10.7 shall be subject to JMC approval.

The JMC shall review all of Contractor reports on the conduct of Petroleum
Operations .

Contractor insurance programme and the programmes for training and technology
transfer shall be submitted by Contractor to the JMC for approval and the
accompanying budgets for such schemes and programmes shall be subject to JMC
approval

Any contract to be entered into or awarded by Contractor for the provision of
services for Petroleum Operations must comply with the provisions of Article 20,
JMC approved relevant tendering procedures and shall be subject to approval by
the JMC.

If during any meeting of the JMC the Parties are unable to reach agreement
concerning any of the matters provided for in Articles 6.4, 6.5, 6.6, 6.8 and 6.9 the
matter shall be deferred for reconsidcration at a further meeting to be held not later
than fifteen (15) days following the original meeting. If after such further meeting
the Parties are still unable to reach agreement, the matter in dispute shall be referred
to the Parties’ executive management forthwith. Failing agrecment within fifteen
(15) days thereafter, the matter in dispute shall, at the request of any Party, be

referred for resolution under Article 24. a 5.

25
6.11 For the avoidance of doubt, the concurrence or approval of JMC representatives
shall not be unreasonably withheld or delayed with respect to any proposal

yA submitted to ar - L
me @

26
_———

ARTICLE 7

RIGHTS AND OBLIGATIONS OF CONTRACTOR AND GNPC

71

Subject to the provisions of this Agreement, Contractor shall be responsible for the
conduct of Petroleum Operations and shall perform its obligations in a
workmanlike manner, with due care and expedition and in accordance with
International Best Oil Field Practice, including without prejudice to the generality
of the foregoing:

a)

b)

qd)

e)

fy

8)

h)

conduct Petroleum Operations with utmost diligence, efficiency and
economy in accordance with International Best Oil Field Practice observing
sound technical and cngineering practices using appropriate advanced
technology and effective equipment, machinery, materials and methods;

take all practicable steps to ensure compliance with Section 3 of the
Petroleum Law; including ensuring the recovery and prevention of waste of
Petroleum in the Contract Area in accordance with International Best Oil
Field Practice;

prepare and maintain in Ghana full and accurate records of all Petroleum
Operations performed under this Agreement;

prepare and maintain accounts of all Petroleum Operations under this
Agreement in such a manner as to present a full and accurate record of the
costs of such Petroleum Opcrations, in accordance with the Accounting
Guide;

disclose to GNPC and the Minister any operating or other agreement among
the Partics that constitute Contractor relating to the Petroleum Operations
hereunder, which agreement shall not be inconsistent with the provisions of
this Agreement;

prepare and implement a programme to develop GNPC’s institutional
capacity to become a competent operator. Such programme shall be
approved by the JMC;

provide and be solely responsible for the payment of all costs related or
incidental to all services, equipment and supplies necessary for the
execution of the activities to be conducted by the Contractor under this
Agreement execpt as otherwise provided hereunder and the related
documents;

prepare and submit in accordance with this Agreement for approval by the
JMC (i) the Development Plan and (ii) such other matters as are specified
in this Agrecment and the related documents as subject to approval by the

JMC;
a

27
7.2,

dD

k)

i

m)

n)

0)

p)

take all measures consistent with International Best Oil Field Practice (i) to
control the flow and prevent loss or waste of Petroleum, (ii) to prevent any
injurious ingress of water and damage to Petroleum bearing strata and (iii)
to manage reservoir pressure;

not to flare any Natural Gas except to the extent necessary to mitigate or
prevent an emergency or for safe operations as provided in the Development
Plan;

keep the Minister, Petroleum Commission and GNPC promptly advised in
writing of all material developments which occur, or the occurrence of
which is reasonably foreseeable, affecting or highly likely to affect
Petroleum Operations;

to take such steps in case of emergency, and make such immediate
expenditures as are necessary in accordance with International Best Oil
Field Practice, environmental, industrial hygiene and safety legislation
and/or this Agreement and the related documents for the protection of
health, life, the environment and property, and to report in reasonable detail
all such steps taken and expenditures made promptly to the Minister,
Petroleum Commission and JMC;

notify promptly the Minister, Petroleum Commission and GNPC if the
Contractor becomes aware of any unusual cvent or circumstance occurring
in the Contract Area or such other areas where Contractor is undertaking
activities contemplated under this Agreement or the related documents that
could reasonably be expected to adversely affect the environment;

implement and administer contracts related to Petroleum Operations entered
into with Affiliates on an arm’s-length basis: i

maintain or decommission, as appropriate, all existing facilities and assets
and all other assets used or held for use in connection with Petroleum
Operations in accordance with International Best Oil Ficld Practice,
applicable law and this Agreement; and

perform and observe each other term, covenant and agreement of the
Contractor contained in this Agreement.

In connection with its performance of Petroleum Operations, Contractor shall have
the right within the terms of and pursuant to applicable law and regulations in cffect
from time to time:

a)

b)

A

to establish offices in Ghana and to assign to those offices such
Tepresentatives as it shall consider necessary for the purposes of this
Agreement,

to use public lands for installation and opcration of shore bases, and
terminals, harbours and related facilities, petroleum storage and processing,

28

A
—— ht eel —"aneee = <.,  -— ia [a

c)

dy

8)

h)

pipelincs from fields to terminals and delivery facilitics, camps and other
housing;

to receive licenses and permission to install and operate such
communications, Petroleum production, processing, storage facilities,
transportation facilities (to the Delivery Point) and other facilities as shall
be necessary for the efficiency of its operations;

to give first consideration to qualified Ghanaians before bringing to Ghana
such number of Foreign National Employees as shall be necessary for its
operations, including employees assigned on permanent or resident status,
with or without families, as well as those assigned on temporary basis such
as rotational employees in accordance with the Local Content Regulations:

to provide or arrange for reasonable housing, schooling and other amenitics,
permanent and temporary, for its Foreign National Employces and to import
personal and household effects, furniture and vehicles, for the use of its
personnel in Ghana;

to be solely responsible for provision of health, accident, pension and life
insurance benefit plans of its Foreign National Employees and their
families; and such employees shall not be required to participate in any
insurance, compensation or other employce or social benefit programs
established in Ghana; :

to have, together with its personnel, at all times the right of ingress to and
egress from its offices in Ghana, the Contract Area, and the facilities
associated with Petroleum Operations hereunder in Ghana including the
offshore waters, using its owned or chartered means of land, sea and air
transportation; and

to engage such Subcontractors, expatriate and national, including also
consultants, and to bring such Subcontractors and their personnel to Ghana
as are necessary in order to carry out the Petroleum Operations in a skillful,
economic, safe and expeditious manner; and said Subcontractors shall have
the same rights as Contractor specified in this Article 7.2 to the extent they
are engaged by Contractor for the Petrolcum Operations hereunder.

7.3. Provided that Contractor and its Subcontractors have complied with all of their

» material obligations under this Agreement, GNPC shall use its best efforts to assist

Contractor in carrying out Contractor's obligations expeditiously and efficiently as

stipulated in this Agreement, and in particular GNPC shall use its best efforts to

assist Contractor and its Subcontractors, as long as Contractor and _ its

Subcontractors use their reasonable efforts to appropriately complete applicable
procedures and other requirements prescribed by relevant authorities, to:

a)

pir

establish supply bases and obtain necessary communications facilities,

equipment and supplies; ;
ay Ps

29
74

7S

' 7.6

ff

b) obtain necessary approvals to open bank accounts in Ghana;

c) subject to Article 21 hereof, obtain entry visas, work permits or any other
documentation that may be required from time to time for such number of
Foreign National Employees of Contractor and its Subcontractors engaged
in Petroleum Operations and members of their families who will be resident
in Ghana, and make arrangements for their travel, arrival, medical services
and other necessary amenities;

d) comply with Ghana customs procedures and obtain permits for the
importation of necessary materials;

e) obtain the necessary permits to transport documents, samples or other forms
of data to foreign countries for the purpose of analysis or processing if such
is deemed necessary for the purposes of Petroleum Operations;

f) assist with the acquisition of any approvals or waivers required from any
State agencics or other ministerial or regulatory bodies under the direct or
indirect control of the State (each a “State Agency”) dealing with fishing,
meteorology, navigation, environment and communications as required;

g) identify qualified Ghanaian personnel as candidates for employment by
Contractor in Petroleum Operations; and

h) procure access, on competitive commercial terms to infrastructure owned
by the State, or GNPC (or its Affiliates) or any third party, including
facilities owned or used by contractors on oil and gas blocks adjacent to the
Contract Area.

All reasonable and documented expenses incurred by GNPC in connection with,
any of the matters set out in Article 7.3 shall be borne by Contractor in accordance
with this Agreement.

GNPC shall use its best efforts to render assistance to Contractor in emergencies
and major accidents and such other assistance as may be requested by Contractor,
provided that any reasonable expenses involved in such assistance shall be borne
by Contractor in accordance with this Agreement.

Subject to the provisions of this Agreement and save for Petroleum Operations
undertaken by GNPC pursuant to Article 9, Contractor shall, during the term of
this Contract, maintain and obtain insurance coverage for and in relation to
Petroleum Operations, for such amounts and against such risks as arc customarily
or prudently insured in the international petroleum industry in accordance with
modern oilfield and petroleum industry practices, and shall within two months of
the date of policy or renewal furnish to the Minister and the Petroleum
Commission, certificates evidencing that such coverage is in effect. Such insurance
policies shall cover the interest of GNPC as additional insured and shall waive
subrogation against GNPC. The said insurance shall, without prejudice to the

enerality of the foregoing, cover;
rial wy 4 «
a)

b)

d)

e)

loss or damage to all installations, equipment and other assets for so long as
they are used in or in connection with Petroleum Operations; provided,
however, that if for any reason the Contractor fails to insure any such
installation, equipment or assets, it shall replace any loss thercof or repair
any damage caused thereto;

loss, damage or injury caused by pollution in the course of or as a result of
Petroleum Operations;

loss of property or damage or bodily injury suffered by any third party in
the course of or as a result of Petroleum Operations for which the Contractor
may be liable;

any claim for which the State may be liable relating to the loss of property
or damage or bodily injury suffered by any third party in the course of or as
a result of Petroleum Operations for which the Contractor is liable to
indemnify the State;

with respect to Petroleum Operations offshore, the cost of removing wrecks
and cleaning up operations following any accident in the course of or as a
result of Petroleum Operations; and

the Contractor and/or the Operator's liability to its employees engaged in
Petroleum Operations.

7.7 The Contractor shall require its Subcontractors to obtain and maintain insurance
against the risks referred to above in Article 7.6 relating mutatis mutandis to such
Subcontractors.

7.8 Contractor shall indemnify, defend and hold the State and GNPC harmless against
all claims, losses and damages of any nature whatsoever, including, without
limitation, claims for loss or damage to property or injury or death to persons
caused by or resulting from any Petroleum Operations conducted by or on behalf

Wr

pays Comer Y b

i
ARTICLE 8
COMMERCIALITY
8.1 Contractor shall submit a Discovery Notice to the Minister, the Pctroleum

8.2

8.3

8.4

8.5

Commission and GNPC as soon as possible afler any Discovery is made, but in
any event not later than thirty (30) days after the date any such Discovery is made.

As soon as possible after the analysis of the test results of such Discovery is
complete and in any event not later than one hundred (100) days from the date of
such Discovery, Contractor shall by a further notice in writing to the Minister, the
Petroleum Commission and GNPC, indicate whether in the opinion of Contractor
the Discovery merits Appraisal.

Where the Contractor does not make the indication required by Article 8.2 within
the period indicated or indicates that the Discovery does not merit Appraisal,
Contractor shall, subject to Article 8.18, relinquish the Discovery Area associated
with the Discovery.

Where Contractor indicates that the Discovery merits Appraisal, Contractor shall
within one hundred and cighty (180) days from the date of such Discovery notify
the Minister and submit to the Petroleum Commission for approval and to the
Minister for information purposes a Proposed Appraisal Programme to be carried
out by Contractor in respect of such Discovery. For the avoidance of doubt, unless
otherwise instructed by the Petroleum Commission, Contractor shall conduct a
separate Appraisal for each Discovery where Contractor indicates that such
Discovery merits Appraisal.

In the absence of regulations otherwise governing the process, the Pctrolcum
Commission and Contractor shall adhere to the procedure set forth in this Article
8.5 in connection with the submission of a Proposed Appraisal Programme. The
Pctrolcum Commission shall within sixty (60) days of submission of the Proposed
Appraisal Programme, give the Contractor a notice in writing stating:

a) whether the Proposed Appraisal Programme has been approved (outright or
conditionally) or not;

b) if not approved, any revisions or improvements required by the Petroleum
Commission to be made to the Proposed Appraisal Programme, and the
reasons therefor; or

c) if conditionally approved, the conditions to the approval of the Proposed
Appraisal Programme, and the reasons therefor.

If the Petroleum Commission fails to provide such notice after such sixty (60) day
period, such Proposed Appraisal Programme shall be deemed not approved.

Lf the Petrolcum Commission notifies the-Contractor that the Proposed Appraisal

pe neenie is not approved or fails to satisfy such obligation to notify the

32

A
8.6

8.7

8.8

8.9

My
pe

Contractor within the timeframe provided or the Contractor notifies the Petroleum
Commission that it does not accept the revisions or conditions required for any
approval pursuant to this Article 8.5, the Petrolcum Commission and the
Contractor shall consult within thirty (30) days of the earlier of the date of the
notice by the Petroleum Commission and the date such notice was due with a view
to amending the Proposed Appraisal Programme to be acceptable to both. Should
the Petroleum Commission not agree to so consult or should the Petroleum
Commission and the Contractor fail to agree changes required for such approval
within fourteen (14) days following said consultation, Contractor may notify the
Minister and request resolution. If the Minister is unable to resolve the matter in a
manner agreeable to all relevant Parties within thirty (30) days from the date such
notification was lodged, the resulting dispute arising out of this Article 8.5 shall be
resolved in accordance with Article 24

If the Petroleum Commission has given a notice in writing pursuant to this Article,
and the Partics cannot agree on the revisions or conditions, then the arbitration
panel shall determine whethcr the Petroleum Commission’s revisions or conditions
proposed are lawful. In each case, the arbitration panel shall also determine the
appropriate damages and/or other award flowing from any such unlawfulness.

Where the issue in dispute referred for resolution pursuant to Article 24 is finally
decided in favour of Contractor, the Petroleum Commission shall forthwith give
the requisite approval to the Proposed Appraisal Programme submitted by
Contractor, and where the issue in dispute referred for resolution pursuant to
Article 24 is finally decided in favour of the Petroleum Commission, Contractor
shall forthwith:

a) amend the Proposed Appraisal Programme to give effect to the final
decision rendered under Article 24 and the Petroleum Commission shall ,
give the requisite approval to such revised Proposed Appraisal Programme;
or

b) relinquish the Discovery Area.

Where Contractor seeks to amend an Appraisal Programme, it shall submit such
amendment to the JMC for review pursuant to Article 6.4(f) before submission to
the Petroleum Commission for approval.

Unless Contractor and the Petroleum Commission otherwise agree in any
particular case, Contractor shall have a period of two (2) years from the date of
Discovery to complete the Appraisal Programme. In the event Contractor requires
a period of more than the two (2) years to complete the Appraisal Programme,
Contractor shall submit a request to the Petroleum Commission for an extension
with a firm programme with timelines to justify the request.

Contractor shall commence Appraisal within one hundred and fifty (150) days
from the date of approval of the Appraisal Programme. Where the Contractor is
unable to commence or otherwise fails to commence Appraisal within one hundred
and fifty (150) days from the date of approval of the Appraisal Programme, GNPC

es 33

E iv
shall be entitled to exercise the option provided for in Article 9.1 to enable prompt
Appraisal unless Contractor has commenced Appraisal or obtained an extension of
time for such Appraisal, provided that if Contractor obtains an extension of time
for such Appraisal and has not commenced Appraisal prior to the end of such
extension, GNPC shall be entitled to exercise the option provided for in Article 9.1
to enable prompt Appraisal.

8.10 Not later than ninety (90) days from the date on which said Appraisal Programme

8.11

8.12

8.13

relating to the Discovery is completed, Contractor will submit to the Minister and
the Petroleum Commission a report containing the results of the Appraisal
Programme. Such report shall include all available technical and economic data
relevant to a determination of commerciality, including, but not limited to,
geological and geophysical conditions, such as structural configuration, physical
properties and the extent of reservoir rocks, areas, thickness and depth of pay
zones, pressure, volume and temperature analysis of the reservoir fluids,
preliminary estimates of Crude Oil and/or Natural Gas reserves, recovery drive
characteristics, anticipated production performance per reservoir and per well,
fluid characteristics, including gravity, sulphur percentage, sediment and water
percentage and refinery assay pattern.

Not later than nincty (90) days from the date on which said Appraisal Programme
is completed Contractor shall, by a further notice in writing, inform the Petroleum
Commission and Minister whether the Discovery in the opinion of Contractor is or
is not a Commercial Discovery.

If Contractor fails to notify the Minister and the Petroleum Commission as
provided in Article 8.10 or informs the Minister that the Discovery is not a
Commercial Discovery, then subject to Article 8.18, Contractor shall relinquish
such Discovery Area; provided, however, that in appropriate cases, before
declaring that a Discovery is not a Commercial Discovery, Contractor shall consult
with the other Parties and may make appropriate representations proposing minor
changes in the fiscal and other provisions of this Agreement which may, in the
opinion of Contractor, affect the determination of commerciality. The other Parties
may, where feasible, and in the best interests of the Parties agree to make such
changes or modifications in the existing arrangements.

If Contractor pursuant to Article 8.11 informs the Minister that the Discovery is a
Commercial Discovery, Contractor shall not later than one hundred and eighty
(180) days thereafter, prepare and submit to the JMC, and upon approval by the
JMC, the Minister, a Development Plan.

8.14 The Development Plan referred to in Article 8.13 shall be based on detailed

cngineering studies and shall include:

a) Contractor's proposals on the delineation of the proposed Development and
Production Area and for the development of any reservoir(s), including the
method for the disposal of Associated Gas in accordance with the provisions

AN of Article 14.14; (2 db

pa- C 34
b)

c)

qd)

h)
i)

the way in which the Development and Production of the reservoir is
planned to be financed;

Contractor's proposals relating to the spacing, drilling and completion of
wells, the production, storage, processing, transportation, gas utilization,
delivery facilities and necessary infrastructure developments required for
the production, storage and transportation (to the Delivery Point) of the
Petroleum, including without limitation:

i) the estimated number, size and production capacity of production
facilities if any;
ii) the estimated number of Production wells;

iii) the particulars of feasible alternatives for transportation of the
Petroleum, including pipelines;

iv) the particulars of onshore installations required, including the type
and specifications or size thereof, and

vy) the particulars of other technical equipment required for the
operations;

the estimate of the reserves together with the cstimated annual production
profiles throughout the life of the field to be developed pursuant to the
Development Plan for Crude Oil and Natural Gas from the Petroleum
reservoirs;

tie-ins with other petroleum fields where applicable;

information on opcration and maintenance;

a description of technical solutions including enhanced recovery methods;
estimates of capital and operating expenditures;

the economic feasibility studies carried out by or for Contractor in respect
of alternative methods for Development of the Discovery, taking into

account:

i) location; water depth (where applicable);

ii) meteorological conditions;

ili) _ estimates of capital and operating expenditures; and
iv) any other relevant data and evaluation thereof;

the safety measures to be adopted in the course of the Development and
Production Operations, including measures to deal with emergencies;

environmental impact assessments as required by the applicable laws of the
Republic of Ghana in effect and as amended from time to time; ip

&

35
!) measures to protect the environment and a contingency plan for handling of

rn emergencies (including the provision and maintenance of equipment
stockpiles to respond to an emergency);
ie m)  Contractor’s proposals with respect to the procurement of goods and
services obtainable in Ghana;
rt n) Contractor’s technology transfer plan;
0) Contractor’s plan for training and employment of Ghanaian nationals;
-
p) the timetable for effecting Development Operations; and
ns q) a plan for decommissioning and abandonment.

8.15 The date of the Minister’s approval of the Development Plan shall be the Date of
ia Commercial Discovery.

8.16 The Minister shall within the ninety (90) days following submission of the
Development Plan give Contractor a notice in writing stating:

a) whether or not the Development Plan as submitted has been approved or
pa conditionally approved; and
b) if not approved, any revisions proposed by the Minister to the Development
Plan as submitted, and the reasons thereof; or
c) if conditionally approved, any conditions pursuant to which the
Development Plan is approved.

If the Minister fails to approve the Development Plan within the ninety (90) day
time period described above, then the Development Plan shall be deemed not
a approved.

Where the Minister notifics the Contractor that the Development Plan is not
approved the Parties shall within a period of thirty (30) days from the date of such
notice by the Minister consult (and shall include GNPC in such consultations) with
a vicw to amending the Development Plan to be acceptable to both. Should the
Minister not agree to so consult or should the Minister and the Contractor fail to
agree changes required for such approval within fourteen (14) days following said
thirty (30) day period, the resulting dispute arising out of this Article 8.16 shall be
tesolved in accordance with Article 24.

If the Minister has given a notice in writing pursuant to clause (b) or (c), and the
Parties cannot agree on the revisions or conditions, then the arbitration panel shall
determine whether the Minister’s revisions or conditions proposed are lawful.

8.17 Where the issue in dispute referred for resolution pursuant to Article 24 is finally
decided in favour of Contractor, the Minister shall forthwith give the requisite

star to the Development Plan submitted by sme:
per - “te
eet eR ee RR Mg gS = ee:

8.18

8.19

8.20

8.21

Where the issue in question referred for resolution pursuant to Article 24 is finally
decided in favour of the Minister in whole or in part, Contractor shall forthwith:

a) amend the proposed Development Plan to give effect to the final decision
rendered under Article 24 and the Minister shall give the requisite approval
to such revised Development Plan; or

b) subject to Article 8.20 below relinquish the Discovery Arca.

Notwithstanding the relinquishment provisions of Articles 8.3 and 8.12 above, if
Contractor indicates that a Discovery does not at the time merit Appraisal, or after
Appraisal does not appear to be a Commercial Discovery but may merit Appraisal
or potentially become a Commercial Discovery at a later date during the
Exploration Period, then Contractor need not relinquish the Discovery Area and
may continue its Exploration Operations in the Contract Area during the
Exploration Period; provided that the Contractor shall cxplain to the Minister and
Petroleum Commission what additional evaluations. including Exploration work
or studies, are or may be planned in order to determine whether subsequent
Appraisal is warranted or that the Discovery is a Commercial Discovery and the
Minister shall approve of any such non relinquishment. Such evaluations shall be
performed by Contractor according to a specific time table (which shall not exceed
the time frame specified under Article 8.20) to be approved by the JMC and
Petroleum Commission, subject to Contractor’s right of earlier relinquishment of
the Discovery Area. After completion of the evaluations, Contractor shall make
the indications called for under Article 8.3 or 8.12 and cither proceed with
Appraisal, confirm the Discovery is a Commercial Discovery or relinquish the
Discovery Area.

In any case, if a Discovery is made in the Initial Exploration Period or First
Extension Period, the Contractor shall by the end of the subsequent phase (that is
the First Extension Period or Second Extension Period as the case may be), take a
decision to Appraise the Discovery or relinquish such Discovery. Likewise, if the
Contractor has completed the Appraisal of a Discovery in the Initial Exploration
Period or First Extension Period, the Contractor shall by the end of the subsequent
phase (that is, the First Extension Period or Second Extension Period as the case
may be), take a decision to determine if such Discovery is aCommercial Discovery
or relinquish such Discovery. In any event, if at the end of the Exploration Period
the Contractor has neither indicated its intent to proceed with an Appraisal
Programme nor declared the Discovery to be a Commercial Discovery, then the
Discovery Area shall be relinquished.

Upon completion of an Appraisal Programme and before Contractor makes a
determination that any Discovery is not a Commercial Discovery, Contractor may
consult with the other Parties and may make appropriate representations proposing
minor changes in the fiscal and other provisions of this Agreement which may, in
the opinion of Contractor, affect the determination of a Commercial Discovery.
The other Partics may agree to make such changes or modifications in the existing
arrangements. In the event the Parties do not agree on such Be or

¢

=f.
8.22

8.23

8.24

8.25

modifications, then subject to Articles 8.19 and 8.20, Contractor shall relinquish
the Discovery Area.

Nothing in Articles 8.3, 8.12, 8.19 or 8.20 above shall be read or construed as
requiring Contractor to relinquish:

a) any arca which constitutes or forms part of another Discovery Area in
respect of which:

i) Contractor has given the Minister, the Petroleum Commission and
GNPC a separate notice stating that such Discovery merits
Appraisal; or

ii) Contractor has given the Minister a separate notice indicating that
such Discovery is a Commercial Discovery; or

b) any arca which constitutes or forms part of a Development and Production
Area.

For the avoidance of doubt, where Contractor makes a Discovery after the
expiration of the Exploration Period, Contractor shall notify the Minister of such
Discovery pursuant to Article 8.1 and, subject to its rights under Article 3,
surrender such Discovery to GNPC.

In the event a field extends beyond the boundaries of the Contract Area, the
Minister may require the Contractor to exploit said field in association with the
third party holding the rights and obligations under a petroleum agreement
covering the said field (or GNPC as the case may be). The exploitation in
association with said third party or GNPC shall be pursuant to good unitization and
engineering principles and in accordance with International Best Oil Field Practice.
In the event Contractor and said third party arc unable to agree to the terms of
unitization, Contractor shall notify the Minister in writing and the Minister shall
give appropriate directions to Contractor and the third party or GNPC to resolve
the matter in accordance with International Best Oil Field Practice.

All notices required to be submitted to the Minister under this Article 8 shall be

ars 4 the Petroleum Commission. 4 4
fy\ Y

I
ARTICLE 9

SOLE RISK ACCOUNT

9.1

9.2

9.3

9.4

Subject to Contractor’s rights under Article 8, if Contractor fails to commence
Appraisal in accordance with Article 8.9, GNPC may notify Contractor that it will,
at its Sole Risk, commence to appraise a Discovery pursuant to Article 8.9,
provided that within thirty (30) days of such notification from GNPC, Contractor
may elect to commence to appraise that Discovery within its own Work
Programme.

Where an Appraisal undertaken under Article 9.1 at the Sole Risk of GNPC results
in a determination that a Discovery is a Commercial Discovery, Contractor may
dcvelop the Commercial Discovery upon reimbursement to GNPC of all expenses
incurred in undertaking the Appraisal and after arranging with GNPC satisfactory
terms for the payment of a premium equivalent to seven hundred percent (700%)
of such expenses. Such premium shall not be counted as cost of Petroleum
Operations for the purpose of the Accounting Guide. In the event that Contractor
declines to develop said Discovery, Contractor shall relinquish the Development
and Production Area established by the Appraisal Programme conducted by GNPC
under Article 9.1.

During the Exploration Period GNPC may, at its Sole Risk require Contractor to
continue drilling to penetrate and test horizons deeper than those contained in the
Work Programme of Contractor or required under Article 4. GNPC may also at its
Sole Risk ask the Contractor to test a zone or zones which Contractor has not
included in Contractor's test programme. Notice of this shall be given to
Contractor in writing as early as possible prior to or during the drilling of the well,
but in any case not after Contractor has begun work to complete or abandon the
well. The exercise by GNPC of this right shall be in an agreed manner (such
agreement not to be unreasonably withheld or delayed by Contractor) which does
not prevent Contractor from complying with its work obligations under Article 4.3.

At any time before commencing such deeper drilling under Article 9.3 above
Contractor may elect to incorporate the required deeper drilling in its own
Exploration Operation, in which case any resulting Discovery shall not be affected
by the provisions of this Article 9.

Where any Sole Risk deeper drilling results in a Discovery, GNPC shall have the
right, at its Sole Risk, to appraise, develop, produce and dispose of all Petroleum
resulting from such Sole Risk deeper drilling and shall conduct such Sole Risk
operations unless GNPC proposes otherwisc and Contractor agrees. Provided
however that if at the time such Petroleum is tested from the producing horizon in
a well, Contractor’ Work Programme includes a well or wells to be drilled to the
same producing horizon, and provided that the well or wells drilled by Contractor
result(s) in a Petroleum producing well producing from the same horizon,
Contractor shall, after reimbursing GNPC for all costs associated with its Sole Risk
“SN drilling and testing in said well, have the right to include production from

B ys”
9.6

9.7

9.8

9.9

9.10

that well in its total production for the purposes of establishing a Commercial
Discovery, and, if a Commercial Discovery is subsequently established, to
develop, produce and dispose of the Petroleum in accordance with the provisions
of this Agreement.

Alternatively, if at the time such Petroleum is tested from a producing horizon in
a well pursuant to a Sole Risk operation, Contractor’s Work Programme does not
include a well to be drilled to said horizon, Contractor has the option to appraise
and /or develop, as the case may be, the Discovery for its account under the terms
of this Agreement if it so clects within a period of sixty (60) days after such
Discovery. In such case, Contractor shall reimburse GNPC for all expenses
incurred by GNPC in connection with such Sole Risk operations, and shall make
satisfactory arrangements with GNPC for the payment of a premium equivalent
to seven hundred percent (700%) of such expenses. Such premium shall not be
considered as Petroleum Costs for the purposes of the Accounting Guide.

During the term of this Agreement, GNPC shall have the right to submit a Work
Programme to the JMC to drill, at its Sole Risk, a well(s) in the Contract Area
provided that the work intended to be done by GNPC had not been scheduled for
a Work Programme to be performed by Contractor and the exercise of such right
by GNPC and the arrangements made by GNPC for undertaking such drilling do
not prevent Contractor carrying out Petroleum Operations. Within thirty (30) days
after receipt of such notice, Contractor may elect to drill the proposed well(s) as
part of Contractor’s Exploration Operations or may clect to participate in the well
to be drilled by GNPC.

In the event that a well drilled at the Sole Risk of GNPC in accordance with Article
9.7 above results in a Discovery, GNPC shall notify Contractor in writing, and
GNPC shall have the right to appraise such Discovery and develop or require
Contractor to develop, after GNPC declares a Commercial Discovery, such
Discovery for a mutually agreed reasonable service fee, so long as Contractor has
an interest in the Contract Area, GNPC taking all the interest, risk and costs and
hence having the right to all Petroleum produced from the Commercial Discovery;
provided however that Contractor has the option to appraise and/or develop, as the
case may be, the Discovery for its account under the terms of this Agreement if it
so elects within a period of sixty (60) days after receipt of GNPC’s written notice
of such Discovery.

Contractor shall reimburse GNPC for all expenses incurred by GNPC in
connection with such Sole Risk operations, and shall make satisfactory
arrangements with GNPC for the payment of a premium equivalent to seven
hundred percent (700%) of such expenses before exercising the option under this
Article 9.8. Such premium shall not be considered as Petroleum Costs for the
purposes of the Accounting Guide.

In the event that Contractor declines to exercise its option in Article 9.8 or no

agreement is reached on the service fee arrangement as provided for in Article 9.8,

CF"... a5

4
BS

9.12

Contractor shall relinquish the Development and Production Area associated with
such Commercial Discovery.

Sole Risk operations under this Article 9 shall not extend the Exploration Period
nor the term of this Agreement and Contractor shall complete any agreed
programme of work commenced by it under this Article at GNPC’s Sole Risk, and
subject to such provisions hercof as the Parties shall then agree, even though the
Exploration Period as defined in Article 3 or the term of this Agreement may have
expired.

GNPC shall indemnify and hold harmless Contractor against all actions, claims,
demands and proceedings whatsoever brought by any third party or the State,
arising out of or in connection with Sole Risk operations under this Article 9 unless
such actions, claims, demands and proceedings are caused by Contractor’s Gross
Negligence or Wilful Misconduct. (»; i

ty

41
ARTICLE 10

SHARING OF CRUDE OIL

10.1

Gross Production of Crude Oil from each Development and Production Area shall
(subject to a Calendar Ycar adjustment developed under the provisions of Article
10.7) be distributed amongst the Parties in the following sequence and proportions:

a)

b)

c)

d)

Oi

Thirteen percent (13%) of the Gross Production of Crude Oil from Onshore

Production and twelve and one half percent (12.5%) from Offshore
Production shall be delivered to the State as ROYALTY, pursuant to the
provisions of the Petroleum Law. Upon notice to Contractor, the State shall
have the right to elect to receive cash in lieu of its royalty share of such
Crude Oil. The State’s notice shall be given to Contractor at least ninety
(90) days in advance of each lifting period, such periods to be established
pursuant to the provisions of Article 10.7. In such case, said share of Crude
Oil shall be delivered to Contractor and it shall pay to the State the value of
said share in cash at the relevant weighted average Market Price for the
relevant period as determined in accordance with Article 11.7;

After distribution of such amounts of Crude Oil as are required pursuant to
Article 10.1(a), the amount of Crude Oil, if any, shall be delivered to GNPC
to the extent it is entitled for Sole Risk operations under Article 9;

After distribution of such amounts of Petroleum as are required pursuant to
Articles 10,1(a) and 10.1(b), the remaining Crude Oil produced from each
Development and Production Area shall be distributed to Contractor and,
subject to Article 10.1(e) below to GNPC on the basis of their respective
interests pursuant to Article 2;

The State’s AOE (as defined under Article 10.2), ifany, shall be distributed
to the State out of the Contractor’s share of Crude Oil determined under
Article 10.1(c). The State shall also have the right to elect to receive cash
in lieu of the AOE share of Crude Oil accorded to it pursuant to Article 10.2.
Notification of said election shall be given in the same notice in which the
State notifies Contractor of its election to receive cash in lieu of Crude Oil
under Article 10.1(a). In such case, said share shall be delivered to
Contractor and it shall pay to the State the value of said share in cash at the
relevant weighted average Market Price for the relevant period as
determined in accordance with Article 11.7;

Notwithstanding Articles 10.1(d) and (ce), in the event that GNPC has failed
to pay any amounts due to Contractor pursuant to Article 15.2 of this
Agreement (such amounts with interest thereon in accordance with Article
26.6 being hereinafter called “Default Amounts”) and for so long as any
such advances and interest thereon remain unrecovered by Contractor, an
amount of Crude Oil shall be delivered to GNPC sufficient in valuc to
reimburse it for its share of Production Costs paid by it to “Gr until

¢

42
such share of Production Costs has been fully reimbursed to it, after which
a volume of Crude Oil shall be delivered to Contractor equivalent in yalue
to the outstanding amounts of the aforcsaid Default Amounts until such
Default Amounts are fully recovered by Contractor. The value of the Crude
Oil for the purpose of this Article 10 shall be the Market Price determined
pursuant to Article 11.7.

10.2 At any time the State shall be entitled to a portion of Contractor’s share of Crude
Oil then being produced from each separate Development and Production Area
(hereinafter referred to as “Additional Oil Entitlements” or “AOQE”) on the basis
of the after-tax post-inflation-adjusted rate of retum (“ROR”) which Contractor
has achieved with respect to such Development and Production Area as of that
time. Contractor’s ROR shall be calculated on its NCF and shall be determined
separatcly for each Development and Production Area at the end of each Month in
accordance with the following computation:

a)

Definitions:

“NCF” means Contractor’s net cash flow for the Month for which the
calculation is being made, and shall be computed in accordance with the
following formula:

NCF=x-y-z

where

“x” equals all revenues received during such Month by Contractor from
the Development and Production Area, including an amount computed by
multiplying the amount of Crude Oil taken by Contractor during such
Month in accordance with Articles 10.1(c) and 10.1(e), excluding such
Crude Oil taken by Contractor for payment of intcrest in respect of
Petroleum Costs incurred by Contractor on GNPC’s behalf, by the Market
Price applicable to such Crude Oil during the Month when lified, plus any
other proceeds specified in the Accounting Guide received by Contractor,
including, without limitation, the proceeds from the sale of any assets to
which Contractor continues to have title. For the avoidance of doubt, “x”
shall not include revenues from Crude Oil lifted by Contractor which is part
of another Party’s cntitlement (e.g. Royalty, Crude Oil relating to the State’s
AOE delivered to Contractor because the State has clected to receive cash
in lieu of Crude Oil, Crude Oil purchased by Contractor from GNPC or the
State) but shall include revenues from Crude Oil owned by Contractor but
lifted by another Party (e.g. Crude Oil purchased by GNPC or the State from
Contractor).

“y" equals one-twelfth ('/12) of the income tax paid by the Contractor to
the State with respect to the Calendar Year in respect of the Development
and Production Arca. If there are two (2) or more, Development and

NN Production Areas, the total income’tax paid by Y Pa
/

43
Contractor in accordance with the Income Tax Act shall for purposes of this
calculation be allocated to the Development and Production Area on the
basis of hypothetical tax calculations for the separate Development and
Production Areas, The hypothetical tax calculation for each Development
and Production Area shall be determined by allocating the total amount of
tax incurred for cach Calendar Year by Contractor under the Income Tax
Act to each Development and Production Area based on the ratio that the
chargeable income from a given Development and Production Area bears
to the total chargeable income of Contractor. The chargeable income of
Contractor is determined under section 2 of the Income Tax Act and the
chargeable income of a Development and Production Area shall be
calculated by deducting from the gross income derived from or allocated to
that Area those expenses deductible under section 3 of the Income ‘Tax Act
which are reasonably allocable to that Area and with respect to the
Development and Production Area with the earliest date of Commercial
Production, those expenses deductible under the said section 3 of the
Income Tax Act which are not attributable to any Development and
Production Area. A negative chargeable income for an Area shall be treated
as zero for purposes of this allocation and not more (or less) than the total
income tax paid by Contractor shall be allocated between the Areas.

“z equals all Petroleum Costs specified in the Accounting Guide and
expended by Contractor during such Month or with respect to abandonment
costs, those calculated in accordance with Article 12.7 or actually incurred,
as the case may be, with respect to the Development and Production Arca,
including any Petroleum Costs paid by Contractor on GNPC’s behalf, and
not reimbursed by GNPC within the Month, provided that all Petroleum
Costs for Exploration Operations not directly attributable to a specific
Development and Production Area shall for purposes of this calculation be
allocated to the Development and Production Arca having the earliest date
of Commencement of Commercial Production. Where Petroleum Costs for
Exploration Operations are not directly attributable to a specific
Development and Production Arca during a Month, but are directly
attributable to a subsequently delineated Development and Production Arca,
then Contractor may elect either to maintain the original allocation or
reallocate such Petroleum Costs to the newly delineated Development and
Production Area to which they are directly attributable and provided further
that for the purpose of the ROR calculation Petroleum Costs shall not
include any amounts in respect of interest on loans obtained for the purposes
of carrying out Petroleum Operations.

“FA”, “SAn”, “TAn”, “YAn” and “ZAq” means First Account, Second
Account, Third Account, l‘ourth Account and Fifth Account, respectively,
and represent amounts as of the last day of the Month in question as
determined by the formulae in (b) below.

ba
b)

ee

}

‘\
a

“FAna”, “SA”, “TAna”, “YAoa”, and “ZAn1”, respectively, mean the
lesser of (i) the FAn, SAn, TAa, YA or ZAa, as the case may be, as of the
last day of the Month immediately preceding the Month in question, or (ii)
zero. Stated otherwise, FAn shall equal FAs as of the last day of the Month
immediately preceding the Month in question if such FAn was a negative
number, but shall equal zero if such FAy was a positive number. Likewise,
SAq-1 shall equal SAn as of the last day of the Month immediately preceding
the Month in question if such SA was a negative number, but shall equal
zero if such SAy was a positive number, Likewise TAn.1 shall equal TAn as
of the last day of the Month immediately preceding the Month in question
if such TA, was a negative number, but shall cqual zero if such TA, was a
positive number. Likewise YAn-1 shall equal YAn as of the last day of the
Month immediately preceding the Month in question if such YA, was a
negative number but shall equal zero if such TA, was a positive number.
Likewise, ZAn. shall equal ZAn as of the last day of the Month immediately
preceding the Month in question if such ZAn was a negative number, but
shall equal zero if such ZAy was a positive number. In the ROR calculation
for the first Month of Petroleum Operations, FAn.1, SAui, TAnt,¥Aa-1 and
ZAn.1 Shall be zero.

“i” for the Month in question equals one (1) subtracted from the quotient of
the United States Industrial Goods Wholesale Price Index (“USIGWPI”’)
for the second Month preceding the Month in question (e.g. use August data
for October’s computation) as first reported in the International Financial
statistics of the International Monetary Fund, divided by the USIGWPI for
the same second preceding Month of the immediately preceding Calendar
Year as first reported in the International Financial Statistics of the
International Monetary Fund. If the USIGWPI ceases to be published, a
substitute U.S. Dollar-based price index shall be agreed by the Parties hereto
and used.

“y”

refers to the nth Month in question.

“n-1” refers to the Month immediately preceding the nth Month

Formulae:
ate
FA, = [ * if i + s+ 1))) + NCF
f :
SA, = | wall + aaa 2)) + NCE
\

Tn the calculation of SAq an amount shall be subtracted from NCF identical
to the value of any AOE which would be duc to the State if reference were

made hereunder only to the FAg. OY 4

45
Tih agt [1 a(t + @25+i))) NCF

In the calculation of TA; an amount shall be subtracted from NCF identical
to the value of any AOE which would be due to the State if reference were
made hereunder only to the FAn and SAa.

re :
YA, =| YA [2 + @26=1)). NCF

a)

In the calculation of YAq an amount shall be subtracted from NCF identical
to the value of any AOE which would be due to the State if reference were
made hereunder only to the FAn, SAnand TA

“ZA, = [ af fhe (0.325 + 1) D)). NCF
\

In the calculation of ZA, an amount shall be subtracted from NCF identical
to the value of any AOE which would be due to the State if reference were
made hereunder only to the FAn, SAn, TAn and YAg.

Prospective Application:
The State’s AOE measured in Barrels of oil will be as follows:

i) Tf FAn, SAe, TAn, YAn and ZAn are all negative, the State’s AOE for
the Month in question shall be zero;

ii) If FAn is positive and SAn, TAn, YAa and ZAp are all negative, the
State’s AOE for the Month in question shall be cqual to the absolute
amount resulting from the following monetary calculation:

Ten (10%) of the FAy for that Month divided by the weighted
average Markct Price as determined in accordance with Article 11.7.

iii) [If both FAn and SA, are positive, but TAn, YAn and ZApsare negative,
the State’s AOE for the Month in question shall be equal to an
absolute amount resulting from the following monetary calculation:

the aggregate of ten percent (10%) of FAn for that Month plus twelve
and one half percent (12.5%) of the SAn for that Month all divided
by the weighted average Market Price as determined in accordance
with Article 11.7.

iv)  IfFAs, SAn and TAnare all positive but YAq and ZAn is negative, the
State’s AOE for the Month in question shall be equal to the absolute
amount resulting from the following monctary calculation: the

Ny aggregate of ten percent (10%) of the FAa for that Month plus,twelve

a
d)

e)

and one half percent (12.5%) of the SAy for that Month plus twenty
percent (20%) of the TAn for that Month all divided by the weighted
average Market Price as determined in accordance with Article 11.7.

vy) If FAn, SAa, TAn and YAn are all positive but ZAz is negative, the
State’s AOE for the Month in question shall be equal to the absolute
amount resulting from the following monetary calculation:

the aggregate of ten percent (10%) of the FAg for that Month plus
twelve and one half percent (12.5%) of the SA. for that Month plus
twenty percent (20%) of the TAn for that Month plus twenty percent
(25%) of the YAq for that Month all divided by the weighted average
Market Price as determined in accordance with Article 11.7.

vi) If FAn, SAn, TAn, YAn and ZAz are all positive, the State’s AOE for
the Month in question shall be equal to the absolute amount resulting,
from the following monetary calculation:

the aggregate of ten percent (10%) of the FA, for that Month plus
twelve and one half percent (12.5%) of the SAn for that Month plus
twenty percent (20%) of the TA, for that Month plus twenty five
percent (25%) of the YAn for that Month, plus twenty seven and one
half percent (27.5%) of the ZAn for that Month all divided by the
weighted average Market Price as determined in accordance with
Article 11.7.

The AOE calculations shall be made in U.S. Dollars with all non-dollar
expenditures converted to U.S. Dollars in accordance with Section 1.3.5 of
Annex 2. When the AOE calculation cannot be definitively made because
of disagreement on the Market Price or any other factor in the formulae,
then a provisional AOE calculation shall be made on the basis of
Contractor’s good faith estimates of such factors and such provisional
calculation shal! be subject to correction and revision upon the conclusive
determination of such factors, and appropriate retroactive adjustments shall
be made.

The AOE shall be calculated on a monthly basis, with the AOE to be paid
commencing with the first Month following the Month in which the FA,
SAn, TAn, YAn or ZAn, (as applicable) becomes positive. Because the
precise amount of the AOE for a Calendar Year cannot be determined with
certainty until after the end of that Calendar Year, deliveries (or payments
in lieu) of the AOE with respect to a Month shall be made during such
Calendar Year based upon the Contractor's good faith estimates of the
amounts owing, with any adjustments following the end of the Calendar
Year to be settled pursuant to the procedures agreed to pursuant to Article
10.7. Final calculations of the AOE shall be made within thirty (30) days
following the filing by the Contractor of the annual tax return for such
Calendar Year pursuant to the Income-T'ax Act and this Agreement, the

/4

47
10.3

10.4

10.5

10.6

10,7

amount of the AOL shall be appropriately adjusted in the event of a
subsequent adjustment of the amount of tax owing on such term,

GNPC shall act as agent for the State in the collection of all Petroleum accruing to
the State under this Article 10 and delivery to GNPC by Contractor shall discharge
Contractor’s liability to deliver the share of the State.

The State or GNPC, having met the requirements of Article 15.1, may elect, in
accordance with terms and conditions to be mutually agreed by the Parties, that all
or part of the Crude Oil to be distributed to the State or to GNPC pursuant to this
Article shall be sold and delivered by the State or GNPC to Contractor or its
Affiliate for use and disposal and in such case Contractor or its Affiliate shall pay
to the State or to GNPC, as the case may be, the Market Price for any Crude Oil so
sold and delivered. Market Price for purposes of this Article 10.4 shall be the
amounts actually realized by Contractor or said Affiliate on its resales of said
Crude Oil in arm’s length commercial transactions, or for its other resales or
dispositions of said Crude Oil, based upon Market Price determined in the manner
specified in Article 11.7(b).

Ownership and risk of loss of all Crude Oil produced from the Contract Area which
is purchased, and all of its percentage Participating Interest or other Crude Oil
lifted, by Contractor shall pass to Contractor at the outlet flange (the “Delivery
Point”) of the marine terminal or other storage facility for loading into tankers or
other transportation equipment referred to in Article Article 11.

Subject to the provisions of Article 15 hereof, Contractor shall have the right freely
to export and dispose of all the Petroleum allocated and/or delivered to it pursuant
to this Article.

The Parties shall through consultation enter into supplementary agreements |
concerning Crude Oil lifting procedures, lifling and tanker schedules, loading
conditions, Crude Oil metering, and the settlement of lifting imbalances, if any,
among the Parties at the end of each Calendar Year. The Crude Oil to be distributed
or otherwise made available to the Parties in each Calendar Year in accordance
with the preceding provisions of this Article shall insofar as possible be in
reasonably equal monthly quantities.

‘dance with Article 10.2,
ARTICLE 11

MEASUREMENT AND PRICING OF CRUDE OIL

11.1

11.2

1L4

fe

Crude Oil shall be delivered by Contractor to storage tanks or other suitable
holding facility constructed, maintained and operated in accordance with
applicable laws and good oilfield practice. Crude Oil shall be metered or otherwise
measured for quantity and tested for quality at the outlet flange of oil treatment
facilities associated with producing wells and then again for quantity at each inlet and
at the outlet flange of such storage tanks for all purposes of this Agreement. Any
Party may request that measurements and tests be done by an internationally
recognized inspection company. Contractor shall arrange and pay for the conduct
of any measurement or test so requested provided, however, that in the case of (1)
a test requested for quality purposes and/or (2) a test requested on metering (or
measurement) devices, or where the test results demonstrate that such devices arc
accurate within acceptable tolerances agreed to by the Parties or if not established
by the Parties, then in accordance with International Best Oil Field Practice, the
Party requesting the test shall reimburse Contractor for the costs associated with
the test or tests.

GNPC or its authorized agents shall have the right:
a) to be present at and to observe such measurement of Crude Oil;

b) to examine and test whatever appliances are used by Contractor therefore;
and

c) to install a device or equipment, at GNPC’s sole risk, expense and liability,
for the purpose of determining the quantity and quality of Crude Oil.

In the event that GNPC considers Contractor’s methods of measurement to be
inaccurate, GNPC shall notify Contractor to this effect and the Parties
shall meet within ten (10) days of such notification to discuss the matter.
Where aller thirty (30) days the Parties cannot agree over the issue, they
shall refer for resolution under Article 24 the sole question of whether
Contractor’s method of measuring Crude Oil is accurate and reasonable.
Retrospective adjustments to measurements shall be made where
necessary to give effect to the decision rendered under Article 24

If upon the examination or testing of appliances provided for in Article 11.2 any
such appliances shall be discovered to be defective:

a) Contractor shall take immediate steps to repair or replace such appliance;
and

b) subject to the establishment of the contrary, such crror shall be deemed to
have existed for three (3) Months or since the date of the last examination

and testing, whichever occurred more recently. 4 +

49
11.5 In the event that Contractor desires to adjust, repair or replace any measuring
appliance, it shall give GNPC reasonable notice to cnable GNPC or its authorized
agent to be present.

11.6 Contractor shall keep full and accurate accounts conceming all Petroleum
measured as aforesaid and provide GNPC with copies thereof on a monthly basis,
not later than ten (10) days after the end of each Month.

11.7. The Market Price for Crude Oil delivered to Contractor hereunder shall be
established with respect to cach lifting or other period as provided elsewhere in
this Agreement as follows:

a)

b)

¢)

4)

c)

4

on Crude Oil sold by Contractor in arm’s Icngth commercial transactions
(defined in Article 11.7(c) below), the Market Price shall be the price
actually realized by Contractor on such sales;

on sales of Crude Oil by Contractor not in an “arm’s length commercial
transaction” (defined by Article 11.7(c) below), on exports by Contractor
without sale or on sales under Article 15.2, the Market Price shall be the
price determined by reference to world market prices of comparable Crude
Oils sold in arm’s length transactions for export in the major world
petroleum markets, and adjusted for oil quality, location, timing and
conditions of pricing, delivery and payment provided that in the case of
sales under Article 15.2 where such sales relate to part only of Contractor’s
entitlement, prices actually realized by Contractor in sales of the balance of
its proportionate share falling within Article 11.7(a) above shall be taken
into account in determining Market Price. Tor purposes of this Article
11.7(b), “comparable Crude Oils” shall mean Crude Oils of similar API
gravity, sulphur content, and acidity, and if Contractor cannot identify
comparable Crude Oils for the purposes of this Article, the Parties may °
agree on an alternative method for establishing a comparable Crude Oil;

sales in “arm’s length commercial transactions” shall mean sales to
purchasers independent of the seller, which do not involve Crude Oil
exchange or barter transactions, government to government transaction,
sales directly or indirectly to Affiliates, or sales involving consideration
other than payment in U.S. Dollars or currencies convertible thereto, or
affected in whole or in part by considerations other than the usual economic
incentives for commercial arm's length Crude Oil sales;

the price of Crude Oil shall be expressed in U.S. Dollars per Barrel, F.O.B.
the point of delivery by Contractor; and

if Crude Oils of various qualities are produced from the Contract Area, the
Market Price shall be determined separately for each type sold and/or
exported by Contractor, only to the extent that the different quality grades
remain segregated through to the point where they are sold, and if grades of
different quality are commingled into a common stream, Contractor and
GNPC shall agree on an equitable methodology for assessing AB value

>s\) L
11.8

11.9

for cach grade of Crude Oil comprising the blend and shall implement the
agreed methodology for having the producer(s) of higher quality Crude
Oil(s) be reimbursed by the producer(s) of lower quality Crude Oil(s).

Contractor shall provide to GNPC information in accordance with Section 7 of the
Accounting Guide on each lifting which shall include the buyer of the cargo, sales
basis with respect to benchmark Crude Oil, the pricing basis, the differential, any
deductions and the Market Price determined by it for each lifting not later than
thirty five (35) days after the end of such lifting. For the purposes of this Article
11.8 the obligations of Parties comprising Contractor shall be several.

If GNPC considers that the Market Price notified by Contractor was not correctly
determined in accordance with the provisions of Article 11.7, it shall so notify
Contractor not later than thirty (30) days after notification by Contractor of such
price, and GNPC and Contractor shall mect not later than twenty (20) days
thereafter to agree on the correct Market Price.

11.10 In the event that GNPC and Contractor fail to agree upon the commencement of

TRAIL

meetings for the purpose described in Article 11.9 above, the Market Price shall be
referred for determination in accordance with Article 24 of this Agreement.

Pending a determination under Article 11.7, the Market Price will be deemed to be
the last Market Price agreed or determined, as the case may be, or if there has been
no such previous agreement or determination, the price notified by Contractor for
the lifting in question under Article 11.7. Should the determined price be different
from that used in accordance with the foregoing then the difference plus interest at
the Specified Rate shall be paid in cash by or to Contractor, as the case may be,
within thirty (30) days of such determination. ip 3

st
Article 12

TAXATION AND OTHER IMPOSTS

12.1 Subject to applicable laws and regulations as the same may be amended from time
to time, the tax, duty, fee and other imposts that shall be imposed by the State or
any entity or any political subdivision on Contractor, its Subcontractors or its
Affiliates and shareholders in respect of work and services related to Petroleum
Operations and the sale and export of Petroleum shall include, but not be limited to,
the following:

&xi\
& 7

(a)
()

(c)

(d)

(c)

(

{g)

Tax in accordance with the Income ‘lax Act as amended {rom time to time;

Petroleum Income tax in accordance with the provisions of the Income Tax
Act levied at the rate of thirty-five percent (35%) for the term of this
Agreement., subject to applicable law in effect from time to time;

Withholding tax al a rate of fifteen per cent (15%) shall be deducted from
payments by Contractor toa Subcontractor or Affiliate in respect of works
and services for or in connection with this Agreement. ;

Withholding tax at the rate of cight percent (8%) shall be deducted from
dividends paid to shareholders;

Gains/profit arising from the sale, transfer, disposal or assignment of any
interest in this Agreement and sale of assets shall be subject to tax in
accordance with the provisions of the Income Tax Act

Payments for rental of State property, public lands or for the provisions of
specific services requested by Contractor from public enterprises: provided,
however, that the rates charged Contractor for such rentals or services shall
not exceed the prevailing rates charged to other members of the public who
receive similar services or rentals;

Surface rentals payable to the State pursuant to Section 18 of the Petroleum
Law per square kilometre of the area remaining at the beginning of cach
Contract Year as part of the Contract Area, in the amounts as sct forth
below:

Phase of Operation ____ Surface Rentals Per Annum __
Initial Exploration Period US $50 per sq. km.
First Extension Period US $100 per sq. km.
52
Second Extension Period US $100 per sq. km.
Development & Production Area US $200 per sq. km.

These rentals shall be pro-rated where the beginning of a Period and the end of a
Period or the creation of a Development and Production Area occurs during the
course of a Calendar Year.

(h) Taxes, duties, fees or other imposts of a minor nature.

12,2 Contractor shall not be liable for any export tax on Petroleum exported from Ghana

12.3

12.4

and no duty or other charge shall be levied on such exports, Vessels or other means
of transport used in the export of Contractors Petroleum from Ghana shall not be
liable for any tax, duty or other charge by reason of their use for that purpose.

Subject to the local purchase obligations hereunder, Contractor and Subcontractors
may import into Ghana all plant, equipment and materials to be used solely and
exclusively in the conduct of Petroleum Operations without payment of customs
and other duties and taxes on imports save administrative fees and charges;

PROVIDED THAT:

(a) GNPC shall have the right of first refusal for any item imported duty
free under this Article which is later sold in Ghana; and

(b) where GNPC does not exercise its right of purchase, Contractor may
sell to any other person subject to the relevant law in effect and as amended
from time to time.

Contractor shall not be liable to pay VAT in respect of plant, equipment and
materials, and related services supplied in Ghana, to be used solely and exclusively
in the conduct of Petroleum Operations.

Foreign National Employees of Contractor or its Affiliates, and of its
Subcontractors, shall be permitted to import into Ghana free of import duty, their
personal and houschold effects in accordance with Section 22.7 of PNDCL 64;
provided, however, that no property imported by such employee shall be resold by
such employee in Ghana except in accordance with Article 12.3.

53
12.6

127

12.9

Subject to GNPC’s rights under 19, Contractor, Subcontractors and Foreign
National Employees shall have the right to export from Ghana all items imported
duty free, Such exports shall be exempt from all customs and other duties, taxes,
fees and charges on exports save minor administrative charges.

Subject to guidelines to be issued by the Minister, the Contractor shall make
contributions to a decommission fund based on estimated costs of abandonment in
proportion to its Participating Interest. Such contributions shall be allowed as
deduction from assessable income from the year of assessment the contributions
commenced. In the year of assessment in respect of which decommission has been
completed in accordance with an approved decommission plan, the surplus funds
shall be treated as chargeable income and subject to tax. The amount left afler the
tax shall be subject to Additional Oil Entitlement at the highest rate at which the
Contractor paid AOE during the period of contributions to the relevant
decommission fund. Any surplus after payment of the tax and AOE shall revert to
the Contractor.

Parties will negotiate in good faith to ensure that Contractor is afforded tax credits
for corporate taxes paid in Ghana. However no adverse effect should occur to the
economic rights of GNPC or the State.

It is the intent of the Partics that payments by Contractor of tax levied by the
Income Tax Act or any other tax imposed on Contractor qualify as creditable
against the income tax liability of cach company comprising Contractor in its
jurisdiction. Should the fiscal authority involved determine that the Income Tax
Act does not impose a creditable tax, the Parties agree to negotiate in good faith
with a view to establishing a creditable tax on the precondition that no adverse
effect should occur to the economic rights of GNPC or the State.

12.10 All tax return prepared and payments made by Contractor and its Affiliates or

Subcontractors, and Forcign National Employces thereof shall be made in United
States Dollars.

54
ARTICLE 13

FOREIGN EXCHANGE TRANSACTIONS

13.1

13.2

13.3

13.4

13.6

Subject expressly to Articles 26.2, 26.3 and 26.4, the provisions of this Article 13
shall be subject to applicable legislation governing foreign exchange transactions
in Ghana in force from time to time.

Contractor shall, for the purpose of this Agreement, be entitled to reccive, remit
with the approval of the Bank of Ghana, kecp and utilise freely abroad all the
foreign currency obtained from the sales of the Petroleum assigned to it by this
Agreement or purchased hereunder, or from transfers, as well as its own capital,
receipts from loans and in general all assets thereby acquired abroad. Upon
making adequate arrangements with regard to its commitment to conduct
Petroleum Operations, Contractor shall be free to dispose of this foreign currency
or assets as it deems fit.

Contractor shall have the right to open and maintain in Ghana, bank accounts in
forcign currency and Ghanaian currency. No restriction shall be made on the
import by Contractor in an authorised manner of funds assigned to the
performance of the Petroleum Operations and Contractor shall be entitled to
purchase Ghanaian currency through authorised means, without discrimination,
at the prevailing rate of exchange; provided, however, that such prevailing rate
applicable to Contractor hereunder for all transactions for converting Ghanaian
currency into United States Dollars, and vice versa, shall be at a buying or
selling, as the case may be, rate of exchange not less favourable to Contractor
than that quoted by the State or its foreign exchange control authority to any
person or entity on the dates of such conversion (excepting those special rates
provided by the State to discretely defined groups for special limited purposes). .

Contractor shall be entitled to convert in an authorised manner into foreign
currencies of its choice funds imported by Contractor for the Petroleum
Operations and held in Ghana which exceeds its local requirements at the
prevailing rate of exchange referred to in Article 13.3 and remit and retain such
foreign currencies outside Ghana.

In the event of resale by Contractor or its Affiliate of Crude Oil purchased from
the State or GNPC, the State or GNPC shall have the right to request payment
for such sales of its share of production to Contractor or its Affiliate to be held
in the foreign currency in which the resale transaction took place or in United
States Dollars.

Contractor shall have the right to make direct payments outside of Ghana from
its home offices abroad, and elsewhere, to its foreign National Employees, and
to those of its Subcontractors and suppliers ‘not resident in Ghana’ (as that term
is defined in Section 160 of the Internal Revenue Act 2000 (Act 592)) for wages,
salaries, purchases of goods and performance of services, whether imported Lr

55

@
Ghana or supplied or performed therein for Petroleum Operations carricd out
hereunder, in accordance with the provisions of this Agreement, in respect of
services performed within the framework of this Agreement, and such payments
shall be considered as part of the costs incurred in Petroleum Operations. In the
event of any changes in the location of Operator’s home or other offices,
Operator shall so notify GNPC and the State.

13.7. All payments which this Agreement obligates Contractor to make to GNPC or
the State, including income taxes, shall be made in United States Dollars, except
as requested otherwise pursuant to Article 13.5 above. All payments shall be
made by wire transfer in immediately available funds to a bank to be designated
by GNPC or the State, and reasonably accessible to Contractor by way of its
being able to receive payments made by Contractor and give a confirmation of
receipt thereof, or in such other manner as may be mutually agreed.

13.8 All payments which this Agreement obligates GNPC or the State to make to
Contractor shall be made in United States Dollars. All payments shall be made
by electronic transfer (or in such other manner as may be mutually agreed) in
immediately available funds to a bank to be designated by Contractor, and
reasonably accessible to GNPC or the State by way of its being able to receive
payments made by GNPC or the State and give confirmation of receipt thereof

13.9 All payments due to the Contractor in respect of the conduct of petroleum
activities m Ghana shall first be paid into the Contractor’s bank account in

wi Ghana. & ¢
i

56
ARTICLE 14

SPECIAL PROVISIONS FOR NATURAL GAS

PART I- GENERAL

All Natural Gas produced by Contractor in association with GNPC under this
Agreement shall be the property of GNPC in accordance with the provisions of Section
16.2 of the Petroleum Law, subject to the terms of this Agreement.

14.1

14.2

14.3

Contractor shall have the right to use Natural Gas produced from any

Development and Production Area for Petroleum Operations within the Contract

Area such as reinjection for pressure maintenance and/or power gencration at no

cost.

Contractor shall not flare nor vent Natural Gas except:

a) to the extent provided for in an approved Development Plan;

b) —_ during production testing operations;

c) when required for operational safety and the safety of persons engaged in
Petroleum Operations in accordance with International Best Oil Field
Practice; or

d) as otherwise authorised by the Minister.

Contractor shall have the right to extract and dispose of liquid hydrocarbons
pursuant to the provisions of this Agreement relating to Crude Oil. Residual

Natural Gas remaining after the extraction of liquid hydrocarbons is subject to:

the provisions of this Article 14.

PART II - ASSOCIATED GAS

14.4

14.5

All gas produced in association with Crude Oil is the property of GNPC. The
Development Plan of cach Development and Production Arca shall include a
plan of utilization for Associated Gas.

If Contractor considers that production, processing and utilisation of Associated
Gas from any Development and Production Area is non-economic, GNPC or any
State appointed agency, body or Subcontractor shall have the option to offtake
such Associated Gas not used for Petroleum Operations pursuant to Article 14.1
at the outlet flange of the gas-oil separator on the Crude Oil production facility,
at its Sole Risk for its own use. GNPC and Contractor shall work together to
develop the appropriate interface between Gas infrastructure owned by the State
and/or GNPC and Contractor’s proposed Development Plan and to that end shall
include: ee

57
14.6

14.7

a) a statement of the facilities necessary for the delivery to GNPC (or any
State appointed agency, body, or Subcontractor) of such Associated Gas;

b) —_a plan for the reinjection of Associated Gas into the reservoir if needed
for pressure support;

c) a plan for any other utilization; and

d) a plan for power-gencration.

The decision of GNPC as to whether or not to exercise the option provided for
in Article 14.5 shall be made in a timely manner. In making such decision and
in its subsequent conduct, GNPC shall avoid the prevention of or delay to the
orderly start up or continuation of the production of Crude Oil as envisaged in
the approved Development Plan.

lf GNPC (or any State appointed agency, body, or Subcontractor) elects to
offtake Associated Gas under Article 14.5 above GNPC shall be responsible, for
any additional facilities needed for the delivery of the Associated Gas to GNPC,
provided that:

a) if Contractor subsequently wishes to participate in GNPC’s gas utilisation
programme, it shall reimburse GNPC for the costs of such facilities plus
a premium of three hundred percent (300%) of costs; or

b) if Contractor subsequently develops a gas utilisation programme and,
requires the use of GNPC’s gas facilities, Contractor shall pay GNPC an
agreed fee for such use.

If Contractor considers that it may be economic to produce Associated Gas for
sale, the provision of Article 14.13, and Part IV below shall apply as to such
Associated Gas.

PART Ill - NON-ASSOCIATED GAS

14.8

14.9

Contractor shall have the right to commercialize a Discovery of Non-Associated
Gas in the Contract Area in accordance with the provisions of this Agreement.
Except as otherwise provided in this Agreement, the terms applicable to a
Discovery as provided under Article 8 of this Agreement shall apply to a
Discovery of Non-Associated Gas.

Where Contractor submits notice pursuant to Article 8.2 or Article 8.19
indicating that the Discovery does not at that time merit Appraisal but may merit
Appraisal or additional evaluation at a later date during the Exploration Period
or during the initial period under a new Agreement made pursuant to Article

Ps
14.10

14.11

14.12

pas
fr

14.16 below, then Contractor need not submit a Proposed Appraisal Programme
at that time but instead shall indicate to the Petroleum Commission what other
studies or evaluations (in accordance with a definite time-table) may be
warranted before an Appraisal Programme is undertaken. Where Contractor’s
Notice indicates that the Discovery will not merit Appraisal at any time during
the Exploration Period or during the initial period under a new Agreement made
pursuant to Article 14.16, then Contractor shall relinquish the rights to the Non-
Associated Gas within that Discovery Area.

Not later than ninety (90) days from the date on which the Appraisal Programme
relating to a Discovery is concluded, Contractor shall submit to the Minister and
Petroleum Commission a report containing the results of the Appraisal
Programme (“Appraisal Report”). The Appraisal Report may conclude that the
Discovery merits commercial assessment. If the Appraisal Report concludes that
the Discovery merits commercial assessment, Contractor shall submit to the
Minister and Petroleum Commission within thirty (30) days from the date of
submission of the Appraisal Report, a programme incorporating a specific
timetable and budget for conducting such commercial assessment for approval
by the Minister. If the Minister approves this programme, such commercial
assessment shall be conducted within the Exploration Period and, if applicable,
during the initial period under a new Agreement made pursuant to Article 14.16.
Notwithstanding the above, the Minister may approve the conduct of other
studies or cvaluation, in accordance with a specific timetable, which may be
warranted before a commercial assessment is undertaken. Notwithstanding the
above, Contractor may also notify the Minister that commercial assessment of
the Discovery is not warranted at that time but the Discovery may merit such
assessment at a later date during the Exploration Period or during the initial
period aforesaid.

The purpose of the commercial assessment shall be to study the uses to which
production from the Discovery Area separately can be devoted and to what
extent such uses involve exports or domestic utilization. As part of the
assessment, the Partics shall also pursue discussions on the required contractual
arrangements for disposition of the Natural Gas to potential purchasers,
consumers, infrastructure owners and GNPC. Contactor may undertake the Gas
commercialization project at a level that will facilitate the achicvement of the
Contractor’s rate of return, and shall use the State’s gas infrastructure if
available.

Contractor may consult with the Minister and GNPC and may make appropriate
representations proposing changes in the fiscal and other provisions of this
Agreement which may, in the opinion of Contractor, affect the above
determinations made pursuant to Articles 14.9 and 8.3. The Minister and GNPC
may, where feasible and in the best intcrests of the Parties, agree to make such
changes or modifications in the existing arrangements. oe 4

59
PART IV-NATURAL GAS PROJECTS

14.13

14.14

14.15

If at any time during the commercial assessment Contractor informs the Minister
in writing that the Discovery can be produced commercially, it shall within one
hundred eighty (180) days submit to the Minister and to GNPC its proposals for
an agreement relating to the Development of the Discovery on the principles set
forth in this Part IV of Article 14. The State and GNPC undertake on receipt of
such notice to negotiate in good faith with Contractor with a view to reaching
agreement on terms for such production, Any such agreement will be based on
terms and fiscal requirements which shall be no less favourable to Contractor
than those provided for in Article 10 and 10.8 and which take full account of the
legitimate interest of the State as the resource owner.

If at any time during the commercial assessment Contractor has identified a
market for the reserves of Non-Associated Gas or any part thereof that can be
saved without prejudice to an export project, the Parties shall proceed in good
faith to negotiate the appropriate contractual arrangements for the disposition of
the Natural Gas. In the event of a market for such Gas, Contractor shall receive
for delivery its share of the Natural Gas at a price to be agreed in good faith
between GNPC and Contractor, taking into account among other things, the cost
of finding and developing the Natural Gas, a reasonable return on exploration
and investment and the uses which will be made of the Natural Gas.

In the event of a Discovery of Natural Gas in the Contract Area which is to be
developed and commercially produced, the provisions of this Agreement in
respect to interests, rights and obligations of the Parties regarding Crude Oil shall
apply to Natural Gas, with the necessary changes in points of detail, except with
Tespect to specific provisions in this Agreement concerning Natural Gas and
different or additional provisions concerning Natural Gas which may be agreed.
by the Parties in the future, The system for the allocation of Natural Gas among
the Parties shall follow the same general format as Article 10.1 provides for
Crude Oil with the exception that the royalty to be delivered to the State on
Natural Gas for domestic gas projects shall be at the rate of six percent (6 %) of
the annual Gross Production of Natural Gas destined for the domestic market and
seven and one half percent (7.5 %) for Natural Gas to be exported.

a) The Parties recognise that projects for the Development and Production of
Natural Gas are generally long-term in nature for both the project developers
and the customers who purchase the Natural Gas. Substantial investments
and dedication of facilities require long-term commitments on both sides.
This Agreement, being for a specific term of years, may not cover the length
of time for which customers in given cases will require commitments on the
part of the Parties to this Agreement to deliver their respective shares of the
output. Accordingly the Parties agree to consider undertaking such
commitments where reasonably required for the stable, efficient and viable
development of a Natural Gas project. It is recognised that, unless otherwise
agreed by the Partics hereto, Contractor will have no right or interest in the

04 &
b)

c)

14.16

a)

b)

c)

project or the Natural Gas produced and delivered after the term of this
Agreement has expired.

In the event that Contractor or an Affiliate, by mutual agreement with GNPC
and the State, constructs facilities to receive Natural Gas from the
Development and Production Area for further processing or for use as a
feedstock or fuel in order to convert such Natural Gas into one or more
commercially marketable products, the Contractor shall be entitled to pay
GNPC or the State for such gas the price, if any, paid by the State or GNPC
under Article 14.14.

The Parties will consider collaboration in obtaining any common external
financing available for Natural Gas production possibilitics, including
project financing; however, cach Party shall remain free to finance
externally its share of such facilities to the extent it prefers to do so.

Where Contractor has, during the continuance of the Exploration Period,
made a Discovery of Non-Associated Gas but has not, before the end of the
Exploration Period, declared that Discovery to be a Commercial Discovery,
the State and GNPC will, if Contractor so requests, enter into a new
Petroleum Agreement with Contractor in Tespecs of the Discovery Area to
which that Discovery relates.

The State and GNPC shall not be under any obligation to enter into an
Agreement pursuant to Article 14.16(a) unless before the end of the
Exploration Period, Contractor has carried out an Appraisal Programme in
respect of that Discovery pursuant to Article 14.8 and submitted to the
Petroleum Commission a report thereon pursuant to Article 14.10, or has’
commenced an Appraisal Programme and has notified the Petroleum
Commission of reasonable arrangements to undertake and complete such
an Appraisal Programme during the period provided for in 14,16(c){i)
below:

A Petroleum Agreement entered into pursuant to Article 14.16(a):

i) shall, unless the Discovery in respect of which the Agreement has
been made is declared by Contractor to be a Commercial
Discovery, continue in force for an initial period not exceeding
three (3) years;

ii) shall in the event that the Discovery is declared by Contractor to
be a Commercial Discovery:

li. continue in force for an aggregate period not cxcecding

twenty-five (25) years; By db

61
qd)

e)

iii)

iv)

Pad include, or be deemed to include, all the provisions which,
mutatis mutandis, would have applied to a Commercial
Discovery of Non-Associated Gas pursuant to Article 14.16
if Contractor had declared such Discovery to be a
Commercial Discovery under this Agreement;

shall contain in respect of the initial period or of any renewal
period, details of the evaluations or studies (in accordance with a
specific timetable) which Contractor proposes to undertake in
order to determine or kecp under review the commerciality of the
Discovery.

Shall confer on GNPC pre-emptive rights in respect of the Gas
contained in the reservoir to which the Discovery relates
substantially in the form of the provisions hereinafter set out in
Article 14.16(e).

Where Contractor has not, before the end of the initial period declared the
Discovery to be commercial and the Minister has, in his diserction,
determined that further cvaluation or studies may be required before the
Discovery can be declared a Commercial Discovery, the right of
Contractor to retain the Discovery Area shall continue for a further period
not cxcccding, in the aggregate, three (3) years. The right of Contractor
to retain the Discovery Area aforesaid shall be secured by the renewal of
the Agreement referred to in Article 14.16(a) or where necessary by anew
Agreement entered into by the Parties for that purpose.

(1)

i)

ii)

Where Contractor has not declared the Discovery to be a
Commercial Discovery, if GNPC has identified a market for the,
Gas contained in the reservoir to which the Discovery relates, or
any part thereof, it may at any time during the initial period or the
aggregate period referred to in Article 14.16(d) above, serve on
Contractor a notice giving particulars of the quantities of Gas
required to serve that market and the price offered; and on the basis
of the procedure detailed in Article 9, exercise the right referred to
in Article 14.16(c){iv) above.

Within three (3) Months from the receipt of a notice as aforesaid,
Contractor may declare the Discovery to be a Commercial
Discovery and in accordance with the Agreement and the
Petroleum Law prepare and submit to the Minister a Development
Plan for the production of the Gas in association with GNPC.

If Contractor has not, within the period of three (3) Months
aforesaid, declared the Discovery to be a Commercial Discovery,
GNPC may at its sole risk and expense, develop the Discovery and

GP 4

62
in that event the Contractor shall cease to have any rights in respect
of the Gas in the reservoir required for that purpose.

14.17 For the purpose of calculating the State's six percent (6%) royalty share on
Natural Gas for domestic natural gas projects or its seven and onc half percent
(7.5 %) royalty share on Natural Gas for international gas export projects, if the
State elects to take its royalty on Natural Gas in cash, the value of such Natural
Gas shall be the actual realized price received by the Contractor, less
transportation, compression, and marketing costs which shall be in accordance
with the principles indicated in 10.8 L

pr

63
ARTICLE 15

DOMESTIC SUPPLY REQUIREMENTS (CRUDE OIL)

15.1

15.3

15.4

Crude Oil for Consumption (as defined in Article 15.4) in Ghana called the
“Domestic Supply Requirement” shall be supplied, to the extent possible, by
the State and GNPC from their respective entitlements under this Agreement and
under any other contract for the production of Crude Oil in Ghana.

Contractor shall be obliged together with any third parties which produce Crude
Oil in Ghana within two (2) Months’ notice from the State, to supply a volume
of Crude Oil to be used for such Domestic Supply Requirements, calculated on
the basis of the ratio of Contractor’s entitlement to Crude Oil under Article
10.1(c) to the sum of the similar entitlements of all such third parties and
provided that Contractor’s obligation to supply Crude Oil for purposes of
meeting the Domestic Supply Requirement shall not cxcecd the total of
Contractor’s said entitlement under this Agreement.

The State shall purchase any Crude Oil supplied by Contractor pursuant to this
Article 15 at the Market Price determined under Article 11.7 for the Month of
delivery, and the State shall pay such prices in accordance with Article 13.8
within thirly (30) days after receipt of invoice, failing which Contractor's
obligations in respect of the Domestic Supply Requirement under this Article 15
shall be suspended until payment is made good, at which time deliveries shall be
resumed subject to any alternative commitments that may have been reasonably
entered into by Contractor to dispose of the Domestic Supply Requirement Crude
Oil during the period of default in payment.

The calculation of the Domestic Supply Requirement shall be done on a Calendar.
Year basis, broken down by Month. The calculation shall begin with the
determination of the quantities of Crude Oil required for Consumption in Ghana
in each relevant Month (the “Monthly Domestic Consumption”) during the
applicable Calendar Year. “Consumption” shall consist of the total Crude Oil
consumed in Ghana, Crude Oil processed in Ghana, and the Crude Oil equivalent

vi of Crude Oil derived Products imported for consumption in ee L

Ww
ARTICLE 16

INFORMATION AND REPORTS: CONFIDENTIALITY

16.1 Contractor shall keep the Petroleum Commission and GNPC regularly and fully
informed of operations being carried out by Contractor under this Agreement
and provide the Petroleum Commission and GNPC with all information, data
(film, paper and digital forms), samples, interpretations and reports (including
progress and completion reports) including but not limited to the following:

a)
b)
c)

d)

g)
h)

i)
5)

k)

MA

processed seismic data and interpretations thereof;

well data, including but not limited to electric logs and other wircline
surveys, and mud logging reports and logs, oil or hydrocarbon samples,
samples of cuttings and cores and analyses made therefrom;

any reports prepared from drilling data or geological or geophysical data,
including maps or illustrations derived therefrom;

well testing and well completion reports;
reports dealing with location surveys, seabed conditions and seafloor
hazards and any other reports dealing with well, platform or pipeline
locations; ‘

reservoir investigations and estimates regarding reserves, field limits and
economic evaluations relating to future operations;

daily, weekly, monthly and other regular reports on Petroleum
Operations; .

comprchensive final reports upon the completion of each specific project
or operation;

contingency programmes and reports on safety and accidents;

procurement plans, subcontracts and contracts for the provision of
services to Contractor; and

for such subcontracts and contracts for the provision of services to
Contractor:

i) bid documents and their evaluation reports; and

ii) a statement showing the values, executing companies, award and
completion dates; and

iii) budgetary allocations for such work as approved by the Joint

Management Committee i t

65
16.2

16.3

16.4

yr

Data shall be provided on film, paper or digital format as then common practice
in the international petroleum industry and as available in an acecptable format
to the Petroleum Commission and GNPC. In respect of the reports, including
text and graphics, paper and digital copics shall be submitted.

Contractor shall have the right to retain for its own use in conncction with the
conduct of Petroleum Operations under this Agreement copics of data, well logs,
maps, magnetic tapes, other geological and geophysical information, portions of
core samples and copies of reports, studics and analyses, referred to in Article
16.1.

Not later than ninety (90) days following the end of each Calendar Year,
Contractor shall submit to the Petroleum Commission and GNPC a report
covering Petroleum Operations performed in the Contract Area during such
Calendar Year. Such report shall include, but not be limited to:

a) a statement of the number of Exploration Wells, Appraisal Wells and
Development Wells drilled, the depth of each such well, and a map on
which drilling locations are indicated;

b) a statement of any Petroleum encountered during Petroleum Operations,
as well as a statement of any fresh water layers encountered and of any
other minerals discovered;

c) a statement of the quantity of Petroleum produced and saved and of all
other minerals encountered therewith from the same reservoir or deposit;

d) a summary of the nature and extent of all Exploration activities in the
Contract Area;

e) a general summary of all Petroleum Operations in the Contract Area; and

f) a statement of the number of employees engaged in Petroleum Operations
in Ghana, identified as Ghanaian or non-Ghanaian. Contractor will
inform the latter that details as to nationality are required by GNPC and
that Contractor is available to assist them to supply that information.

All data, information and reports including interpretation and analysis supplied
by Contractor pursuant to this Agreement (“Data”) shall be treated as
confidential by the Parties and shall not be disclosed by Contractor to any other
person without the express written consent of GNPC, such consent not to be
unreasonably withheld. However, subject to Article 16.6 and prior written notice
to Contractor , GNPC may disclose Data to any other person who is not in
competition with Contractor in or around the contract area and whose activities
shall not undermine contractor’s operations in the contract area.

RN bh

66
16.5 Data may be disclosed by :

a)

i)

ii)

the State:

to any agency of the State or to any advisor or consultant to GNPC
or the State;

to applicants seeking to obtain a petroleum agreement in respect of
any open acreage adjacent to the Contract Area;

provided, in cach casc, Contractor receives reasonable prior notice of such

disclosure;
or
b) Contractor:

i) to its Affiliates, advisers or consultants;

ii) to a bona fide potential assignee of all or part of Contractor’s
interest provided that with respect to a bona fide assignee of
Contractor’s interest, GNPC is given prior notice of such potential
assignee, and subject to approval of the State and GNPC for the
disclosure (not to be unreasonably withheld);

iii) to banks or other lending institutions for the purpose of seeking
external financing of costs of the Petroleum Operations;

iv) to non-Affiliates who shall provide services for the Petroleum
Operations, including Subcontractors, vendors and other service
contractors, where this is essential for their provision of such’
services, and provided GNPC is notified about such disclosure;

y) to governmental agencies for obtaining necessary rulings, permits,
licenses and approvals, or as may be required by applicable law or
stock exchange, accounting or reporting practices, and provided
GNPC is given prior notice of such disclosure;

or
c) any Party:

i) to the extent necessary in any Arbitration Proceedings or
proceedings before a Sole Expert or in proceedings before any
court;

ii) with respect to Data, which already through, no fault of the

disclosing Party is in the public domain. a 4

67
16.6

16.7

16.8

16.9

Any Party disclosing information or providing Data to any third party under this
Article shall require such persons to observe the confidentiality of such Data by
executing a confidentiality agreement in the form attached hereto as Annex 3.

Public statements and press releases regarding the Petroleum Operations
undertaken under this Agreement (“Releases”) shall be issucd jointly by the
Contractor and GNPC, and the Parties shall agree on the timing and wording of
such Releases to the public. Where, however, a Party is required to make a
Release under the applicable laws, rules or regulations of any government, legal
proceedings or a stock exchange having jurisdiction over such Party or any of its
Affiliates, to the extent permitted by law, that Party shall inform the other Party
of such requirement and submit the text of the proposed Release for comment
and/or approval. Should a Party fail to respond for more than three (3) Business
Days (or such shorter period as may be reasonable in the event of an emergency
or disaster or reasonably required or necessary to enable the disclosing Party
comply with applicable laws, rules or regulations of any government, legal
proceedings or a stock exchange having jurisdiction over such disclosing Party}
to a request for the approval of a public statement or announcement for such
purposes, such failure shall be deemed approval of the request.

Subject in all cases to the terms of any technical services agreements, all
intellectual property rights to any and all inventions, discoveries or
improvements made or conceived directly in connection with conducting
Petroleum Operations either through a Contractor Party’s employees, contractors
(including the Contractor Parties), Subcontractors, secondees, GNPC’s
employees or otherwise to which such Contractor Party or GNPC, as the case
may be, would otherwise have ownership rights and entitlements, shall be jointly
owned by GNPC and Contractor.

Notwithstanding any provision to the contrary in this Agreement, if a Contractor
Party or an Affiliate of a Contractor Party has used its own confidential
information, proprietary intellectual property or technology in Petroleum
Operations then, subject to GNPC (or its successors or permitted assignees)
entering into a usual and customary non-disclosure and licensing agreement
(which such agreement shall be on terms that are commercially reasonable under
the circumstances), such Contractor Party or its Affiliate shall provide GNPC (or
its successors or permitted assignees) with rights to use such confidential
information, proprietary intellectual property or technology in other operations
of GNPC (or its successors or permitted assignees) in Ghana; provided that
GNPC’s use of such confidential information, proprietary intellectual property
or technology (a) within the Contract Area shall be free of charge and (b) outside
of the Contract Area shall be subject to a licensing fee in an amount mutually
agreed between GNPC and such Contractor Party. The terms and conditions of
the foregoing rights will be provided for in separate agreements to be agreed
between GNPC (or its successors or permitted assignees) and such Contractor
Party or its relevant Affiliate. Further, GNPC (or its successors or permitted
assignees) and such Contractor Party or its relevant Affiliate will enter into a

M\ OK Le ow

| :
usual and customary confidentiality agreement relating to confidential
information disclosed to GNPC (or its successors or permitted assignees)
pursuant to any such licensing agreements, which confidentiality agreement shall
restrict, inter alia, GNPC (or its successors or permitted assignees) from making
disclosure of such information to such Contractor Party’s oil and gas industry

competitors. A
(bd

69
ARTICLE 17

INSPECTION, SAFETY AND ENVIRONMENTAL PROTECTION

17.1

17.2

17.3

17.4

GNPC shall have the right of access to all sites and offices of Contractor and the
tight to inspect all buildings and installations used by Contractor relating to
Petroleum Operations. Such inspections and audits shall take place in
consultation with Contractor and at such times and in such manner as to not
unduly interfere with the normal operations of Contractor.

Contractor shall take all necessary steps, in accordance with International Best
Oil Field Practice, to perform activities pursuant to the Agreement in a safe
manner and shall comply with all requirements of applicable law, including
labour, health, safety and environmental laws and regulations issued by the
Environmental Protection Agency of Ghana and other relevant State agencies.

Contractor shall provide an effective and safe system for disposal of water and
waste oil, oil based mud and cuttings in accordance with applicable laws and
International Best Oil Field Practice, and shall provide for the safe completion
or abandonment of all boreholes and wells.

Contracior shall exercise its rights and carry out its responsibilities under this
Agreement in accordance with International Best Oil Field Practice, and shall take
steps in such manner as to: ,

a) result in minimum ecological damage or destruction;

b) control the flow and prevent the escape or the avoidable waste of
Pctrolcum discovered in or produced from the Contract Area;

c) prevent damage to Petroleum-bearing strata;

d) prevent the entrance of water through boreholes and wells to Petroleum-
bearing strata, except for the purpose of secondary recovery;

e) prevent damage to onshore lands and to trees, crops, buildings or other
structures; and

f) avoid any actions which would endanger the health or safety of persons.

17.5 In the event of a release of Petroleum or other materials on the seabed, in the sea,

on land or in fresh water, or if Contractor's operations result in any other form of
pollution or otherwise cause harm to fresh water, marine, plant or animal life,
Contractor shall, in accordance with applicable laws and International Best Oil
Field Practice, promptly take all necessary measures, in accordance with
International Best Oil Field Practice to control the pollution, to clean up
Petroleum or other released material, or to repair, to the maximum extent feasible,
damage resulting from any such circumstances. If such release or pollution results

(H\ L.
yp wr
from the Gross Negligence of: (i) Contractor; (ii) any of Contractor’s Affiliates;
or (iii) a Subcontractor, the cost of subcontract clean-up and repair activities shall
be bome by Contractor and shall not be included as Petroleum Cost under this
Agreement.

17.6 Contractor shall notify GNPC immediately in the cvent of any emergency or
major accident or major release of materials into the environment (and promptly
in the event of any other accident or release of materials into the environment)
and shall take such action as may be prescribed by GNPC’s cmergency
procedures and by International Best Oil Ficld Practice.

17.7 If Contractor does not act promptly so as to control, clean up or repair any
pollution or damage, GNPC may, after giving Contractor reasonable notice in the
circumstances, take any actions which are necessary, in accordance with
applicable laws and International Best Oil Field Practice and the reasonable costs
and expenses of such actions shall be bome by Contractor and shall, subject to

~" be included as Petroleum Costs. i _ 4h

ral
ARTICLE 18

ACCOUNTING AND AUDITING

18.1

18.2

18.6

Contractor shall maintain, at its office in Ghana, books of account and supporting
records in the manner required by applicable law and accepted accounting
principles gencrally used in the international petroleum industry and shall file
reports, tax returns and any other documents and any other financial returns
which are required by applicable law.

In addition to the books and reports required by Article 18.1 Contractor shall
maintain, at its office in Ghana, a set of accounts and records relating to
Petroleum Operations under this Agreement. Such accounts shall be kept in
accordance with the requirements of the applicable law and accepted accounting
principles generally used in the international Petroleum industry.

The accounts required by Articles 18.1 and 18.2 shall be kept in United States
Dollars or such other currency as GNPC and Contractor may agree.

Contractor will provide GNPC with quarterly and annual financial statements
and summaries of the Petroleum Costs incurred under this Agreement.

GNPC shall review all financial statements submitted by the Contractor as
required by this Agreement, and shall signify its provisional approval or
disapproval of such statements in writing within ninety (90) days of receipt
failing which the financial statements as submitted by Contractor shall be
deemed approved by GNPC; in the event that GNPC indicates disapproval of
any such statement, the Partics shall meet within fifleen (15) days of Contractor’s
receipt of the notice of disapproval to review the matter.

Notwithstanding any provisional approval pursuant to Article 18.5, GNPC shall
have the right and upon giving reasonable notice in writing to Contractor to audit,
at its sole expense the books and accounts of Contractor relating to Petroleum
Operations. GNPC shall not, in carrying out such audit, interfere unreasonably
with the conduct of Petroleum Operations. Any such audit shall be undertaken
by an independent auditing firm and shall be completed within nine (9) Months
after commencement. Contractor shall provide all necessary facilities for
auditors appointed hereunder by GNPC including working space and timely
access to all relevant personnel, records, files and other materials.

If GNPC desires verification of charges from an Affiliate, Contractor shall, at
GNPC’s sole expense, obtain for GNPC or its representatives, an audit certificate
for this purpose from the statutory auditors of the Affiliate concerned. Copies of
audit reports shall be provided to the Contractor and GNPC. Any unresolved
audit claim resulting from such audit, upon which Contractor and GNPC are
unable to agree shall be submitted to the JMC for decision which must be
unanimous. In the event that a unanimous decision is not reached in respect of

av 4,
18.7

18.8

18.9

any audit claim, then such unresolved audit claim shall be submitted for
resolution in accordance with Article 24 subject to any adjustments resulting
from such audits, Contractor’s accounts and financial statements shall be
considered to be correct on expiry of a period of two (2) years from the date of
their submission unless before the expiry of such two (2) year period GNPC has
notified Contractor of any exceptions to such accounts and statements.

Nothing in this Article shall be read or construed as placing a limit on GNPC’s
access to Contractor's books and accounts in respect of matters arising under
Article 23.3(a).

In the event of any changes in location of Operator's home office, Operator shall
so notify GNPC and the State.

Petroleum Costs incurred with respect to the Contract Arca shall have no bearing
on allowable or non-allowable costs under any other contract area or
Contractor's eligibility or otherwise for deductions in computing Contractor's
net income from Petroleum Operations for income tax purposes in any other
contract arca. Similarly, Petroleum Costs incurred in any other contract area
shall have no bearing on allowable or non-allowable costs in respect of the
Contract Area or Contractor's eligibility or otherwise for deductions in
computing Contractor’s net income from Petroleum Operations for income tax
purposes in respect of the Contract Area. j a7

73
ARTICLE 19

TITLE TO AND CONTROL OF GOODS AND EQUIPMENT

19.1

19.2

19.3

19.4

yf

GNPC shall be the sole and unconditional owner of:

a) Petroleum produced and recovered as a result of Petroleum Operations,
except for such Petroleum as is distributed to the State and to Contractor
pursuant to this Agreement;

b) all physical assets other than those to which Article 19.3 or 19.4 apply,
which are purchased, installed, constructed or used by Contractor in
Petroleum Operations as from the time that:

i) the full cost thercof has been depreciated and/or recovered in
accordance with the provisions of the Accounting Guide; or

ii) this Agreement is terminated and Contractor has not disposed of
such assets prior to such termination, whichever occurs first.

Contractor shall have the use of the assets referred to in Article 19.1(b) for
purposes of its operations under this Agreement without payment provided that
Contractor shall remain liable for maintenance, insurance and other costs
associated with such use. Where Contractor has failed to keep any such asset in
good working condition (normal wear and tear excepted), GNPC shall have the
right to recover the cost of repair or replacement of such assets from Contractor.
Contractor shall indemnify GNPC against all losses, damages, claims or legal
action resulting from Contractor’s use of such assets, if and in as far as such
losses, damages, claims or legal actions were directly caused by Contractor’s
Gross Negligence or Willful Misconduct. ‘

Equipment or any other assets rented or leased by Contractor which is imported
into Ghana for use in Petroleum Operations and subsequently re-exported
therefrom, which is of the type customarily leased for such use in accordance
with International Best Oil Field Practice or which is otherwise not owned by
Contractor shall not be transferred to GNPC. No equipment or asscts owned or
leased by a Subcontractor shall by reason of the provisions of this Article 19 be
deemed to be transferred to GNPC.

All assets acquired by Contractor which are not affected by the provisions of
Article 19.1(b) above may, where required for further Petroleum Operations, be
retained by GNPC for such operations provided that GNPC shall thereby be
liable to pay a reasonable and mutually agreed fee for such use, and shall bear
the cost of repair or replacement upon failure to keep such assets in good working
condition (normal wear and tear excepted), and further provided that Contractor

does Ny require such assets for its Petroleum Operations. ye 3
(

74
19.5 Subject to Article 19.3, upon the termination of Petroleum Opcrations in any
area, Contractor shall give GNPC the option to acquire any movable and
immovable assets used for such Petroleum Operations and not affected by the
provisions of Article 19.1(b) at a reasonable and mutually agreed price, always
provided that Contractor docs not require such assets for Contractor’s Petroleum
Operations in the Contract Area.

19.6 All assets which are not affected by Article 19.1(b) nor subject to Article 19.4 or
19.5 above, and all Subcontractor equipment, may be freely exported by
Contractor or its Subcontractor, respectively, at its discretion. 3 _ 4

\)
i ®

75
ARTICLE 20

PURCHASING AND PROCUREMENT

20.1

20.2

hf

Subject to all applicable laws to which it is subject to, the Contractor, its Sub
contractors or other entities which cooperate with them shall:

a) acquire materials, equipment, machinery and consumer goods produced
or provided in Ghana by an Indigenous Ghanaian company which are of
the same or approximately the same quality as foreign materials,
equipment, machinery and consumer goods, and which are available for
sale and delivery in due time at prices which are no more than ten percent
(10%) higher than the imported items including transportation and
insurance costs and customs charges duc;

b) contract local services provided by Indigenous Ghanaian companies to
the extent to which they are similar to those available on the international
market and their prices, when subject to the same tax charges, are no more
than ten percent (10%) higher than the prices charged by foreign
contractors for similar services.

For the purposes of Article 20.1, price comparisons shall be made on a c.i.f.
Accra delivered basis.

AN g

76
ARTICLE 21

EMPLOYMENT AND TRAINING

21.1

a)

b)

21.3

21.4

21.5

In order to establish programmes to train Ghanaian personnel for work in
Petroleum Operations and for the transfer of management and technical
skills required for the efficient conduct of Petroleum Operations:

Contractor shall pay to GNPC as training allowance the sum of one
million United States Dollars USS1,000,000 per Contract Year from the
Effective Date. The amounts shall be payable within ninety (90) days
afier the beginning of cach Contract Year, provided that the sum payable
shall be pro rata for any period of less than a full Calendar Year.

In addition to the annual sums payable pursuant to Article 21.1 (a)
above, Contractor shall pay to GNPC a one-time technology support fee
of one million five hundred thousand United States Dollars
(USS1,500,000) payable within ninety (90) days of the Effective Date

All payments made pursuant to Article 21.1(a) and Article 21.1(b) above
shall be paid by Contractor by wire transfer to a designated GNPC
account.

All payments under Article 21.1 above, shall be considered Petroleum
Costs.

Where qualified Ghanaian personnel are available for employment in the
conduct of Petroleum Operations, Contractor shall ensure that in the
engagement of personnel it shall as far as reasonably possible provide
opportunities for the employment of such personnel. For this purpose,
Contractor shall from time to time submit to GNPC an cmployment plan
stating the reasonably foreseeable number of persons and the required

professions and technical capabilities prior to and during the conduct of ,

Petroleum Operations. GNPC shall be given the opportunity to provide
the qualified personnel for engagement according to the said plan for
Contractor’s consideration and approval.

Contractor shall, if so requested by GNPC, provide opportunities for a
mutually agreed number of personnel nominated by GNPC to be seconded
for on-the-job training or attachment in all phases of its Petroleum
Operations under a sccondment contract to be mutually agreed prior to
such secondment, Such secondment contract shall include continuing
education and short industry courses mutually identified as beneficial to the
secondee. Costs and other expenses connected with such assignment of GNPC
personnel shall be borne by the Contractor and considered Petroleum
Costs.

Contractor shall regularly provide to GNPC information and data
relating to worldwide Petroleum science and technology, Petroleum
economics and engineering information available to Contractor
regarding Petroleum Operations, other than Contractor’s proprietary or

7
21.6

21.7

technology subject to third party license, and shall assist GNPC personnel to
acquire knowledge and skills in all aspects of the Petroleum industry.

GNPC shall to the extent possible regularly provide Contractor with all relevant
information and data relating to or required in connection with the operations of
the Technical Services Company.

Except as otherwise provided in Articles 21.5 and 21.6 and subject in all respects
to Articles 16.4 to 16.6, it is agreed that there will be no disclosure or transfer
of any documents, data, know-how, technology or other information owned or
supplied by Contractor, its Affiliates, or non-Affiliates, to third parties without
Contractor’s prior written consent (such consent not to be unreasonably
withheld), and then only upon written agreement substantially in the form
attached hereto as Annex 3. dL

M o

ff

78
ARTICLE 22
FORCE MAJEURE

22.1 The failure of GNPC or a Contractor Party to fulfil any term or condition of this
Agreement, except for the payment of monies, shall be excused if and to the
extent that such failure arises from Force Majeure, provided that, if the event is
reasonably foreseeable such Party shall have prior thereto taken all reasonably
appropriate precautions and all reasonable altcmative measures with the
objective of carrying out the terms and conditions of this Agreement. Such Party
affected by an event of Force Majeure shall promptly give the other Partics notice
of such event and also of the restoration of normal conditions.

22.2 In the event that GNPC or a Contractor Party is unable wholly or in part to
perform its obligations provided for in the Agreement as a result of such event
of Force Majeure, the Party whose performance of obligations are prevented by
the event of Force Majeure shall immediately but not later than fourteen (14)
days from when such an occurrence becomes evident give written notice to the
other Parties, including details of such event of Force Majeure and such Party’s
best estimate of the duration of the event of Force Majeure.

22.3. Throughout the duration of the event of Force Majeure, the affected Party shall
report to the other Parties any changes to its best estimate of the duration of the
delay and any significant developments with respect to the event of Force
Majeure.

22.4 A Party unable by an event of Force Majeure to perform any obligation
hereunder shall take all reasonable measures to remove its inability to fulfill the
terms and conditions of this Agreement with a minimum of delay, and the Parties.
shall take all reasonable measures to minimise the consequences of any event of
Force Majeure.

22.5 During the duration of an event of Force Majcure, each Party shall bear its own
costs arising from the delay in performance under the Agreement and, until the
implementation of the recovery plan described in Article 22.6 below, all such
reasonably incurred costs as will have been previously approved by the JMC as
are required in order to maintain safe and necessary Petroleum Operations shall
be considered Petroleum Costs.

22.6 Should the event of Force Majeure continue or once it has occurred be reasonably
expected to last longer than six (6) Months, the Parties agree to enter into
discussion to review and assess the situation with the aim to identify a proper
recovery plan for the future implementation of this Agreement, including an
extension in accordance with Article 22.8 or a modification of the applicable
contractual terms. When a recovery plan is identified and agreed, any affected
Party’s commitment schedule will be considered revised ee (4 P?

A

fre °
22.7 The affected Party shall notify the other Parties of the termination of an event of
Foree Majeure in writing within seven (7) days of such termination.

22.8 Any period set herein for the completion by a Party of any act required or
permitted to be done or rights or benefits to be enjoyed under the terms of this
Agreement, shall be extended for a period of time equal to that during which
such Party was unable to perform such actions or enjoy such rights or benefits as
a result of Force Majeure, together with such time as may be required for the
tesumption of Petroleum Operations.

22.9 In the case that Contractor declares Force Majeure in respect of an action,
omission or provision of the State, GNPC shall be entitled to elect for the
duration of such declaration by Contractor to also be relieved of substantially the
same obligations that Contractor has been relieved of by its declaration of Force
Majeure in respect of such State action, omission or provision (but only to the
extent that GNPC is unable to perform such obligations as a result gf such Force
Majeure in respect of such State action, omission or provision). 4

ion f
4

80
ARTICLE 23

TERM AND TERMINATION

23.1 Subject to this Article 23, the term of this Agreement shall be twenty five (25)
years commencing from the Effective Date.

23.2 Subject to Article 22, Termination of this Agreement shall result upon the
occurrence of any of the following:

a)
b)

c)

d)

a)

b)

the rclinquishment or surrender of the entire Contract Area:

the termination of the Exploration Period including extensions pursuant
to Article 3 without notification by Contractor of a Commercial
Discovery pursuant to Article 8 or Article 14, Part IIT in respect of a
Discovery of Petroleum in the Contract Area, provided however
Termination shall not occur while Contractor has the right to evaluate a
Discovery for Appraisal or determination of a Commercial Discovery
and/or propose a Development Plan pursuant to Articles 3.2(d), Article 8
or Article 14, or once a Development Plan has been approved, nor when
the provisions of Articles 8,11 through 8.22 arc applicable;

if, following a notice that a Discovery is a Commercial Discovery the
Exploration Period terminates under Atticle 3 without a Development
Plan being approved, provided however that Termination shall not occur
when the provisions of Articles 8.11 through 8.22 are applicable; or

the failure of Contractor through any cause other than Force Majeure, to
commence preparations with respect to Development Opcrations
pursuant to Article 8.13.

23.3 Subject to Article 22 and pursuant to procedures described in Article

23.4 below, GNPC and/or the State may terminate this Agreement
upon the uncorrected occurrence of any of the events (or failures to act
listed) below:

the submission by Contractor, to GNPC of a written statement which
Contractor knows or reasonably should have known to be false in a
material particular, or the release by a Contractor to any print or
electronic media or to a stock exchange of a written statement regarding
the Petroleum Operations in Ghana in breach of Article 16.7 and in a form
which Contractor knows or should reasonably have known to be false in
a material particular, provided that in the event of intent on the part of
such Contractor to cause serious damage to GNPC or the State, a period
for remedy of such false statement shall not be given:

the assignment or purported assignment by Contractor of this Agreement
contrary to the provisions of Article 25 hereof: (k

81
c)

d)

e)

the insolvency or bankruptcy of a Contractor Party, the entry by a
Contractor Party into any agreements or composition with its creditors,
taking advantage of any law for the benefit of debtors or a Contractor
Party’s entry into liquidation, or receivership, whether compulsory or
voluntary, which in itself provides evidence that the obligations of such
Contractor Party hereunder will not be performed, Provided that the
insolvency or bankruptcy of one Contractor Party shall not lead to a
termination of the Agreement if the other Contractor Partics will assume
all of the rights and obligations of the defaulting Contractor Party under
this Petroleum Agreement. In such a case, GNPC shall have the right to
acquire a share of the interest of the defaulting Contractor Party
proportionate to the total of GNPC’s Initial Interest and Additional
Interest. GNPC may exercise this right by notice to all Contractor Parties
within thirty (30) days following notification of the insolvency or
bankruptcy of the defaulting Contractor Party. GNPC’s written notice
shall state the percentage share of the interest of the defaulting Contractor
Party which GNPC proposes to acquire. Upon exercise by GNPC of its
rights pursuant to this Article 23.3c), GNPC or its representative entity
shall execute all appropriate transfers, assignments, novations and joint
operating agreements which were in place as between or among the
Parties, provided further that, if the other Contractor Parties in assuming
the interest of the defaulting Contractor Party elects to assign, the whole
or part of the assumed interest to a third.party such assignment shall be
subject to GNPC’s pre-emptive right under Article 25.5. For clarity, the
interest so acquired by GNPC pursuant to this Article 23.3(c) shall be a
Paying Interest and not receive the benefits of a GNPC Carried Interest or
Additional Interest.

the intentional extraction by Contractor of any material of potential’
economic value other than as authorised under this Agreement, or any
applicable law. Where, however, in the course of Petroleum Operations
conducted in accordance with International Best Oil Field Practice,
Contractor unavoidably cxtracts any mincral, Contractor — shall
immediately notify the Minister and surrender such mineral to the State;

failure by the Contractor:

i) to fulfil the Minimum Work Obligations pursuant to Article 4.3;
save where the Minister has waived the default;

ii) to carry out an Appraisal Programme undertaken by Contractor
pursuant to Article 8, unless the Contractor notifies GNPC and the
Petroleum Commission that the Appraisal Programme should be
amended and submit said amendment to the Petroleum
Commission for its approval; or

iii) to carry out the terms of an. approved Development Plan; )

AN oS 2 4
f) failure by Contractor to comply with any of its obligations pursuant to
Articles 7.1(a) — (p) inclusive;

g) failure by Contractor to make any payment of any sum due to GNPC or
the State pursuant to this Agreement within thirty (30) days after recciving
notice that such payment is due;

h) failure by Contractor to comply with any decisions reached as a result of
any arbitration proceedings conducted pursuant to Article 24 hercof;

i) failure by Contractor to comply with any applicable regulation and/or the
laws of the Republic of Ghana.

23.4 If GNPC and/or the State believe an event or failure to act as described in Article
23.3 above has occurred, a written notice shall be given to Contractor describing
the event or failure. Contractor shall have thirty (30) days from receipt of said
notice to commence and pursue remedy of the event or failure cited in the notice.
If after said thirty (30) days Contractor has failed to commence appropriate
remedial action, GNPC and/or the State may then issue a written Notice of
Termination to Contractor which shall become effective thirty (30) days from
receipt of said Noticc by Contractor unless Contractor has referred the matter to
arbitration in accordance with Article 24, In the event that Contractor’s dispute
whether an event specified in Article 23.2 or Article 23.3 has occurred or been
remedied, Contractor may, any time up to the effective date of any Notice of
Termination, refer the dispute to arbitration pursuant to Article 24 hereof. Lf so
referred, GNPC and/or the State may not terminate this Agreement in respect of
such event except in accordance with the terms of any resulting arbitration award
as provided for in Article 24.

23.5 Upon Termination of this Agreement, all rights and obligations of Contractor
hereunder shall cease, except for such rights as may at such time have accrued
and without prejudice to any obligation or liability imposed or incurred under this
Agreement prior to Termination and to such rights and obligations as the Parties
may have under applicable law.

23.6 Notwithstanding Termination of this Agreement, Article 1, Article 2, Article 12,
Article 16, Article 18, Article 24 and Articles 26.1 to 26.4 and Article 26.8i) shall
survive such Termination. Morcover, any such Termination shall be without
prejudice to rights, duties and obligations of any Party that have accrued prior to
Termination and notwithstanding such Termination, such provisions of this
Agreement as are reasonably necessary for the full enjoyment and enforcement
of such accrued rights, dutics and obligations shall survive such Termination for
the period necessary.

23.7 Upon Termination of this Agreement or in the cvent of an assignment of all the
rights of Contractor, all wells and associated facilities shall be left in a state of
good repair in accordance with applicable laws and International Best Oil Field

aan \ ar 7 . 4
tt
ARTICLE 24

CONSULTATION, ARBITRATION AND INDEPENDENT EXPERT

24.1

24.2

24.3

24.4

24.5

ul

Subject to the prior fulfillment of any procedures specified in this Agreement to
resolve disputes arising hereunder, any dispute arising between the State and
GNPC or either of them on onc hand and Contractor on the other hand in relation
to or in connection with or arising out of this Agreement, shall be resolved by
consultation and negotiation among senior personnel authorized by each. In the
event that no agreement is reached within thirty (30) days after the date when the
State and/or GNPC on the onc hand and the Contractor on the other hand notifies
the other that a dispute exists within the meaning of this Article or such longer
period specifically agreed to by the Parties or provided elsewhere in this
Agreement, any Party shall have the right subject to Article 24.9 to have such
dispute settled exclusively through international arbitration under the auspices
of the International Chamber of Commerce (the “ICC”) and adopting the Rules
of Arbitration of the Intemational Chamber of Commerce (the “ICC Rules”) in
force on the date on which the proceedings are instituted, which ICC Rules are
deemed incorporated by reference into this Article 24, save as otherwise
provided herein.

The failure or refusal to submit to arbitration in accordance with this Article
and/or the secking of any Pre-Award Attachment by any Party shall be deemed
a breach of this Agreement by such Party. In the event ofa breach of this Article,
each non-breaching Party shall, without prejudice to any other remedies, be
entitled to recover from each breaching Party all costs and expenses, including
reasonable attorncys’ fces, that such non-breaching Party was thereby required
to incur.

The tribunal shall consist of three (3) arbitrators. The State and/or GNPC on the
one hand and the Contractor on the other hand shall each be entitled to appoint
one (1) arbitrator and those so appointed shall designate a chairman arbitrator.
Tf a Party’s arbitrator and/or the chairman arbitrator is/are not appointed within
the periods provided in the rules referred to in Article 24.1 above, such Party's
arbitrator and/or the chairman arbitrator shall at the request of any Party to the
dispute be appointed by the ICC International Court of Arbitration in accordance
with the ICC Rules.

No arbitrator shall be a citizen of the home country of any Party hereto, and shall
have no economic interest in or relationship with any Party hereto or any such
Party’s ultimate parent company.

The seat of the arbitration proceedings shall be in London, England or at such
other location as the Parties may agree in writing. The proceedings shall be

conducted in the English language. er
(uM . WL

84
24.6

24.7

24.8

24.9

24.10

24.11

If the opinions of the arbitrators are divided on issues put before the tribunal, the
decision of the majority of the arbitrators shall be determinative. The award of
the tribunal shall be final and binding upon the Parties. ‘The Parties undertake to
carry out any award without delay and waive their right to any form of recourse
based on grounds other than those contained in the United Nations Convention
on the Recognition and Enforcement of Arbitral Awards of 1958 insofar as such
waiver can be validly made. Judgement upon the award may be entered by any
court having jurisdiction thereof or having jurisdiction over the relevant Party or
its assets.

The right to arbitrate disputes arising out of this Agreement shall survive the
termination of this Agrecment.

Each of the State, GNPC and Contractor agree that, to the extent such party has
any right of immunity from legal proceedings in Ghana, London or elsewhere
arising from the terms and conditions of this Agreement, including immunity
from service of process, immunity from the jurisdiction, judgment or award of
any arbitral tribunal, or immunity from execution of judgment, such Party hereby
expressly and irrevocably waives any such immunity and agrees not to assert or
invoke any such rights or claims in any proceeding provided, however, that the
provisions hereof shall not constitute a waiver by any Party of any right that it
now or hereafter has under applicable law to claim sovereign immunity over its
assets in respect of any effort to confirm, enforce, or execute any Pre-Award
Attachment. :

The Parties to a dispute arising under this Agreement, including the Accounting
Guide, may in lieu of arbitration, mutually agree in writing to refer the dispute
for determination by a sole expert to be appointed by agreement of the Parties
who is a recognised specialist with respect to the subject matter of the dispute (a.
“Sole Expert”). In such case, the Parties shall agree on the terms of reference
for such proceeding, the schedule of presentation of evidence and testimony of
witnesses, and other procedural matters. The decision of the Sole Expert shall
be final and binding upon the Parties. The Sole Expert shall have ninety (90)
days after his appointment to decide the case, subject to any extensions mutually
agreed to by the Parties to the dispute. Upon failure of the Sole Expert to decide
the matter within such time, any Party shall have the right to have such dispute
or difference settled through arbitration under the foregoing provisions of this
Article 24.9

Each Party to a dispute shall pay its own counsel and other costs; however, costs
of the arbitration tribunal shall be allocated in accordance with the decision of
the tribunal. The costs and fees of the Sole Expert shall be borne equally by the
Parties to the dispute.

In the event of a matter being referred for resolution under this Article 24.11 any
obligations of the Parties relating specifically and directly to such matter,
including a dispute relating to Termination, shall (unless otherwise “it

CA 85
24.12

i)

this Agreement) be suspended without liability to any Party, until said matter has
been resolved pursuant to this Article 24 and a final arbitration award is made by
the arbitral tribunal. All time periods applicable to such obligations in the
Agreement shall be extended by the period of the arbitration proceedings:
provided that any Petroleum Operations not specifically and directly related to
any obligations referred to above shall not be suspended unless the Parties
mutually agree otherwise.

Neither the State and/or GNPC, on the one hand, and Contractor, on the other
hand, shall be held liable to the other for any consequential, special, indirect,
punitive or exemplary damages (including loss of profit or loss of production)
arising directly or indirectly out of or in relation or in conncction to this
Agreement, regardless of cause or fault. However, this Article 24.12 shall not
be construed as a waiver of a Party’s right and remedies to loss or damages,
determined to arise out of or in connection with the occurrence of a MAC under

this Agreement. ,/? dt
CG

86
ARTICLE 25
ASSIGNMENT
25.1 This Agreement shall not be assigned by Contractor directly or indirectly, in

25.2

25.3

25.4

25:5

whole or in part, without the prior written consent of GNPC and the Minister.
GNPC and/or the Minister may impose such reasonable conditions upon the
giving of consent under this Article as may be deemed by GNPC or the
Minister as appropriate in the circumstances,

Any assignment of this Agreement shall bind the assignee as a Party to this
Agreement to all the terms and conditions hereof unless otherwise agreed by
the non-assigning Parties and as a condition to any assignment Contractor shall
provide an unconditional undertaking by the assignee to assume all obligations
assigned by Contractor under this Agreement.

Where in consequence of an assignment hereunder Contractor is more than one
person:

a) any operating or other agreement made between the persons who
constitute Contractor and relating to the Petroleum Operations hereunder
shall be disclosed to GNPC and the Minister and shall not be inconsistent
with the provisions of this Agreement;

b) an operating agreement shall be established by the JMC to regulate the
conduct of Petroleum Operations thereafter, including cash-calls and the
limits of authority; and

c) no change in the scope of the operations may take place without the prior
approval in writing of GNPC which approval shall not be unreasonably’
delayed or withheld;

the duties and obligations of the Contractor hereunder shall be joint and
several except those relating to the payment of income tax levied on cach
such person individually pursuant to Article 12 which shall be the several
obligation of each such person.

GNPC’s acquisition of Additional Interest under Article 2 or a Sole Risk interest
pursuant to Article 9 shall not be deemed to be an assignment within the
meaning of this Article 25.

The transfer or disposal by a Contractor Party (the “Selling Party”) of all or part
of its Participating Interest, whether directly or indirectly by assignment,
merger, consolidation or sale of stock or other conveyance, other than (a)
with or to a wholly-owned Affiliate of such Contractor Party’s ultimate parent
entity or (b) upon a transfer of shares by the ultimate parent entity of a
Contractor Party, including in connection with a takeover of such ultimate
parent, shall be subject to the following procedure: & de
c

fi

87

}e-
25.6

a)

b)

Once the Selling Party and a proposed transferee have fully negotiated the
final terms and conditions of a transfer, such final terms and conditions
shall be promptly disclosed in full detail to GNPC and the State in a
notice from the transferor. GNPC shall have the right to acquire the
Participating Interest from the transferor on the same terms and conditions
agreed to by the proposed transferee if, within thirty (30) Days of
transferor’s notice, GNPC delivers to the transferor a counter- notice that
it accepts the agreed terms and conditions of the transfer without
reservations or conditions. IfGNPC docs not deliver such counter-notice,
the transfer to the proposed transferee may be made, subject to the other
provisions of this Agreement and the laws and regulations, under terms and
conditions no more favourable to the transferee than those set forth in the
notice to GNPC and the State, provided that the transfer shall be concluded
within one hundred and eighty (180) Days from the date of the notice plus
such reasonable additional period as may be required to secure requisite
approvals.

In the event that a Sclling Party’s proposed transfer of all or part of its
Participating Interest involves consideration other than cash or involves
other properties included in a wider transaction, then the Participating
Interest (or part thereof) shall be allocated a reasonable and justifiable cash
value by the transferor in any notification to GNPC and the State. GNPC
may satisfy the requirements of this Article. 25.5 by agreeing to pay such
cash value in lieu of the consideration payable in the said proposed
transfer.

Subject to applicable law in effect from time to time, GNPC may assign all or
any undivided part of its rights and obligations under this Agreement to any
governmental agency or instrumentality of the State, or to any corporate entity’
controlled by the State that has been duly authorized by appropriate
governmental action to hold such right or perform such obligation; provided
that such assignment shall not affect any of the rights of the Contractor under
this Agreement; provided, further, that any such assignment shall bind the
assignee as a Party to this Agreement to all the terms and conditions hereof
unless otherwise agreed by Contractor, GNPC shall provide an unconditional
undertaking by the assignee to assume all obligations assigned by GNPC under

M\

this Agreement. de L
ARTICLE 26

MISCELLANEOUS

26.1

26.2

26.5

This Agreement shall be governed by and construed in accordance with the laws
of the Republic of Ghana in effect from time to time.

In the event that after the Lffective Date any applicable law, nile, decree or
regulation of the Republic of Ghana is made that makes further observance of the
original terms and conditions of this Agreement impossible or that has a material
adverse effect on the rights, obligations or benefits arising from the economic,
fiscal, and financial provisions of this Agreement as at the Effective Date
(“MAC”), the Parties shall if a Party so requests, meet as soon as possible to
negotiate possible modifications to the Agreement as provided under Article 26.3.

Where a Party considers that a significant change in the circumstances prevailing
at the time the Agreement was entered into, has occurred affecting the economic
balance of the Agreement or a MAC has occurred, the Party affected hereby shall
notify the other Parties in writing of the claimed material adverse effect with a
statement of how such claimed effect has affected the economic, fiscal and
financial balance of this Agreement. The other Parties shall indicate in writing
their response to such notice within a period of three (3) Months’ of receipt of
such notification and as soon as reasonably practicable thereafter the Parties shall
meet to agree to such amendments to this Agreement as are necessary Lo restore
such economic, fiscal and financial balance which existed at the time the
Agreement was entered into. In any event, if the Parties have not, within six (6)
Months of receipt of the affected Party’s written notice pursuant to this Article
26.3 mutually agreed upon a resolution, any Party may then invoke the
provisions of Article 24 (without the requirement to submit any dispute for ,
consultation and negotiation among senior authorized personnel of the Parties
for a period of thirty (30) days in accordance with Article 24.1). The arbitration
panel shall determine (a) whether the claimed change or MAC has occurred and
(b) if so, what remedy, if any, is appropriate to restore the economic, fiscal and
financial balance of this Agreement as at the date of execution.

This Agreement may not be modified, amended, altered or supplemented except
upon the exccution and delivery of a written agreement executed by the Parties.
No waiver by any Party of any of its rights hereunder shall be construed or
implied, but shall be binding on such Party only if made specifically, expressly
and in wriling.

Except for payment obligations arising under the Income Tax Act, any Party
failing to pay any amounts payable by it under this Agreement (including the
provisions of Annex 2) on the respective dates on which such amounts are
payable by such Party hereunder shall be obligated to pay interest on such unpaid
amounts to the Party to which such amounts are payable. The rate of such
interest with respect to each day of delay during the period of such nonppayment

89

kt
26.6

26.7

shall be LIBOR plus three percent ( 3%). Such interest shall accrue from the
respective dates such amounts are payable until the amounts are duly paid. The
Party to whom any such amount is payable may give notice of non-payment to
the Party in default and if such amount is not paid within fifteen (15) days after
such notice, the Party to which the amount is owed may, in addition to the interest
referred to above, seek remedies available pursuant to Article 24.

a) The rights and obligations under this Agreement of the State and GNPC
on the one hand and Contractor on the other shall be separate and
proportional and not joint. This Agreement shall not be construed as
creating a partnership or joint venture, nor an association or trust (under
any law other than the Petroleum Law), or as authorising any Party to act
as agent, servant or employee for any other Party for any purpose
whatsoever except as provided in Article 10.4.

b) The duties and obligations of each Party constituting Contractor
hereunder shall be joint and several and it is recognised that each such
Party shall own and be responsible for its undivided Participating Interest
in the rights and obligations of Contractor hereunder; provided, however,
that the following payments shall be the separate obligation of and shall
be made by each Party which constitutes the Contractor:

i) Payments under the Income Tax Act pursuant to Article 12;

ii) Payments of royalty taken in cash under the provisions of Article
10.1(a); and

iii) | AOE share under the provisions of Article 10.1(d).

Each Party agrees and warrants that, in relation to this Agreement and the subject
matter hereof, neither: (a) it or any of its Affiliates or employees; nor (b) to the
best of its knowledge or belief, any of its consultants, agents, representatives or
other persons retained or otherwise engaged by it, has offered or will offer, or
has caused or will cause to be offered, or has given or will give, or has caused or
will cause to be given, anything of value (including, without limitation, money
or gifts) whether directly or indirectly to, or for the use of, any Ghanaian
government official, political party or political candidate or to any member of
their respective families. The foregoing shall not apply to any facilitating or
expediting payment of low yalue made for the sole purpose of securing the
performance of routine government action, provided such payment is permitted
by the written laws or regulations of the Republic of Ghana,

If a Party is investigated pursuant to any relevant legislation, guidelines or
regulations of any other government having jurisdiction over a Party hereto,
which are designed and implemented to deter, prevent and combat bribery or
corruption in relation to international business transactions, the other, Parties

90

4
26.8

26.9

agree in good faith to give all reasonable assistance to the Party being
investigated in relation to any reasonable requests (whether general or specitic)
for information or documentation regarding the subject transaction(s).

Each Party shall defend, indemnity and hold the other Parties harmless from and
against any and all claims, damages, losses, liabilities, penalties, fines, costs and
other expenses (including legal costs and expenses) resulting from any breach of
its foregoing warranty. Each Party agrees that it shall incorporate terms similar
to those set out above into all or any contract entered into pursuant to this
Agreement and the subject matter thereof,

In construing this Agreement:

a)

b)

c)

e)

g)

h)

no consideration shall be given to the captions of the Articles, Sections,
or Subsections which are inserted for convenience in locating the
provisions of this Agreement and not as an aid in its construction;

the word “includes” and its derivatives means “includes, but is not limited
to” and corresponding derivative expressions;

a defined term has its defined meaning throughout this Agreement and
each annex, and attachment to this Agreement, regardless of whether it
appears before or after the place where it is defined:

the plural shall be deemed to include the singular, and vice versa;
each gender shall be deemed to include the other genders;

cach annex and attachment to this Agreement is a part of this Agreement,
but if there is any conflict or inconsistency between the main body of this
Agreement and any annex or attachment, the provisions of the main body *
of this Agreement shall prevail;

if any term is held by a court of competent jurisdiction to be invalid or
unenforceable, then this Agreement, including all of the remaining terms,
will remain in full force and effect as if such invalid or unenforceable term
had never been included;

each reference to an Article, Section or Subsection refers to an Article,
Section or Subsection of this Agreement unless expressly otherwise
provided; and

no reference herein to any law, rule, decree or regulation that
contemplates that such law, rule, decree or regulation may be amended,
from time to time, shall be construed so as to derogate from the rights of
any Party pursuant to Articles 26.2 and 26.3.

This Agreement comprises the full and complete agreement of the Parties hereto
with respect to the subject matter hercof-and supersedes and cancels all prio:

Ml

91
26.10

26.11

communications, understandings and agreements between the Parties hereto,
whether written or oral, expressed or implied.

Without prejudice to the rights, benefits, liabilities and obligations of the Parties
in Articles 26.2, 26.3, 26.4 and 26.5, Contractor shall at all times comply, and
shall ensure that its agents, Subcontractors and Affiliates while in Ghana
carrying out activities contemplated by this Agreement and related documents
comply, with the laws of the Republic of Ghana during the term of this
Agreement to the extent that the Contractor has notice of or, with the exercise of
reasonable inquiry, would have knowledge of, such laws. Nothing in this
Agreement or any related document shall require the Contractor or any of its
agents, Subcontractors or Affiliates to violate the laws of the Republic of Ghana.
To the extent any conflict exists between the terms of this Agreement and the
laws of the Republic of Ghana, the Contractor shall not be found to be in breach
of this Agreement to the extent the Contractor complies with the terms of this
Agreement.

This Agreement shall not take effect unless and until the date on which (a) it has
been ratified by the Parliament of Ghana; and (b) where required, Contractor
providing the State and GNPC with security (in form and content acceptable to
the State and GNPC) for the performance of the Contractor’s obligations under
this Agreement (the “Effective Date”).

py

92
NOTICE

27.1 Any Notice, application, request, agreement, consent, approval, instruction,
delegation, waiver or other communication required or permitted to be given
hereunder shall be in writing and shall be deemed to have been properly given
when delivered in person to an authorised representative of the Party to whom
such notice is directed or when actually received by such Party through
registered mail, fax or commercial courier at the following address or at such
other address as the Party shall specify in writing fifteen (15) days in advance:

FOR THE STATE:

MINISTER FOR PETROLEUM
MINISTRY OF PETROLEUM
PRIVATE MAIL BAG
MINISTRY POST OFFICE
ACCRA, GHANA

Telephone: 233 (0)302 667/51 -3
Telex: 2436 ENERGY GH
Telefax: 233 (0)302 668262

FOR GHANA NATIONAL PETROLEUM CORPORATION:

THE CHIEF EXECUTIVE

GHANA NATIONAL PETROLEUM CORPORATION
PETROLEUM HOUSE

HARBOUR ROAD

PRIVATE MAIL BAG

TEMA

GHANA

Telephone: 233-(0)303-204726
Telefax: 233-(0)303-202854

EN
FOR CONTRACTOR:

SWISS AFRICAN OIL COMPANY LIMITED
THE CHIEF EXECUTIVE
SWISS AFRICAN OIL COMPANY LIMITED
#10 ASAFENA CRESENT
PLATINUM ESTATES, REGIMANNUEL ESTATE
SPINTEX ROAD
P.O. BOX KADTA 5325
AIRPORT, ACCRA, GHANA

Telephone: +233 508 393 432

PETVOLTA INVESTMENTS LIMITED
THE CHIEF EXECUTIVE

PETVOLTA INVESTMENTS LIMITED
#HI1, MANET COURT

SPINTEX ROAD

P.O. BOX 17162

ACCRA, GHANA

Telephone: +233 249 050 950

pil
IN WITNESS WHEREOF the Parties have caused this Agreement to be executed by
their duly authorized representatives as of the date first written above.

FOR GHANA NATIONAL

PETROLEU. ORATION

| Se aS ee

FOR SWISS AFRICAN OIL
COMPANY LIMITED

wy do iMuzb

(pho frTudt

Its LOW FUL FAT ow Nin:

fH
jt

Its fee At en... Leese
Witnessed:

ats MA NCEE, LEGAL.

Witnessed:

By
"Gi LBERT EA

Tes PUB RERAT LON OTRCER
FOR PET VOLTA INVESTMENTS
LIMITED

Sa
BY versessesssgssgecscosserersezvoonas

Witnessed:

0 AEE tesa

Pijid

ANNEX 1
CONTRACT AREA

.¢
=
mn
.
4

es

> oo fF

975335.9187
960462.8732
903038.4075
889435.0123

645806.1446
68208 1.8652
660653.8940
613557.0290

PEPPVTUTV TEEPE ee

ANNEX 2

ACCOUNTING GUIDE

The purpose of this Accounting Guide is ta establish equitable methods as between the Parties for
determining charges and credits applicable to operations under the Agreement. Principles established
by this Accounting Guide shall truly reflect the Contractor's actual cost.

SECTION 1.

11 GENERAL PROVISIONS

Words and terms appearing in this Annex shall have the same meaning as in the
Agreement and to that end shall be defined in accordance with Article 1 of the
Agreement.

This Annex may be amended by unanimous decision of the JMC.

In the event of a conflict between the provisions of the Accounting Guide and the
provisions of the Agreement, the provisions of the Agreement shall prevail.

1.2 STATEMENTS REQUIRED TO BE SUBMITTED BY CONTRACTOR

1.241

1.2.2

1.24

1.2.5

Within sixty (60) days from the Effective Date, Contractor shall propose to GNPC an
outline of the chart of accounts, operating records and reports to be prepared and
maintained, which shall describe the basis of the accounting principles and procedures
to be used during the term of the Agreement, and shall be consistent with applicable
law as in effect and with accepted accounting principles generally used in the
international petroleum industry.

Within sixty (60) days of the receipt of such proposal GNPC shall either accept it or
request such revisions as GNPC deems necessary. Failure to notify Contractor of any
requested revisions within a sixty (60) day period shall be deemed acceptance of such
proposal.

Within one hundred and eighty (180) days from the Effective Date, the Parties shall
either agree on such outline or submit any outstanding issue for determination by a
Sole Expert pursuant to the provisions of Article 24 of the Agreement.

Following agreement over the outline Contractor shall prepare and submit to GNPC
formal copies of the chart of accounts relating to the accounting, recording and
Teporting functions listed in such outline. Contractor shall also permit GNPC to inspect
its manuals and to review all procedures which are to be followed under the Agreement.
GNPC shail be permitted to audit on site of all of the Contractor's records that evidence
any of the reports issued by the Contractor under the Agreement in accordance with
the procedures set forth in Article 18 of the Agreement.

Without prejudice to the generality of the foregoing, Contractor shall make separate
statements relating to Petroleum Operations for each Development and Production
Area as follows:

(a) Cash Call Statement (see Section 5)

(b) Production Statement (see Section 6)

{c) Value of Production Statement (see Section 7)

A (d) Allowable Cost Statement (see Section 8) W y
d

fr
(e) Statement of Expenditures and Receipts (see Section 9)
(f) Final End-of-Year Statement (see Section 10)
(a) Budget Statement (see Section 11)

(h) Long Range Plan and Forecast (see Section 12)

1.3 LANGUAGE, MEASUREMENT, AND UNITS OF ACCOUNTS

1.3.1

1.3.2

1.3.3

1.3.4

1.3.5

1.3.6

1.3.7

1.3.8

1.3.9

SECTION 2.

The U.S. Dollar being the currency unit for investments and compensation hereunder
shall therefore be the unit of currency for all bookkeeping and reporting under the
Agreement. When transactions for an asset or liability are in Ghana Cedis or currency
other than the U.S. Dollar, the respective accounts shall be kept in such other currency
as well as the U.S. Dollar.

Measurement required under this Annex shall be in the metric system and Barrels.
The English language shall be employed.

Where necessary for purposes of clarification, Contractor may also prepare financial
reports in other languages, units of measurement and currencies.

It is the intent of the Parties that no Party shall experience any gain or loss at the
expense of or to the benefit of the other as a result of exchange of currency. Where
any such gain or loss arises it shall be charged or credited to the accounts under the
Agreement.

The rate of exchange for the conversion of currency shall be the rate actually incurred
(which shall be at the prevailing rate at the date of acquisition). Where actual rates are
not known, the arithmetic average of buying and selling rates quoted by the Bank of
Ghana at a close of business on the date of such currency conversion shall be used.

Current Assets and Liabilities shall be converted at the rate prevailing on the date of
Settlement of the account.

To translate transactions in Ghana cedis into dollars or vice versa at the year-end for’
revenue and expenditure the rates of the transactions or average monthly rates where
reasonable will be used.

To translate transactions in Ghana cedis into dollars or vice versa at the year-end for
assets, liabilities and capital items the year end rate will be used.

CLASSLFICATION AND ALLOCATION OF COSTS AND
EXPENDITURE

244

All expenditure relating to Petroleum Operations shall be classified, as follows:
{a) Exploration Expenditure;
(b) Development Expenditure;

(c) Production Expenditure;

(d) Service Costs; and y
(e)

General and Administrative expenses

and shall be defined and allocated as herein below provided.

22 EXPLORATION EXPENDITURE

2.2.1

2.2.2

Exploration Expenditure shall consist of all direct, indirect and allocated costs incurred
in the search for Petroleum in the Contract Area, including but not limited to expenditure
on or in relation to:

(a)

(b)
(c)

(d)

{g)

aerial, geographical, geophysical, geochemical, paleontological, geological,
topographical and seismic surveys, and studies and their interpretation, and
purchased geological and geophysical information;

borehole drilling, testing, appraising and water well drilling;

labour, materials and services used in drilling wells with the objective of finding
new Petroleum reservoirs or for the purpose of appraising of Petroleum
reservoirs already discovered, provided such wells are not completed as
producing wells;

facilities used solely for Explaration Operations, including access roads, where
applicable;

all service costs allocated to Exploration Operations on the basis of procedures
proposed by the Contractor on an equitable basis ;

all General and Administrative Expenses directly attributable to Exploration
Operations or allocated thereto on a consistent and equitable basis; and

any other expenditures incurred in the search for and appraisal of Petroleum
in the Contract Area after the Effective Date and not otherwise covered under
this paragraph 2.2.1.

Exploration cost shall be tied to resultant commercial discoveries. Where exploration
activity is undertaken after a commercial discovery that exploration cost shall be
regarded as capital work-in-progress. If the exploratory activity results in commercial
discovery it shall be regarded as cost of the new discovery and resulting field. Where
there is no commercial discovery it shall be charged to the previous discovery field.

23 DEVELOPMENT EXPENDITURE

2.3.1

Development Expenditure shall consist of all direct and allocated indirect costs and
expenditure incurred in Development Operations, including but not limited to
expenditure on:

{a)

(b)

drilling wells which are completed as producing wells and drilling wells for
Purposes of producing a Petroleum reservoir already discovered, whether
these wells are dry or producing and drilling wells for the injection of water or
gas to enhance recavery of Petroleum:

tangible drilling costs for completing wells by way of installation of casing or
equipment or otherwise after a well has been drilled for the purpose of bringing
‘such well into use as a producing well or as a well for the injection of water or

gas to enhance recovery of Petroleum; Wy
[
2.4

2.5

2.6

ft

2.3.2

{c) intangible drilling costs such as labour, consumable material and services
having no salvage value which are incurred in drilling and deepening of wells
for producing purposes;

(d) field facilities such as pipelines, flow lines, production and treatment units,
wellhead equipment, subsurface equipment, enhanced recovery systems,
offshore platforms, Petroleum storage facilities and access roads for
production activities;

(e) engineering and design studies for the wells and field facilities;

(fy) all service costs allocated to Development Operations on equitable basis;

(g) all General and Administrative Expenses directly attributable to Development
Operations or allocated thereto on a consistent and equitable basis;

Capital allowance for development expenses shall be granted under the following
conditions:

{a) Development activity has been approved by the Minister;
{b) Development activity has been completed; and

(c) Production activity has started after the completion of the development activity.

PRODUCTION EXPENDITURE

Production Expenditure shall consist of but not limited to all direct and allocated indirect costs
and expenditure incurred in Petroleum Operations including appropriate abandonment
charges, after the Date of Commencement of Commercial Production, such expenditure being
other than Exploration Expenditure, Development Expenditure, General and Administrative
Expenses and Service Costs. The balance of General and Administrative Expenses and
Service Costs not allocated to Exploration Operations or to Development Operations under
Section 2.2 and 2.3 shall be allocated to Production Expenditure.

SERVICE COSTS

25.1

2.5.2

Service Costs shall consist of but not be limited to all direct and indirect expenditure
incurred in support of Petroleum Operations, including the construction or installation
of Warehouses, piers, marine vessels, vehicles, motorised rolling equipment, aircraft,
fire and security stations, workshops, waler and sewerage plants, power plants,
housing community and recreational facilities and furniture, tools land, equipment used
in these activities,

Service Costs in any Calendar Year shall include the total costs incurred in such year
to purchase and construct or install such facilities as well as the annual costs of
maintaining and operating such facilities.

All Service Costs will be regularly allocated on an equitable basis to Exploration
Expenditure, Development Expenditure and Production Expenditure,

GENERAL AND ADMINISTRATIVE EXPENSES

General and Administrative Expenses shall consist of: Gs +

MM
2.6.1

2.6.2

2.6.3

SECTION 3.

All main office, field and general administrative costs, in the Republic of Ghana,
including but not limited to supervisory, accounting, procurement and employee
relations services;

An overhead charge for the actual cost of services rendered outside the Republic of
Ghana by Contractor and its Affiliates for managing Petroleum Operations and for staff
advice and assistance, including but not limited to financial, legal, accounting and
employee relations services in the following amounts:

(a) For the Exploration Phase: US Dollars 0-20million- One point two five percent
(1.25%) to a cap of US$200,000.00 per annum

(b) For Development Phase: US Dollars 0-50million- One point two five percent
{(1.25%) to a cap of US$500,000.00 per annum

(c) For Production Phase: US Dollars 0 — 10million — 1 percent (1%) to a cap of
US$200,000.00 per annum

All General and administrative Expenses will be regularly allocated as specified in
subsections 2.2.1(f), 2.3.1(g) and 2.4 to Exploration Expenditure, Development
Expenditure and Production Expenditure,

3.1 COSTS, EXPENSES, EXPENDITURES AND CREDITS OF
CONTRACTOR

3.14

Contractor for the purpose of this Agreement shall charge the following allowable costs
to the accounts: .

(a) costs of acquiring surface, exploration, development and production rights;
(b) labour and associated costs:

(c) transportation costs;

(d) charges for services;

{e) material and equipment costs;

{fh rentals, duties and other assessments;

(g) insurance and losses (including deductibles/excesses);
(h) legal expenses;

(i) training expenses;

()] technology transfer expenses

{k) general and administrative expenses;

() utility costs;

(m) office, physical plant, facility charges: [- Lb
(n) communication charges;
(0) ecological and environmental charges;
(p) abandonment and site restoration casts; and

(q) such other costs necessary for the Petroleum Operations

32 COST OF ACQUIRING SURFACE RIGHTS AND RELINQUISHMENT

Cost of acquiring surface rights shall consist of all direct costs attributable to the acquisition,
renewal or relinquishment of surface rights acquired and maintained in force over the Contract
Area.

33 LABOUR AND ASSOCIATED LABOUR COSTS

3.3.1 Labour and associated labour costs shall include but not be limited to:

(a) gross salaries and wages including bonuses of those employees of Contractor
and of its Affiliates engaged in Petroleum Operations who are permanently or
temporarily assigned to Ghana;

(b) costs regarding holidays, vacation, sickness and disability payments
applicable to the salaries and wages chargeable under (a);

(c) expenses or contributions made pursuant to assessments ar obligations
imposed under the laws of the Republic of Ghana which are applicable to cost
of salaries and wages chargeable under (a):

(d) cost of established plans for employees’ life insurance, hospitalisation,
pensions and other benefits of a like nature customarily granted to employees;
and

(e) reasonable travel and personal expenses of employees and families, including
those made for travel and relocation of the personnel.

TRANSPORTATION COSTS

Transportation costs and other related costs of transportation of employees or secondees of
the Contractor or its affiliates, equipment, materials and supplies necessary for the conduct of
Petroleum Operations.

34 CHARGES FOR SERVICES
3.4.1. Charges for services shall include:

{a) the costs of third party contracts which are the actual costs of contracts for
technical and other services entered into by Contractor or its Affiliates for
Petroleum Operations made with third parties other than Contractor or Affiliates
of Contractor, provided that the prices paid by Contractor are no higher than
the prevailing rates for such services in the regional market;

{b) cost of technical and other services of personnel assigned by the Contractor
and its Affiliates when performing management, engineering, geological,
geophysical, administrative, legal, accounting, treasury, tax, employee
relations, computer services, purchasing, and all other functions for the direct
benefit of Petroleum Operations, Provided that charges for such services shall -
Ds be at actual cost. All Services furnished by Contractor and its Affiliates (other A
3.5

3.6

37

than the Operator) shall be performed based on and pursuant to a form
services agreement to be approved, a copy of which shall be provided to the
JMC after the Effective Date.

(c) cost of general services, including, but not without limitation, professional
consultants and others who perform services for the direct benefits of
Petroleum Operations.

(d) costs associated with the use of equipment and facilities owned and furnished
by the Contractor's Affiliates, at rates commensurate with the cost of ownership
and operation; provided, however, that such rates shall not exceed those
currently prevailing for the supply of like equipment and facilities on
comparable terms in the area where the Petroleum Operations are being
conducted and shall be on an arm's length basis. On the request of the GNPC,
the Contractor shall provide the GNPC with evidence of such rates being on
an arm's length basis. (If the GNPC considers that any such rate is not on an
arm’s length basis, then the GNPC has the right to refer the matter to an expert
pursuant to Article 24.9 of the Agreement). The equipment and facilities
referred to herein shall exclude major investment items such as (but not limited
to) drilling rigs, producing platforms, oil treating facilities, oil and gas loading
and transportation systems, storage and terminal facilities and other major
facilities, rates for which shall be subject to separate agreement with the
GNPC.

RENTALS, DUTIES AND OTHER ASSESSMENTS

All rentals, taxes, duties, levies, charges, fees, contributions and any other assessments and
charges levied by the State in connection with Petroleum Operations or paid for the benefit of
Petroleum Operations, with the exception of the income tax specified in the Article 12 of the
Agreement. .

If the Contractor or any of its Affiliates is subject to income or withholding tax as a result of
services performed at cost for the Petroleum Operations under the Agreement, its charges for
such services may be increased by the amount required to cover such taxes (grossed up)
including taxes on such gross up.

INSURANCE AND LOSSES

(a) Insurance premium and costs incurred for insurance, provided that if such
insurance is wholly or partly placed with an Affiliate of Contractor, such
premium and costs shall be recoverable only to the extent not in excess of
those generally charged by competitive insurance companies other than
Affiliate; and;

(b) costs and losses incurred as a consequence of events, which are, insofar as
not made good by insurance, allowable under Article 17 of the Agreement.

{c) Costs or expenses necessary for the repair or replacement of property
resulting from damage or losses incurred.

LEGAL EXPENSES

All costs and expenses of litigation and legal or related services necessary or expedient for the
procuring, perfecting, retaining and protecting the rights hereunder and in defending or
prosecuting lawsuits involving the Contract Area or any third party claim arising out of activities
under the Agreement, or sums paid in respect of legal services necessary or expedient for the
protection of the joint interest of GNPC and Contractor, provided that where legal services are
rendered in such matters by salaried or regularly retained lawyers of Contractor or an Affiliate
of Contractor, such compensation will be includéd instead under either Section 3.3 or 3.4, as,,

W

&
applicable. The preceding costs and expenses shall not include costs of any nature (including
attorneys’ fees and the fees of the ICC, arbitrators, the Sole Expert, other experts, professionals
and translators) incurred in connection with any consultation, arbitration or Sole Expert process
under Error! Reference source not found. of the Agreement which shall be borne in
accordance with Article 24.10 of the Agreement.

38 TRAINING COSTS
All costs and expenses incurred by Contractor in training of its employees and nominees of

GNPC to the extent that such training is attributable to Petraleum Operations under the
Agreement.

39 GENERAL AND ADMINISTRATIVE EXPENSES

General and Administrative Expenses shall consist of the costs described in Subsection 2.6.1
and the charge described in Subsection 2.6.2.

310 UTILITY COSTS

Any water, electricity, heating, fuel or other energy and utility costs used and consumed for the
Petroleum Operations.

3.41 OFFICE FACILITY CHARGES

The cost and expenses of constructing, establishing, maintaining and operating offices, camps,
housing and any other facilities in Ghana necessary to the conduct of Petroleum Operations.
The cost of constructing or otherwise establishing any operating facility which may be used at
any time in operations of more than one field shall be charged initially to the field or fields for
which the facility is first used. Costs incurred, thereafter shall be allocated in a reasonable
manner, consistent with international accounting practice, to the fields for which the facility is
used.

3.12 COMMUNICATION CHARGES

The costs of acquiring, leasing, installing, operating, repairing and maintaining communication,
systems, including radio and microwave facilities.

313 ECOLOGICAL AND ENVIRONMENTAL CHARGES

All charges for environmental protection and safety measures conducted in the Contract Area
in accordance with Article 17 of the Agreement.

314 ABANDONMENT COST
Cost relating to the decommissioning and abandonment of operations and facilities, site
restoration and other associated operations accrued from a reasonable date in advance based
on estimate of such cost (with subsequent adjustments to actuals) as provided in Article 12.9
of the Agreement

315 OTHER COSTS

Any other costs not covered or dealt with in the foregoing provisions which are incurred and not
mentioned in this Section 3.15 for the necessary and proper conduct of Petroleum Operations.

M #
4 ,
3.16 COSTS NOT ALLOWABLE UNDER THE AGREEMENT

3.17

yA

3.16.1 The following costs shall not be allowable under the Agreement:

{a)
(b)

(c)

(d)

{e)

(A

(g)

(h)

(i)

)

(k)

()

commission paid to intermediaries by Contractor;

charitable donations and contributions, except where a cost line item in an
annual Petroleum Operations budget as approved by the JMC;

costs (including duties) arising from the marketing or processing of Petroleum
or transportation of Petroleum beyond the Delivery Point;

the costs of any Bank Guarantee under the Agreement and any other amounts
spent on indemnities with regard to non-fulfilment of contractual obligations;

premium paid as a result of GNPC exercising a Sole Risk option under Article 9
of this Agreement;

costs of any nature (including attomeys’ fees and the fees of the ICC,
arbitrators, the Sole Expert, other experts, professionals and translators)
incurred in connection with any consultation, arbitration or Sole Expert process
under Article 24 of the Agreement;

fines, penalties and interest due pursuant to any applicable law or regulation
and/or imposed by a competent administrative or judicial body;

costs, damages and other liabilities incurred as a result of (1) a breach of any
provision of the Agreement other than a contractual standard of care as
decided by an arbitration panel or Sole Expert or acknowledged by Contractor,
(2) Gross Negligence with respect to any contractual standard of care set forth
in this Agreement, and/or (3) wilful misconduct, in each case by the Contractor,
the Operator, their respective Affiliates and/or subcontractor, and/or any other
entities or persons for whom the Contractor is responsible under the
Agreement;

(1) income taxes {including any taxes on the net income of permanent.
establishments in Ghana and any capital gains taxes or taxes on assignment
of interest), withholding taxes and/or royalty shares or other Petroleum
entitlements, in each case paid to authorities in Ghana in connection with or
related to the Agreement, (2) any taxes paid to authorities outside Ghana,
except any foreign value added taxes or other foreign taxes paid with respect
to products or services imported into Ghana, (3) any taxes subject to
reimbursement or refund and; (4) any other taxes that should be deemed non-
allowable costs by the relevant authority:

costs incurred by the Contractor under contracts or amendments thereto that
were subject to approval by the JMC or GNPC and were not so approved:

costs that are not documented in accordance with applicable law or this
Agreement; and

any bonus payments payable by the Contractor under the Agreement to the
State, any other governmental body in Ghana, GNPC or any Affiliates of
GNPC.

ALLOWABLE AND DEDUCTIBILITY

The costs and expenses set forth herein shall be for the purpose of determining allowable or
aw costs and expenses only and shail have no bearing on Contractor's eligibility or

f 2

dx +
3.18

otherwise for deductions in computing Contractor’s net income from Petroleum Operations for
income tax purposes under the Agreement.

CREDITS UNDER THE AGREEMENT

3.18.1 The net proceeds of the following transactions will be credited to the
accounts under the Agreement:

{a) the net proceeds of any insurance or claim in connection with Petroleum
Operations or any assets charged to the accounts under the Agreements when
such operations or assets were insured and the premium charged to the
accounts under the Agreement;

(b) revenue received from third parties for the use of property or assets charged
to the accounts under this Agreement;

{c) any adjustment from the suppliers or manufacturers or their agents in
connection with a defective equipment or material the cost of which was.
previously charged to the account under the Agreement;

(d) the proceeds received for inventory materials previously charged to the
account under the Agreement and subsequently exported from the Republic of
Ghana or transferred or sold to third parties;

(e) rentals, refunds or other credits received which apply to any charge which has
been made to the account under the Agreement but excluding any award
granted under arbitration or Sole Expert proceedings.;

(f) the proceeds from the sale or exchange of plant or facilities from the
Development and Production Area or plant or facilities the acquisition costs
and the cost of sale

{g) the proceeds derived fram the sale or issue of any intellectual property the
development costs of which were incurred pursuant to this Agreement;

{h) the proceeds from the sale of any petroleum information derived from:
Petroleum Operations under this Agreement; and

{i) any General and Administrative Expenses or Service Expenses that benefit
any operation or activity other than Petroleum Operations.

3.19 DUPLICATION OF CHARGES AND CREDITS
Notwithstanding any provision to the contrary in this Annex, it is the intention that there shall be
no duplication of charges or credits in the accounts under the Agreement.

SECTION 4.

41 VALUE OF MATERIAL AND EQUIPMENT CHARGED TO THE

ACCOUNTS UNDER THE AGREEMENT

Material and equipment purchased, leased or rented by Contractor for use in Petroleum
Operations shall be valued at the actual net cost incurred by Contractor. The net cost shall
include invoice price less trade and cash discounts, if any, purchase and procurement fees plus
freight and forwarding charges between point of supply and point of shipment, freight to port of
destination, insurance, taxes, customs duties, consular fees, other items chargeable against

imported material, and any other related costs actually paid. ™ |
42

4.3

44

45

46

VALUE OF MATERIAL PURCHASED FROM AN AFFILIATE

4.2.1 Contractor shall notify GNPC of any goods supplied by an Affiliate of Contractor.
Materials purchased from Affiliate of Contractor shall be charged at the prices specified
in Sections, 4.2.2, 4.2.3 and 4.2.14 below.

4.2.2 New Material (Condition “A”) New material shall be classified as Condition "A". Such
material shall be valued at the prevailing market price, plus expenses incurred in
procuring such new materials, and in moving such materials to the locations where the
material shall be used.

4.2.3 Used Material (Condition “B”) Used material shall be classified as Condition “B"
provided that it is in sound and serviceable condition and is suitable for reuse without
reconditioning. Such material shall be valued at not more than seventy five percent
(75%) of the current price of new material valued according to Section 4.2.1 above.

4.2.4 Used Material (Condition “C”) Used material which is serviceable for original function
as good second hand material after reconditioning and cannot be classified as
Condition “B” shall be classified as Condition "C". Such material shall be valued at not
more than fifty percent (50%) of the current price of new material valued according to
Section 4.2.1 above. The cost of reconditioning shall be charged to the reconditioned
material provided that that the value of such Condition “C” material plus the cost of
reconditioning does not exceed the value of Condition “B” material.

CLASSIFICATION OF MATERIALS

Material and equipment costs shall be charged to the respective Exploration Expenditure,
Development Expenditure, Operating Expenditure accounts at the time the material and
equipment is acquired and on the basis of the intended use of the material and equipment.
Should such material and equipment subsequently be used other than as intended, the relevant
charge will be transferred to the appropriate account.

DISPOSAL OF MATERIALS

Sales of property shall be recorded at the net amount collected by the Contractor from the
purchaser.

WARRANTY OF MATERIALS

In the case of defective material or equipment, any adjustment received by Contractor from the
suppliers or manufacturers of such materials or their agents will be credited to the accounts
under the Agreement.

CONTROLLABLE MATERIALS

4.6.1 The Contractor shall control the acquisition, location, storage and disposition of
materials which are subject to accounting record control, physical inventory and
adjustment for averages and shortages (hereinafter referred to as Controllable
Material).

46.2 Unless additional inventories are scheduled by the JMC, Contractor shall conduct one
physical inventory of the Controllable Material each Calendar Year which shall be
completed prior to the end of the year. The Contractor shall conduct said inventory on
a date to be approved by the JMC. Failure on the part of GNPC to participate in a JMC
schedule or approved physical inventory shall be regarded as approval of the results
of the physical inventory as conducted by the Contractor.

4.6.3 The gain or loss resulting from the physical inventory shall be reflected in the stock

vie of Controllable Materials. The Contractor shall compile a reconciliation of the (iy) |

pe w
inventory with a reasonable explanation for such gains or losses. Failure on the part
of GNPC to object to Contractor's reconciliation within thirty (30) days of compilation of
said reconciliation shall be regarded as approval by GNPC.

SECTION 5.

5.1

5.2

5.3

CASH CALL STATEMENT

5.1.1 In respect of any Exploration Costs to which GNPC is contributing or any Development
and Production Area in which GNPC elects to take a participating interest, and in any
case where Contractor conducts Sole Risk Operations far GNPC's account, Contractor
shall at least fifteen (15) days prior to the commencement of any Month submit a Cash
Call Statement to GNPC. Such Cash Call Statement shall include the following
information:
(a) Due Date;
(b) Payment Instructions;
(c) The balance prior to the Cash Call being issued;
(d) The cash call being issued
(e) Amount of US Dollars due; and

(f) An estimation of the amounts of US Dollars required from GNPC for the
following month.

5.1.2 Following a Cash Call GNPC shall make payments to the appropriate bank account
maintained by the Operator for the Joint Account as specified on the Cash Call. All
such payments shall be made in sufficient time to ensure that they will each be credited
to the appropriate bank account on the due date specified in the Cash Call and without
the deduction of any bank charges.

Not later than the thirtieth (30") day of each Month, Contractor will furnish GNPC a
statement reflecting for the previous month:

(a) Payments;
(b) The nature of such payments by appropriate classifications; and
(c) The balance due to or from GNPC.
Contractor may in the case where a large unforeseen expenditure becomes necessary

issue a special Cash Call Statement requiring GNPC to meet such Cash Call within ten
(10) days of receipt of such Statement.

SECTION 6.

61

hr

PRODUCTION STATEMENT

6.1.1 Subsequent to the Date of Commencement of Commercial Production from the

Contract Area, Contractor shall submit a monthly Production Statement to GNPC
showing the following information for each Development and Production Area as
appropriate:

{a) the quantity of Crude Oil produced and saved;

ae the quantity of Natural Gas produced and = ale
(c)

the quantities of Petroleum used for the purpose of conducting drilling and
Production Operations, pumping to field storage and re-injections;

the quantities of Natural Gas flared;
the size of Petroleum stocks held at the beginning of the Month; and

the size of Petroleum stocks held at the end of the Month.

6.2 The Production Statement of each Calendar Month shall be submitted to GNPC not later than
ten (10) days after the end of such month.

SECTION 7.

cel VALUE OF PRODUCTION STATEMENT

During each Quarter Contractor shall prepare a statement providing calculations of the value
of Crude Oil produced and saved based on the Market Price established under 10.8 of this
Agreement, the amounts of Crude Oil allocated to each of the Parties during that Quarter, the
buyer of the cargo, sales basis with respect to Benchmark crude oil, the pricing basis, the
differential, and any deductions. Each Production Statement shall be submitted to the Minister
and GNPC not later than thirty (30) days following the determination, notification and
acceptance of the World Market Price to GNPC according to 10.8 of this Agreement.

SECTION 8.

81 ALLOWABLE COST STATEMENT

8.1.1. Contractor shall prepare with respect to each Quarter, an Allowable Cost Statement
containing the following information with respect to costs that are allowable under
Section 3.1.1 of this Accounting Guide:

(a)
(b)
(c)

(d)

(e)

Total Petroleum Costs in previous Quarters, if any;
Petroleum Costs for the Quarter in question;

Total Petroleum Costs as of the end of the Quarter in question (subsection
8.1.1(a) plus subsection 8.1.1(b} above);

Petroleum Costs for Development Operations advanced in the Quarter in
respect of GNPC’s Participating Interest pursuant to Article 2.5; and

Costs as specified in (d) above which have been recovered during the Quarter
pursuant to Article 10.1(e) of the Agreement and the balance, if any, of such
costs unrecovered and carried forward for recovery in a later period.

8.1.2 Petroleum Costs for Exploration, Development and Production Operations as detailed
above shall be separately identified for each Development and Production Area.
Petroleum Costs for Exploration Operations not directly attributable to a specific

Development Area shall be shown separately,

pi
pr

8.2

The Allowable Cost Statement of each Quarter shall be submitted to GNPC no later than
forty-five (45) days after the end of such Quarter.

SECTION 9.

9.1

9.2

STATEMENT OF EXPENDITURES AND RECEIPTS

9.1.1 Subsequent to the Date of Commencement of Commercial Production from the
Contract Area, Contractor shall prepare with respect to each Quarter a Statement of
Expenditures and Receipts. The Statement will distinguish between Exploration
Expenditure and Development Expenditure and Production Expenditure and will
identify major items of expenditure within these categories. The statement will show
the following:
(a) actual expenditures and receipts for the Quarter in question;
(b) cumulative expenditure and receipts for the budget year in question;
(c) latest forecast of cumulative expenditures at the year end;

(d) variations between budget forecast and latest forecast and explanations
therefore;

(e) Price per barrel of crude oil sold; and
(fh) Price per barrel of oil equivalent of Gas sold.
The Statement of Expenditures and Receipts of each Calendar Quarter shall be submitted to

GNPC not later than forty-five (45) days after the end of such Quarter for provisional approval
by GNPC.

SECTION 10.

10.1

FINAL END-OF-YEAR STATEMENT/AUDITED FINANCIAL STATEMENT

The Contractor will prepare a Final End-of-Year Statement. The Statement will contain.
information as provided in the Production Statement, Value of Production Statements,
Allowable Cost Statement and Statements of Expenditures and Receipts, as appropriate. The
Final End-of-year Statement of each Calendar Year shall be submitted to GNPC within one
hundred and twenty (120) days of the end of such Calendar Year. Any necessary subsequent
adjustments shall be reported promptly to GNPC.

In addition to the Final End-of-Year Statement, an audited financial statement of each
Contractor Party shall be submitted to GNPC and Petroleum Commission by 30" April of the
year following.

SECTION 11.

41.41

BUDGET STATEMENT

11.1.1 The Contractor shall prepare an annual budget statement. This will distinguish
between Exploration Expenditures, Development Expenditures and Production
Expenditures and will show the following;
{a) forecast Expenditures and Receipts for the budget year under the Agreement;

{b) cumulative Expenditures and Receipts to the end of said budget year; and _..

ful\

ie A
{c)

the most important individual items of Exploration, Development and
Production Expenditures for said budget year.

11.1.2 The budget may include a budget line or lines for unforeseen expenditures which,
however, shall not exceed ten percent (10%) of the total budgetary expenditure.

11.2 The Budget Statement shall be submitted to GNPC and JMC with respect to each budget year
no less than ninety (90) days before the start of such year except in the case of the first year of
the Agreement when the Budget Statement shall be submitted within sixty (60) days of the

Effective Date.

11.3 Where Contractor foresees that during the budget period expenditures have to be made in
excess of the ten percent (10%) pursuant to Section 1.1.2 hereof, contractor shall submit a
revision of the budget to GNPC.

SECTION 12.

12.1 LONG RANGE PLAN AND FORECAST

12.1.1 Contractor shall prepare and submit to GNPC the following:

(a)

(b)

Ouring Exploration Period, an Exploration Plan for each year commencing as
of the Effective Date which shall contain the following information:

(i) Estimated Exploration Costs showing outlays for each of the years or
the number of years agreed and covered by the Plan;

(ii) Details of seismic operations for each such year;

(ill) Details of drilling activities planned for each such year; and

(iv) Details of infrastructure utilisation and requirements.

The Exploration Plan shall be revised on each anniversary of the Effective

Date. Contractor shall prepare and submit to GNPC the first Exploration Plan

for the Initial Exploration Period of two (2) years within sixty (60) days of the,

Effective Date and thereafter shall prepare and submit to GNPC no later than

forty five (45) days before each anniversary of the Effective Date a revised

Exploration Plan.

In the event of a Development Plan being approved, the Contractor shall

prepare a Development Forecast for each calendar year of the Development

Period, which shall contain the following information:

(i) forecast of capital expenditure portions of Development and
Production expenditures for each Calendar Year of the Development
Period;

(ii) forecast of operating costs for each Calendar Year:

(ili) forecast of Petroleum production for each Calendar year;

(iv) forecast of number and types of personnel employed in the Petroleum
Operations in the Republic of Ghana;

(v) description of proposed Petroleum marketing arrangements;

(vi) description of main technologies employed; and Ga y
&
(vii) description of the working relationship of Contractor to GNPC.

(c) The Development forecast shall be revised at the beginning of each Calendar
Year commencing as of the second year of the first Development forecast
Contractor shall prepare and submit to GNPC the first Development forecast
within one hundred and twenty (120) days of the date when the first
Development Plan is approved by the Minister and Contractor commences the
implementation of such plan and thereafter shall prepare and submit a revised
Development Forecast to GNPC no later than forty five (45) days before each
Calendar Year commencing as of the second year of the first Development
forecast.

12.2 CHANGES OF PLAN AND FORECAST

It is recognised by Contractor and GNPC that the details of the Exploration Plan and
Development forecast may require changes in the light of existing circumstances and nothing
herein contained shall limit the flexibility to make such changes. Consistent with the foregoing
DW the said Plan and Forecast may be revised annually. i

Ir

ANNEX 3
FORM OF CONFIDENTIALITY AGREEMENT

Keta Delta Contract Area

THIS AGREEMENT is entered into this .. day of . ., (the “Effective Date”)
by and between [ a pany organized and existing under the laws of
[ ] (hereinafter referred to as the Bo ale Bary and ....
company organized and existing under the laws of .. mn .... (hereinafter referred to
as the “Receiving Party’).

The companies named above may collectively be referred to as the “Parties” or individually
as “Party”.

WHEREAS in connection with the Possible Transaction (as defined below) by the Receiving
Party, the Disclosing Party is willing, in accordance with the terms and conditions of this
Agreement, to disclose certain Confidential Information (as defined below) relating to the Keta
Delta Contract Area ( the "Area”) shown in Exhibits A to D attached hereto; and

WHEREAS the Petroleum Agreement covering the said Contract Area requires that the
Disclosing Party require the execution of a confidentiality agreement by Receiving Party prior
to the disclosure of Confidential Information in order to govern such disclosure and that a copy
of all such signed confidentiality agreements be provided to GNPC.

NOW THEREFORE, in consideration for the mutual undertakings of the Disclosing Party and
the Receiving Party under this Agreement, the Parties agree as follows:

1, Definitions

As used in this Agreement the following words and terms shall have the meaning ascribed to
them below:

11 “Affiliated Company" means any Person which:
a. Controls directly or indirectly a Party, or
b. Is Controlled directly or indirectly by such Party, or

c. Is directly or indirectly Controlled by a Person which directly or indirectly
Controls such a Party.

1.2 “Confidential Information" means individually or collectively:

1.2.1 any and all data and information obtained as a result of petroleum
operations in the Area, including without limitation well data and
seismic information together with all other data and information
obtained by or on behalf of the Disclosing Party in connection with the
Disclosing Party's petroleum operations in the Area, as well as
geological and economic reports, studies, interpretations and
analyses prepared by or on behalf of the Disclosing Party in
connection with its petroleum operations in the Area. Confidential

A Information includes certain proprietary data and information that “
the property of GNPC (hereinafter "GNPC Information") as described
in Exhibit B attached hereto.

Provided that, the following shall not constitute Confidential Information:

1.3

1.4

1.5

1.6

17

1.8

1.2.2 information that can be reasonably demonstrated by the Receiving
Party as being already lawfully known to Receiving Party as of the
Effective Date;

1.2.3 information that is or becomes available to the public other than
through the act or omission of Receiving Party or of any other Person
to whom Confidential Information is disclosed by the Receiving Party
pursuant to Article 4.2 unless public disclosure was made pursuant to
Article 4.1;

1.2.4 information that is acquired independently from a third party that has
a right to disseminate such information at the time it is acquired by the
Receiving Party; or

1.2.5 information that can be reasonably demonstrated by the Receiving
Party to have been developed by Receiving Party independently of
the Confidential Information received from Disclosing Party.

“Control” means the ownership directly or indirectly of 50% or more of the
voting rights in a Person or the ability to direct, directly or indirectly, the
management or policies of a Person, whether through the appointment of the
directors, the ownership of voting shares or other voting rights, pursuant to
written contract or otherwise. “Controls”, “Controlled by" and other
derivatives shall be construed accordingly.

“Evaluation Material” means information derived in whole or in part from
Confidential Information, and generated by or on behalf of the Receiving Party.
For purposes of this Agreement, Evaluation Material may include without
limitation models, technical, financial and economic reports, studies,.
interpretations, analyses, estimates of reserves, and evaluations and notes of
documents or meetings.

“GNPC” means Ghana National Petroleum Corporation, a Statutory
Corporation established by Provisional National Defence Council Law 64 of
1984 with its Head Office at Petroleum House, Harbour Road, Tema.

“Person” means an individual, joint venture, corporation, company, firm,
partnership, limited partnership, limited liability company, trust, estate,
government agency or any other entity, including unincorporated business
associations.

“Petroleum Agreement” means the Petroleum Agreement dated [ ]
between the Government of the Republic of Ghana, Ghana National Petroleum
Corporation, [Swiss African Oil Company Limited, and Pet Volta
Investments Limited ] in respect of the Keta Delta Contract Area On-
and Offshore Ghana (and all amendments and supplements thereto).

“Possible Transaction” means any possible business arrangement with the
Disclosing Party under which Receiving Party would acquire directly or
indirectly all or part of the rights and interests owned by Disclosing Party and/ 1)
(4 p

p

Disclosing Party Affiliates in one or more offshore hydrocarbon exploration,
development or production assets located within the Area.

2. Disclosure

In connection with the Possible Transaction, Disclosing Party is willing to disclose to Receiving
Party certain Confidential Information. The Parties agree that the disclosure by the Disclosing

Party and the

receipt by the Receiving Party of the Confidential Information is subject to the

terms of this Agreement.

3 Undertaking of Confidentiality, Restriction on Use and Damages

3.1

3.2

3.3

3.4

3.5

3.6

In consideration of the disclosure referred to in Article 2 above, the Receiving
Party agrees that the Confidential Information and the Evaluation Material shall
be held and treated strictly in confidence and may not be disclosed, licensed,
traded, published or otherwise revealed in any manner whatsoever, without the
prior written consent of the Disclosing Party except as provided in Article 4
below.

The Receiving Party shall (and shall procure that any Affiliated Company shall)
not use or permit the use of the Confidential Information and/or the Evaluation
Material other than for the purpose of evaluating the Area and determining
whether to enter into negotiations in connection with the Possible Transaction
with the Receiving Party.

The Receiving Party shall (and shall procure that any Person that receives
Confidential Information and/or Evaluation Material pursuant to and in
accordance with Article 4.2 hereof shall) keep any Confidential Information it
receives and any copies thereof and any Evaluation Material secure and
confidential (in a manner no less secure and confidential than Receiving Party
and such Persons keep their respective confidential information) and to prevent
the Confidential Information and any Evaluation Material from being disclosed
in breach of this Agreement.

The Receiving Party agrees not to disclose to anyone, except as provided for
by Article 4 below, the fact that the Confidential Information has been made
available or that discussions or negotiations are taking place or have taken
place between Disclosing Party and Receiving Party or any Party's Affiliated
Companies.

The obligations of the Receiving Party for confidentiality and non-use as set
forth in this Agreement shall commence from receipt of the Confidential
Information by the Receiving Party. Further, the obligation not to disclose shall
not be affected by bankruptcy, receivership, assignment, attachment or seizure
procedures, whether initiated by or against the Receiving Party, nor by the
rejection of any agreement between GNPC and Disclosing Party and/or
Receiving Party, by a trustee of Receiving Party in bankruptcy, or by the
Receiving Party as a debtor-in-possession or the equivalent of any of the
foregoing.

The Receiving Party agrees to indemnify Disclosing Party against direct
damages (including, losses, damages, claims, expenses and reasonable
attorney's fees) incurred or suffered as a result of a breach of this Agreement
by Receiving Party or its Affiliated Companies. Such direct damages shall be
the sole exclusive remedy, and all other remedies or damages at law or in
equity are waived except such equitable relief as may be granted under Article
11. In no event shall the Parties be liable to each other for any other damages,
including incidental, consequential, special, or punitive damages, regardless of
negligence or fault.

Permitted Disclosure and Obligation of Receiving Party for Permitted
Disclosures

The Receiving Party may disclose Confidential Information and/or Evaluation Material
without the prior written consent of the Disclosing Party:

41 To the extent the Confidential Information and/or Evaluation Material is
required to be disclosed under applicable law, order, decree, regulation or rule
of any governmental entity having jurisdiction over the Receiving Party, or any
regulatory entity, securities commission or stock exchange on which the
securities of the Receiving Party or any of its Affiliated Companies are listed or
are to be listed, provided that the Receiving Party shall make all reasonable
efforts to give written notice to the Disclosing Party prior to such disclosure
(including full details of the circumstances of such disclosure); or

42 To the following persons on a need to know basis and only for the purpose
described in Article 3.2:

4.21 employees, officers and directors of the Receiving Party;

4.2.2 employees, officers and directors of an Affiliated Company of the
Receiving Party:

4.2.3. any professional consultant or agent retained by the Receiving Party
or its Affiliated Company; or

4.2.4 any bank, financial institution or entity financing or proposing to
finance the Possible Transaction, including any professional
consultant retained by such bank, financial institution or entity for the,
purpose of evaluating the Confidential Information and/or Evaluation
Material.

Prior to making any such disclosure to Persons under Articles 4.2.3 and 4.2.4
above, however, the Receiving Party shall obtain an undertaking of
confidentiality, on terms no less stringent than contained in this Agreement,
from each such Person; provided, however, that in the case of outside legal
counsel, the Receiving Party shall only be required to procure that such legal
counsel is bound by an obligation of confidentiality.

4.3. The Receiving Party shall be responsible to the Disclosing Party for any act or
omission of the entities and Persons described in Article 4.2 that would
constitute breach of this Agreement as if the action or omission had been
perpetrated by the Receiving Party and shall immediately notify the Disclosing

5.1. Receiving Party acknowledges the Confidential Information, excluding the
GNPC Information, remains the property of the Disclosing Party and the
B ob

pr
Disclosing Party may use such Confidential Information for any purpose without
obligation to the Receiving Party.

5.2 Receiving Party acknowledges that the GNPC Information is and remains the
property of GNPC and GNPC may use such GNPC Information for any purpose
without obligation to the Disclosing Party or Receiving Party. In addition,
Receiving Party acknowledges that in the event that it acquires, directly or
indirectly an interest in the Area, that it may be required to enter into a data
licensing agreement with GNPC with respect to the GNPC Information on terms
to be agreed between GNPC and the Receiving Party.

5.3 The Receiving Party shall acquire no proprietary interest in or title or right to
the Confidential Information.

Return of Confidential Information

6.1 Disclosing Party may demand the return of the Confidential Information at any
time upon giving written notice to Receiving Party.

6.2 Within thirty (30) days of receipt of the notice referred to in Article 6.1 or upon
completion of the Receiving Party's review and/or evaluation of the Confidential
Information, the Receiving Party shall retain no copies of the Confidential
Information, but shall:

6.2.1 Return all of the original Confidential Information to the Disclosing
Party;

6.2.2 Destroy or delete or cause to be destroyed or deleted all copies and
reproductions (both written and electronic) of Confidential Information
and any Evaluation Material in its possession and/or in the possession
of persons to whom it was disclosed by the Receiving Party.
Confidential Information or Evaluation Material that is in electronic
format (including all electronic back-up files subject to Art 6.3.1) shall
also be deleted; and '

6.2.3. Provide a written certification, signed by an authorized officer of the
Receiving Party, that Receiving Party has fully complied with its
obligations under this Clause 6.2.

6.3 The provisions of Article 6.1 and 6.2 do not apply to the following:

6.3.1. Confidential Information or Evaluation Material that is retained in the
computer backup system of Receiving Party or a Person to whom it
was disclosed under Article 4.2 if the Confidential Information or
Evaluation Material will be destroyed in accordance with the regular
ongoing records retention process of Receiving Party or such Person
and if the Confidential Information is not used prior to its destruction;

6.3.2 Confidential Information or Evaluation material that must be retained
under applicable law or regulation, including by stock exchange
regulations or by governmental order, decree, regulation or rule; and

6.3.3 any corporate documents or reports of the Receiving Party which
contain data derived from the Confidential Information or Evaluation ‘
Material which were presented to its executive board (or QB
10.

11.

al

equivalent thereof) and are required in accordance with applicable law
or its document retention policy to be retained;

provided that any Confidential Information and/or Evaluation Material that is so
retained shall remain subject to the terms of this Agreement.

Remedies

The Receiving Party understands and acknowledges that any breach of the terms of
this Agreement may cause the Disclosing Party irreparable harm, and damages may
not be an adequate remedy, and therefore agrees that the Disclosing Party, an
Affiliated Company of Disclosing Party shall have the right to apply, ex parte without
the need to post any type of bond or security, to a court of competent jurisdiction for
specific performance and/or an order restraining and enjoining any such breach or
further disclosure and for such other relief as may be deemed appropriate. Such right
is to be in addition to the remedies otherwise available to the Disclosing Party, an
Affiliated Company of Disclosing Party at law or in equity.

Term

This Agreement shall terminate on the later of five (5) years from the Effective Date or
the date on which disclosure by Disclosing Party is no longer restricted by the terms of
the Petroleum Agreement(s) currently covering the Area.

Representations and Warranties

The Disclosing Party represents and warrants that it has the right and authority to
disclose the Confidential Information to the Receiving Party. However the Disclosing
Party, its Affiliated Companies and their respective principals, officers, directors and
employees make no representation or warranties, express or implied as to the quality,
accuracy and completeness of the Confidential Information disclosed hereunder, and
the Receiving Party expressly acknowledges the inherent risk of error in the
acquisition, processing, and interpretation of geological and geophysical data. The
Disclosing Party, its Affiliated Companies and their respective principals, officers:
directors and employees shall have no liability whatsoever with respect to the use of
or reliance upon the Confidential Information by the Receiving Party or its Affiliated
Companies or Persons to whom the Receiving Party discloses Confidential Information
under Article 4.2.

Assignment

The rights and obligations of the Receiving Party under this Agreement may not be
assigned in whole or in part by the Receiving Party without the prior written consent of
the Disclosing Party. Any attempted assignment by Receiving Party without the prior
written approval of Disclosing Party shall be void. Without limiting the prior provisions
of this Article 10, this Agreement shall bind and inure to the benefit of the Parties and
their respective successors and permitted assigns.

Governing Law and Dispute Resolution

11.1. This Agreement shall be governed by and interpreted in accordance with the
laws of England and Wales.

11.2 Subject to Article 7 of this Agreement, any dispute arising out of, relating to, or

MM

in connection with this Agreement, including any question regarding He £
12.

13:

existence, validity or termination, shall be settled under the Rules of Arbitration
of the International Chamber of Commerce by three arbitrators appointed in
accordance with said rules. The place of arbitration shall be London, England.
The proceedings shall be in the English language.

11.3. The resulting arbitral award shall be final and binding without right of appeal,
and judgment upon such award may be entered by any court having jurisdiction
thereof. A dispute shall be deemed to have arisen when either Party notifies
the other Party in writing to that effect. Receiving Party understands and
acknowledges that any breach of the terms of this Agreement may cause the
Disclosing Party irreparable harm for which damages may not be an adequate
remedy. Accordingly, the arbitrator may award both monetary and equitable
relief, including injunctive relief and specific performance or other such relief as
may be deemed appropriate. The Disclosing Party may apply to any competent
judicial authority for interim or conservatory relief; an application for such
measures or an application for the enforcement of such measures ordered by
the arbitrator shall not be deemed an infringement or waiver of the Agreement
to arbitrate and shall not affect the powers of the arbitrator. Any monetary
award issued by the arbitrator shall be payable in U.S. dollars. Each Party
waives any right to damages other than those provided in Article 3.6.

11.4 Unless the Parties expressly agree in writing to the contrary, the Parties
undertake as a general principle to keep confidential all awards in their
arbitration, together with all materials in the proceedings created for the
purpose of the arbitration and all other documents produced by another party
in the proceedings not otherwise in the public domain - save and to the extent
that disclosure may be required of a Party by legal duty, to protect or pursue a
legal right or to enforce or challenge an award in bona fide legal proceedings
before a state court or other judicial authority.

11.5 Any Party that now or hereafter has a right to claim immunity for itself or any of
its assets hereby waives such immunity and agrees not to claim such immunity,
in connection with this Agreement, including any dispute hereunder. This
waiver includes immunity from (A) legal process of any sort whatsoever, (B):
jurisdiction or judgment, award, determination, order or decision of any court,
arbitrator, tribunal or Expert, (C} inconvenient forum, and (D) any effort to
confirm, enforce, or execute any decision, settlement, award, judgment, service
of process, execution order, attachment (including pre-judgment attachment)
or other remedy that results from an expert determination, arbitration or any
judicial or administrative proceedings commenced pursuant to this Agreement.

Non-exclusivity

The disclosure of Confidential Information to Receiving Party is non-exclusive, and
Disclosing Party may disclose the Confidential Information to others at any time
pursuant to the terms and conditions of the Petroleum Agreements.

No Rights in the Area

Unless otherwise expressly stated in writing, any prior or future proposals or offers
made in the course of the discussions of the Parties are subject to all necessary
management and government approvals and may be withdrawn by either Party for any
reason or for no reason at any time. Nothing contained herein is intended to confer
upon Receiving Party any right whatsoever to the interest of Disclosing Party in

at
14.

15.

16.

17.

18.

19.

No Waiver

No waiver by either Party of any one or more breaches of this Agreement by the other
Party shall operate or be construed as a waiver of any future breach or breaches by
the same or other Party, whether of like or of different character. Except as may be
expressly provided in this Agreement no Party shall be deemed to have waived,
released or modified any of its rights under this Agreement unless such Party has
expressly stated in writing, that it does waive, release or modify such right.

Modifications

No amendments, changes or modifications to this Agreement shall be valid except if
the same are in writing and signed by a duly authorized representative of each of the
Parties hereto.

Severability

If any term of this Agreement is held by a court of competent jurisdiction to be invalid
or unenforceable, then this Agreement, including all of the remaining terms, will remain
in full force and effect as if such invalid or unenforceable term had never been included.

Interpretation

17.1 Headings. The topical headings used in this Agreement are for convenience
only and shall not be construed as having any substantive significance or as
indicating that all of the provisions of this Agreement relating to any topic are
to be found in any particular Article.

17.2 Singular and Plural. Reference to the singular includes a reference to the plural
and vice versa.

17.3. Include. The words “include” and “including” have an inclusive meaning, are
used in an illustrative sense and not a limiting sense, and are not intended to
limit the generality of the description preceding or following such term.

Counterpart Execution

This Agreement may be executed in counterparts and each counterpart shall be
deemed an original Agreement for all purposes; provided that neither Party shall be
bound to this Agreement until both parties have executed a counterpart. For purposes
of assembling the counterparts into one document, Disclosing Party is authorized to
detach the signature page from one counterpart and, after signature thereof by
Receiving Party, attach each signed signature page to a counterpart.

Entirety
This Agreement comprises the full and complete agreement of the Parties hereto with
respect to the disclosure of the Confidential Information and supersedes and cancels.

all prior communications, understandings and agreements among the Parties with
respect to disclosure of the Confidential Information to the Receiving Party by the

Disclosing Party, whether written or oral, expressed or implied. Gr
20.

21.

22.

No Third Party Beneficiaries

20.1 This Agreement is made for the benefit of the Parties, any Affiliated Company
of the Disclosing Party and their respective successors and permitted assigns.

20.2 It is the intention of the Parties that:
(a) any person who is an Affiliated Company of the Disclosing Party; and
(b) GNPC in respect of any GNPC Information,

has a right under the U.K. Contract (Rights of Third Parties) Act 1999 to enforce
or enjoy the benefit of any term of this Agreement. Except as aforesaid, a
person who is not a party to this Agreement has no right under such Act to
enforce or enjoy the benefit of any term of this Agreement.

20.3. Notwithstanding any provisions of this Agreement, the Parties to this
Agreement do not require the consent of any third party to vary this Agreement
at any time provided that the consent of GNPC will be required for any variation
which relates to any provision as it applies to GNPC Information.

Anti-Bribery/Anti-Corruption

The Parties hereby agree that, in relation to this Agreement and the subject matter
hereof, they shall at all times comply with all applicable law, regulations and codes
relating to anti-bribery and anti-corruption, including but not limited to ensuring that
each of the Parties and their respective representatives shall not engage in any activity,
practice or conduct which would constitute an offence under any such laws, regulations
or codes (as may be amended from time to time).

All notices authorized or required between the Parties by any of the provisions of this
Agreement shall be in writing, in English and delivered in person or by courier service
or by facsimile which provides written confirmation of complete transmission, and
properly addressed to such Parties as shown below. Oral communication and email
do not constitute notice for purposes of this Agreement and email addresses and’
telephone numbers for the Parties are listed below as a matter of convenience only. A
notice given under any provision of this Agreement shall be deemed delivered only
when received by the Party to whom such notice is directed, and the time for such
Party to deliver any notice in response to such originating notice shall run from the date
the originating notice is received. “Received” for purposes of this Article 21 shall mean
actual delivery of the notice to the address or facsimile address of the Party specified
hereunder. Each Party shall have the right to change its address at any time and/or
designate that copies of all such notices be directed to another person, by giving
written notice thereof to all other Parties.

Disclosing Party Name
Address:

Attention:

Facsimile:

Email:
Telephone

ial

=
=)
&
Receiving Party Name
Address:

Attention:
Facsimile:
Email:
Telephone:

Ce

db
IN WITNESS WHEREOF the duly authorized representatives of the Parties have caused this
Agreement to be executed on the date first written above.

DISCLOSING PARTY
_——_

Signature:
Name:

Title:

Date:

RECEIVING PARTY
|

Signature:

Name:

Title:

Date:

X
ANNEX 4
SAMPLE AQE CALCULATION

SAMPLE ADDITIONAL OIL ENTITLEMENT CALCULATION

This sample calculation has been prepared to illustrate the Additional Oil Entitlement
(AOE) provisions of Article 10 of the Petroleum Agreement to which this Annex 4 is
attached and made an integral part thereof. The assumptions used, year-by-year cash
flows, inflation rate, and resulting AOE payments are notional only and are neither
based upon, nor represent, an actual situation. They are designed to illustrate the

mechanics of each of the hypothetical AOE calculations only.

Sample AOE Calculation:
Contractor’s Revenues minus Income Taxes minus “Petroleum Costs”:
Income Tax Rate: 35%; and
Petroleum Costs: Contractors’ Petroleum Costs including costs advanced on
GNPC’s behalf.
Additional Oil Entitlement (AOE):
Discounted Cash Flow

Real Rate of Return (%*) AOE Rate (%)

12.5% or less 0%
>12.5% but = 17.5% 10%
>17.5% but <= 22.5% 12.5%
>22.5% but < 27.5% 20%
>27.5% but < 32.5% 25%

>32.5% 27.5%

*Rate of Return exclusive of Inflation Cs y
ANNEX 4

‘Sample AOE Calculation:

Coniracior’sReveusuus nina lnsine Tas arn “Yet embmam Ene
Acris tas Habe
Petroleum Costs: Contractors Pscrcleum Casts including casts advarnud or GAPCS. baal

Additional Oil Entitlement (ACE):

Discouned Cam Hew

aal Rate of Return 1) pd
a e8 00%

N22 S17. 10.0%

217 22.5% am
2225527 5% 200%
S272 250%
25% um

ate ef Rasim eens oF Itai

Sample AOE Calculation (Million US Dollars)

7 (sano 1s. ise = (sao ° isin
2 ‘stl : 1532.31 - isee - say ise - :
2 (ssnai : Ise} : 18359) «ssa : sea.5} - -
a (gaat - 151045) (suo) : (su15.2) : (s921 9 :
cf (51255) : 15151.) - isis) : (orm) 151802) :
6 (51783) : isis - (sus (s2eas) : isan : -
: isms > Is3174 : 50) : or) : Sata 5h -

0 is 192775) - (saan : (ons) (S808) :

3 saa (7.4 : ts1oa} - (528.8) (a3 (su) - -
» sma sre saat (s1s7a) : (a1) : far : sre
L smo su70 sui63 suas ssa} : (sam {35765} sas
2 seo Smo sums sane sone ua (26.3) : (386251 : an
u sm.9 3165 sues sine usa Sas (saan) + (sr : sur
" sma 370 5153.0 sia Suan gan (ory (3383 yas
Fy su158.0 prey games 02 Wes 533 33) (L6H : jae
rs Soma sms sues sue sus7 Evy ($5.31 Gram : a3
u 39 sas sus SuAE me au gre a9 inseam sa2
2 $782 sos sees ae 1 518 se sine (52396 : me
ry wa gs 25 8 3187 9 sis stu corer - 532
Fs 50 S05 345 sos a4 Sem x2 om (sare - S28
une wan? nea sas : Try

woTes

1) Ratna ecu a aber ila inion oF

2 Year 22, ADE1=0.10 "S74 1¥0:

ies Cama an Howes cmperreed at 106 per wre {IL78 eaal =k Inhator}| -37.4N8A
“UW yeaes 12 through 2 AOE Lin nth your =i year FA “C0
6) YEAR LSA (5905 MM) TS LSTA IORENM- $1.6 RMN ~ STIG MM

SSUYEAR LE-ACE 2- $146.3 MMPD.125j.0. AOE Sate tomes Cu

tive Ged eae has AO t payment ocerpeunded at 2 538 per annum) ~S14,5 ORR

ear LIA =[SSHLOMMIN: Je (SIESOUNE SIGIR SIRENI) - SSRAIEM

TiYeae 12: OES S38 410001 Jc im ALY ax ses Cum sive Conn Flow less ADE San less ADE 2 payMenE compounded se SSH pur anne} $123 NCA

Wear 17 ¥={SS IMME IG +SIZROWM S-2SWN SILI GID TMM) «SrLateay

2) Year > NOU I~ GPL BNET IS Le. ADE Rare times CumaaUs Cac Flow leas ADE Sara hea ACE 2nd ACE Aeyersms.compeundind wt 325% pee smu) = 12MM |
